UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2017 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X A free translation from Portuguese into English of Independent Auditor’s Report on Individual and Consolidated Financial Statements prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) INDEPENDENT AUDITOR’S REPORT ON INDIVIDUAL AND CONSOLIDATED FINANCIAL STATEMENTS The Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo, SP Opinion We have audited the individual and consolidated financial statements of Telefônica Brasil S.A. (“Company”), identified as Company and consolidated, respectively, which comprise the statement of financial position as at December 31, 2016 and the statements of income, of comprehensive income, of changes in equity, and cash flows for the year then ended, and notes to the financial statements, including a summary of significant accounting practices. In our opinion, the accompanying financial statements referred to above present fairly, in all material respects, the individual and consolidated financial position of Telefônica Brasil S.A. as at December 31, 2016, its individual and consolidated financial performance and its individual and consolidated cash flows for the year then ended, in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). Basis for opinion We conducted our audit in accordance with Brazilian and International Standards on Auditing. Our responsibilities, under those standards, are further described in the “Auditor’s responsibilities for the audit of individual and consolidated financial statements" section of our report. We are independent of the Company and its subsidiaries and comply with the relevant ethical principles set forth in the Code of Professional Ethics for Accountants, the professional standards issued by the Brazil’s National Association of State Boards of Accountancy (CFC) and we have fulfilled our other ethical responsibilities in accordance with these requirements. We believe that the audit evidence we have obtained is sufficient and appropriate to support our opinion. Key audit matters Key audit matters are those which, in our professional view, were the most significant ones in our current year audit. These matters were addressed in the context of our audit of the overall individual and consolidated financial statements and in forming our opinion on the individual and consolidated financial statements. Therefore, we did not express a separate opinion on these matters. Goodwill impairment In accordance with the accounting practices adopted in Brazil, the Company is required to test goodwill for impairment on an annual basis to determine whether impairment loss exist, if any. At December 31, 2016 the consolidated balance of this account is R$ 23,062,421 thousand, disclosed in Notes 3i and 14 to financial statements. The monitoring of this matter was considered to be significant to our audit, since the evaluation of impairment of these intangible assets is complex and involves a high degree of subjectivity, and is based on various assumptions such as: revenue growth, evolution of the operating margin, volume of investments in capital goods, and the Company’s discount rate and growth rate for future years. Such assumptions may be significantly affected by market conditions or future economic scenarios in Brazil, which cannot yet be estimated accurately. Page 1 Our audit procedures included, among others, the involvement of specialized professionals to assist us with evaluating the assumptions and methodologies used by the Company and its subsidiaries, especially those relating to the most significant assumptions of the model, and with analyzing the sensitivity and evaluating whether a reasonable variation in the most significant assumptions might determine an impairment loss. Furthermore, the procedures included a test of the Company’s internal controls when preparing and reviewing the impairment test. We also focused on the Company disclosures of the assumptions used in the calculations of impairment of such intangible assets, which are included in the aforesaid notes to financial statements. Revenue recognition Due to the nature of its operations, the Company’s revenue recognition is highly dependent on the fair operation of the information technology systems and the respective internal controls to ensure that all services provided were duly recorded in the appropriate accounting period, including unbilled revenues from services provided. Revenue earned by the Company and its subsidiaries and their criteria for recognition in P&L are disclosed in Notes 3b, 3u and 24 to financial statements. The monitoring of this matter was deemed to be significant to our audit, since the assurance of the integrity of the reports obtained from the billing systems and used as key elements in the calculations of estimated unbilled revenue, which include prorated estimate of the remaining period between billed and unbilled revenue until the end of the corresponding month, besides the high dependence on the operation of the internal control environment, as described above. Our audit procedures relating to revenue recognition included, among others: · Test of internal controls regarding the information technology general controls designed by the Company, including the controls over the management of access and changes to the systems and their data, accuracy of calculations made, besides the controls implemented to ensure the integrity of the reports obtained, used for calculation of unbilled revenue; · Recalculation of the estimated cycles of unbilled services and test of integrity of the report involving the comparison of manual entries regarding the estimate of unbilled services with the respective documental evidence; · Documental tests for a sample of accounting entries to the revenue account, taking into consideration aspects of significance and unpredictability in our sampling. Other matters Statements of value added The individual and consolidated statements of value added (SVA) for the year December 31, 2016, prepared under the responsibility of Company management and disclosed as supplementary information for IFRS purposes, were submitted to audit procedures performed in conjunction with the audit of the Company financial statements. To form our opinion, we evaluated whether these statements are reconciled with the financial statements and accounting records, where applicable, and whether their form and contents are in accordance with the criteria set out in Technical Pronouncement CPC 09 – Statement of Value Added. In our opinion, these statements of value added were fairly prepared, in all significant respects, according to the criteria set in that Technical Pronouncement and are consistent in relation to the overall individual and consolidated financial statements. Other information accompanying the individual and consolidated financial statements and the auditor’s report Company management is responsible for such other information comprising the Management Report. Our opinion on the individual and consolidated financial statements does not cover the Management Report and did not express any type of audit conclusion on this report. Page 2 In connection with the audit of the individual and consolidated financial statements, our responsibility is to read the Management Report and, when doing so, consider whether such report is significantly inconsistent with the individual and consolidated financial statements or with our understanding gained during the audit or otherwise appears to be significantly misstated. Should we conclude, based on the work carried out, that there is a significant misstatement in the Management Report, we are required to report such fact. We have nothing to report thereon. Responsibilities of management and those charged with governance for the individual and consolidated financial statements Management is responsible for the preparation and fair presentation of these individual and consolidated financial statements in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and for such internal controls as management determines is necessary to enable the preparation of individual and consolidated financial statements that are free from material misstatement, whether due to fraud or error. In preparing the individual and consolidated financial statements, management is responsible for assessing the Company's ability to continue as a going concern, disclosing, as applicable, matters related to going concern and using the going concern basis of accounting when preparing the individual and consolidated financial statements, unless management either intends to liquidate the Company and its subsidiaries or to cease operations, or has no other realistic alternative to avoid closedown. Those charged with the Company’s and its subsidiaries’ governance are responsible for overseeing the Company’s financial reporting process. Auditor’s responsibilities for the audit of individual and consolidated financial statements Our objectives are to obtain reasonable assurance about whether the individual and consolidated financial statements as a whole are free from material misstatement, whether due to fraud or error, and to issue an auditor’s report that includes our opinion. Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance with Brazilian and International standards on auditing will always detects material misstatements when it exists. Misstatements can arise from fraud or error and are considered material if individually or jointly they could reasonably be expected to influence the economic decisions of users made on the basis of these individual and consolidated financial statements. As part of the audit conducted in accordance with Brazilian and International standards on auditing, we exercise professional judgment and maintain professional skepticism throughout the audit. We also: · Identify and assess risks of material misstatements of the individual and consolidated financial statements, whether due to fraud or error, design and perform audit procedures responsive to those risks, and obtain audit evidence that is sufficient and appropriate to provide a basis for our opinion. The risk of not detecting a material misstatement resulting from fraud is higher than one resulting from error, as fraud may involve override of internal controls, collusion, forgery, intentional omissions or misrepresentations. · Obtain an understanding of internal control relevant to the audit in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's and its subsidiaries’ internal controls. · Evaluate the appropriateness of accounting policies used and the reasonableness of accounting estimates and related disclosures made by management. Page 3 · Conclude on the appropriateness of management's use of the going concern basis of accounting and, based on the audit evidence obtained, whether a material uncertainty exists related to events or conditions that may cast substantial doubt on about the Companies’ and its subsidiaries’ ability to continue as a going concern. If we conclude that a material uncertainty exists, we are required to draw attention in our auditor’s report to the related disclosures in the individual and consolidated financial statements or, if such disclosures are inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up to the date of our auditor’s report. However, future events or conditions may cause the Company and its subsidiaries to cease to continue as a going concern. · Evaluate the overall presentation, structure and content of the financial statements, including the disclosures, and whether the individual and consolidated financial statements represent the corresponding transactions and events in a manner that achieves fair presentation. · Obtain sufficient appropriate audit evidence regarding the financial information of the entities or business activities within the group to express an opinion on the individual and consolidated financial statements. We are responsible for the management, supervision and performance of the Company’s and its subsidiaries’ audit and, as a consequence, for the audit opinion. We communicate with those charged with governance regarding, among other matters, the planned scope and timing of the audit and significant audit findings, including any significant deficiencies in internal control that we identify during our audit. We also provided those responsible for governance with a declaration that we have complied with the significant ethical requirements, including the applicable Independence requirements, and reported all relationships or matters which might considerably affect our independence, including the respective safeguards, where applicable. Of the matters subject to disclosure to those responsible for governance, we determined those we considered to be most significant in the audit of the individual and consolidated financial statements for the current year and accordingly consist of key audit matters. We described our matters in our audit report, unless a law or regulation prevents public disclosure of the matter or when, in extremely rare circumstances, we determine that the matter should not be disclosed in our report, as the adverse consequences of such disclosure may, in a reasonable perspective, exceed the benefits of disclosure to the public interest. São Paulo, February 17, 2017 ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Accountant CRC-1SP144343/O-3 Page 4 TELEFÔNICA BRASIL S.A. Balance Sheets At December 31, 2016 and 2015 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note Current assets 17,482,265 15,185,519 18,398,995 17,909,303 Current liabilities 20,280,286 15,948,843 20,438,575 17,981,713 Cash and cash equivalents 5 4,675,627 4,206,595 5,105,110 5,336,845 Personnel, social charges and benefits 15 746,798 520,023 760,643 698,846 Trade accounts receivable, net 6 8,282,685 7,000,379 8,701,688 8,285,319 Trade accounts payable 16 7,539,395 7,496,947 7,611,246 8,373,235 Inventories, net 7 368,151 558,264 410,413 603,631 Taxes, charges and contributions 17 1,698,334 1,175,293 1,770,731 1,716,002 Taxes recoverable 8.a 2,952,622 2,164,544 3,027,230 2,521,292 Dividends and interest on equity 18 2,195,031 2,209,362 2,195,031 2,209,362 Judicial deposits and garnishments 9 302,349 235,343 302,424 235,343 Provisions 19 1,183,623 894,069 1,183,623 914,377 Prepaid expenses 10 336,508 317,325 343,092 356,446 Deferred revenue 20 428,488 562,601 429,853 564,557 Dividends and interest on equity 18 - 18,645 - 489 Loans and financing 21 2,542,975 1,811,037 2,542,975 2,222,067 Derivative financial instruments 33 68,943 81,306 68,943 81,306 Debentures 21 2,120,504 120,924 2,120,504 120,924 Other assets 11 495,380 603,118 440,095 488,632 Derivative financial instruments 33 183,212 151,686 183,212 151,686 Other liabilities 22 1,641,926 1,006,901 1,640,757 1,010,657 Noncurrent assets 84,475,240 82,387,176 83,667,264 83,775,761 Short-term investments pledged as collateral 78,153 90,863 78,166 109,864 Noncurrent liabilities 12,432,800 13,056,610 12,383,265 15,136,109 Trade accounts receivable, net 6 200,537 217,621 305,411 330,451 Personnel, social charges and benefits 15 11,016 19,808 11,016 19,808 Taxes recoverable 8.a 474,240 337,477 476,844 409,653 Trade accounts payable 16 71,907 - 71,907 67,742 Deferred taxes 8.b - - 27,497 711,590 Taxes, charges and contributions 17 20,996 57,416 49,131 87,018 Judicial deposits and garnishments 9 5,974,733 4,880,489 6,049,142 5,518,120 Deferred taxes 8.b 88,695 155,951 - - Prepaid expenses 10 35,340 28,632 36,430 30,609 Provisions 19 6,591,493 5,077,839 6,625,638 5,890,319 Derivative financial instruments 33 144,050 417,558 144,050 417,558 Deferred revenue 20 511,786 358,963 511,786 359,237 Other assets 11 53,363 55,228 55,565 62,799 Loans and financing 21 3,126,792 3,141,987 3,126,792 4,454,509 Investments 12 1,407,155 24,342,692 85,745 101,161 Debentures 21 1,433,803 3,423,790 1,433,803 3,423,790 Property, plant and equipment, net 13 31,837,549 22,019,076 31,924,918 30,476,765 Derivative financial instruments 33 1,404 82,421 1,404 82,421 Intangible assets, net 14 44,270,120 29,997,540 44,483,496 45,607,191 Other liabilities 22 574,908 738,435 551,788 751,265 Equity 69,244,419 68,567,242 69,244,419 68,567,242 Capital 23 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 23 1,272,581 1,347,952 1,272,581 1,347,952 Income reserves 23 2,474,974 2,410,571 2,474,974 2,410,571 Premium on acquisition of interests 23 - (75,388) - (75,388) Other comprehensive income 23 11,461 25,468 11,461 25,468 Additional proposed dividends 23 1,913,987 1,287,223 1,913,987 1,287,223 TOTAL ASSETS 101,957,505 97,572,695 102,066,259 101,685,064 TOTAL LIABILITIES AND EQUITY 101,957,505 97,572,695 102,066,259 101,685,064 Page 5 TELEFÔNICA BRASIL S.A. Income Statements Years ended December 31, 2016 and 2015 (In thousands of reais, except earnings per share) Company Consolidated Note Net operating revenue 24 38,625,395 34,003,769 42,508,459 40,286,815 Cost of sales 25 (18,734,552) (17,062,753) (20,823,014) (20,345,076) Gross profit 19,890,843 16,941,016 21,685,445 19,941,739 Operating income (expenses) Selling expenses 25 (11,996,153) (10,801,148) (12,455,366) (12,005,477) General and administrative expenses 25 (2,685,366) (1,887,878) (2,793,386) (2,142,459) Other operating income 26 939,516 503,944 968,479 538,239 Other operating expenses 26 (1,011,445) (974,836) (1,037,153) (1,092,444) Operating income 5,137,395 3,781,098 6,368,019 5,239,598 Financial income 27 2,654,574 3,763,877 2,781,359 4,728,665 Financial expenses 27 (3,936,318) (4,239,194) (4,015,900) (5,576,843) Equity pickup 12 845,776 748,526 1,244 2,036 Income before taxes 4,701,427 4,054,307 5,134,722 4,393,456 Income and social contribution taxes 28 (616,185) (634,058) (1,049,480) (973,207) Net income for the year 4,085,242 3,420,249 4,085,242 3,420,249 Basic and diluted earnings per common share (in R$) 23 2.27 2.15 Basic and diluted earnings per preferred share (in R$) 23 2.50 2.37 Page 6 TELEFÔNICA BRASIL S.A. Statements of Changes in Equity Years ended December 31, 2016 and 2015 (In thousands of reais) Capital reserves Income reserves Capital Premium on acquisition of interest Other capital reserves Treasury shares Legal reserve Tax incentive reserve Expansion and modernization reserve Retained earnings Proposed additional dividends Other comprehensive income Total equity Balances at December 31, 2014 37,798,110 2,799,004 1,532,630 1,849 - - 2,768,592 232,465 44,950,095 Payment of additional dividend for 2014 - (2,768,592) - (2,768,592) Prescribed equity instruments - 494,001 - - 494,001 Corporate Income Tax Return (DIPJ) adjustments – Tax incentives - 5,079 - (5,079) - - - Cancelation of treasury shares according to the Special Shareholders' Meeting of 3/12/15 - - (112,107) 112,107 - Capital increase – Special Shareholders’ Meeting of 04/28/15 15,812,000 - 15,812,000 Direct costs on capital increase (net of taxes) according to the Special Shareholders Meeting of 04/28/15 - - (58,657) - (58,657) Capital increase – Special Shareholders’ Meeting of 04/30/15 295,285 - 295,285 Direct costs on capital increase (net of taxes) according to the Special Shareholders Meeting of 04/30/15 - - (3,776) - (3,776) Capital increase – Merger of GVTPart shares – Special Shareholders’ Meeting of 05/28/15 9,666,021 - (1,188,707) - 8,477,314 Dissenters' right – Acquisition of GVTPart. - - - (87,805) - (87,805) Premium on acquisition of equity interest by TData - (4,940) - (4,940) Other comprehensive income (loss) - 264,990 - (206,997) 57,993 Net income for the year - 3,420,249 - - 3,420,249 Allocation of income: Legal reserve - 171,013 - - (171,013) - - - Interim interest on equity - (1,745,925) - - (1,745,925) Interim dividends - (270,000) - - (270,000) Expansion and Modernization Reserve - 700,000 (700,000) - - - Additional proposed dividends - (1,287,223) 1,287,223 - - Balances at December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 68,567,242 Payment of additional dividend for 2015 - (1,287,223) - (1,287,223) Prescribed equity instruments - 221,559 - - 221,559 Reclassification premium on acquisition of equity interest - 75,388 (75,388) - Preferred shares delivered referring to the judicial process of expansion plan - - 2 15 - 17 DIPJ adjustment - Tax incentives - 10,141 - (10,141) - - - Other comprehensive income - (156,266) - (14,007) (170,273) Net income for the year - 4,085,242 - - 4,085,242 Allocation of income: Legal reserve - 204,262 - - (204,262) - - - Interim interest on equity - (2,172,145) - - (2,172,145) Dividendos intermediários - Reversal of expansion and Modernization Reserve - (700,000) 700,000 - - - Expansion and Modernization Reserve - 550,000 (550,000) - - - Additional proposed dividends - (1,913,987) 1,913,987 - - Balances at December 31, 2016 63,571,416 - 1,360,371 1,907,905 17,069 550,000 - 1,913,987 11,461 69,244,419 Page 7 TELEFÔNICA BRASIL S.A. Statements of Other Comprehensive Income Years ended December 31, 2016 and 2015 (In thousands of reais) Company Consolidated Note Net income for the year 4,085,242 3,420,249 4,085,242 3,420,249 Unrealized gains ( losses) on investments available for sale 12 83 (1,870) 83 (1,870) Taxes (28) 636 (28) 636 55 (1,234) 55 (1,234) Gains (losses) on derivative financial instruments 33 4,803 (344,610) 4,803 (344,610) Taxes (1,633) 117,168 (1,633) 117,168 3,170 (227,442) 3,170 (227,442) Cumulative Translation Adjustments (CTA) on transactions in foreign currency 12 (17,232) 21,679 (17,232) 21,679 Other comprehensive income (losses) to be reclassified into income (losses) in subsequent periods Actuarial gains (losses) and limitation effect of the assets of surplus plan 32 (236,645) 408,628 (236,767) 401,500 Taxes 80,459 (138,933) 80,501 (136,510) (156,186) 269,695 (156,266) 264,990 Interest in comprehensive income of subsidiaries (4,705) - - Other comprehensive income (losses) not to be reclassified into income (losses) in subsequent periods 264,990 264,990 Comprehensive income for the year 3,914,969 3,478,242 3,914,969 3,478,242 Page 8 TELEFÔNICA BRASIL S.A. Statements of Value Added Years ended December 31, 2016 and 2015 (In thousands in reais) Company Consolidated Revenues 53,004,204 46,382,330 57,732,738 54,401,532 Sale of goods and services 53,209,390 46,615,748 57,897,521 54,450,685 Other revenues 1,020,556 783,398 1,183,438 1,181,522 Provision for impairment of trade accounts receivable (1,016,816) (1,348,221) (1,230,675) Inputs acquired from third parties Cost of goods and products sold and services rendered (9,843,692) (11,611,718) (11,922,285) Materials, electric energy, third-party services and other expenses (8,523,931) (9,273,974) (9,218,942) Loss/recovery of assets 460,681 20,188 467,084 (8,915) Gross value added 34,512,618 28,034,895 37,314,130 33,251,390 Withholdings Depreciation and amortization (7,166,177) (5,657,646) (7,654,406) (6,814,951) Net value added produced 27,346,441 22,377,249 29,659,724 26,436,439 Value added received in transfer 3,500,350 4,512,403 2,782,603 4,730,701 Equity pickup 845,776 748,526 1,244 2,036 Financial income 2,654,574 3,763,877 2,781,359 4,728,665 Total undistributed value added 30,846,791 26,889,652 32,442,327 31,167,140 Distribution of value added Personnel,social charges and benefits (2,797,117) (4,328,985) (3,561,671) Direct compensation (2,723,511) (1,951,530) (2,961,166) (2,498,009) Benefits (1,081,627) (704,297) (1,167,746) (889,715) Unemployment Compensation Fund (FGTS) (184,569) (141,290) (200,073) (173,947) Taxes, charges and contributions (16,413,347) (14,443,130) (17,455,205) (16,374,999) Federal (4,600,556) (4,528,902) (5,230,279) (5,356,192) State (11,737,192) (9,839,881) (12,105,390) (10,818,524) Local (75,599) (74,347) (119,536) (200,283) Debt remuneration (6,358,495) (6,229,156) (6,572,895) (7,810,221) Interest (3,868,328) (4,164,923) (3,941,634) (5,496,055) Rental (2,490,167) (2,064,233) (2,631,261) (2,314,166) Equity remuneration (4,085,242) (3,420,249) (4,085,242) (3,420,249) Interest on equity (2,172,145) (1,745,925) (2,172,145) (1,745,925) Dividends - (270,000) - (270,000) Retained profit (1,913,097) (1,404,324) (1,913,097) (1,404,324) Page 9 TELEFÔNICA BRASIL S.A. Consolidated Statements of Cash Flows Years ended December 31, 2016 and 2015 (In thousands in reais) Company Consolidated Operating activities Expenses (revenues) not representing changes in cash: Income before taxes 4,701,427 4,054,307 5,134,722 4,393,456 Depreciation and amortization 7,166,177 5,657,646 7,654,406 6,814,951 Foreign exchange losses (gains) on loans and derivative financial instruments 75,075 (49,847) 75,075 613,927 Monetary losses 632,120 310,977 620,570 299,544 Equity pickup (845,776) (748,526) (1,244) (2,036) Losses (gains) on write-off/sale of goods 45,545 (451,215) 66,029 Provision for impairment - accounts receivable 1,225,742 1,016,816 1,348,221 1,230,675 Increase of trade accounts payable 214,016 288,769 273,664 265,072 Write-off and reversals for impairment - inventories (36,012) (36,898) (35,692) Pension plans and other post-retirement benefits 5,962 35,239 5,243 36,666 Provisions for tax, civil, labor and regulatory contingencies 953,003 917,444 985,176 1,014,080 Interest expense 1,009,060 785,852 1,049,553 919,908 Increase (decrease) divestiture (20,551) (8,448) (32,924) (8,448) Increase (decrease) customer loyalty program 3,223 (39,683) 3,223 Other (3) 1,554 (3) (8) Working capital adjustments: Trade accounts receivable (1,373,628) (1,573,764) (1,739,550) (1,841,659) Inventories 224,264 (63,764) 230,116 (81,820) Taxes recoverable (701,786) (432,587) (823,360) (616,012) Prepaid expenses 112,421 88,621 105,845 111,288 Other current assets 81,363 4,883 10,942 (104,706) Other noncurrent assets 11,476 33,351 12,260 (159,315) Personnel, social charges and benefits 31,694 (164,768) 53,005 (169,220) Trade accounts payable (798,909) 233,788 (707,998) 178,043 Taxes, charges and contributions 439,125 (21,610) 601,970 106,829 Other current liabilities (516,995) (1,076,328) (510,583) (992,525) Other noncurrent liabilities (833,049) (928,516) (881,927) (798,589) 11,271,216 8,373,845 12,935,383 11,243,661 Interest paid (886,156) (824,952) (926,223) (949,386) Income and social contribution taxes paid - (568,335) (397,070) Total cash generated by operating activities 10,185,455 7,548,893 11,440,825 9,897,205 Investing activities Additions to PP&E, intangible assets and others (5,688,877) (7,470,869) (6,792,895) Cash received from sale of PP&E items 778,240 19,688 778,819 19,902 Cash paid for acquisition of companies, net of cash acquired - (8,903,954) - (8,528,986) Capital increase in subsidiary - (5,827,064) - - Redemption of (increase in) judicial deposits 13,224 (202,525) (6,431) Dividends and interest on equity received 767,554 1,102,911 3 8 Net payment of derivative contracts on acquisition of GVT - 682,695 - 682,695 Cash and cash equivalents by Incorporation 358,579 - - - Total cash used in investing activities Financing activities Payment of loans, financing and debentures (2,279,518) (2,171,100) (8,710,567) Loans and financing raised 466,629 1,115,210 466,629 1,285,210 Received of derivative financial instruments 132,410 765,958 132,410 1,008,226 Payment of derivative financial instruments (429,085) (239,379) (461,421) Payment for reverse split of shares - (164) - Dividend and interest on equity paid (3,678,665) (2,966,384) (3,678,665) Capital increase - 16,107,285 - 16,107,285 Direct capital increase costs - (89,605) - (89,605) Payment to Dissenters' rights – shareholders - (87,805) - (87,805) Total cash generated by (used in) financing activities 11,423,775 5,372,658 Increase (decrease) in cash and cash equivalents 469,032 371,291 644,156 Cash and cash equivalents at beginning of the year 4,206,595 3,835,304 5,336,845 4,692,689 Cash and cash equivalents at end of the year 4,675,627 4,206,595 5,105,110 5,336,845 Changes in cash and cash equivalents for the year 469,032 371,291 644,156 Page 10 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 1) OPERATIONS a) Background information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”) is a publicly held corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group (“Group”), the telecommunications industry leader in Spain, also present in various European and Latin American countries. At December 31, 2016 and 2015, Telefónica S.A. (“Telefónica”), the Group holding company based in Spain, held total direct and indirect interest in the Company, including treasury shares of 73.58% (Note 23). The Company is listed with the Brazilian Securities and Exchange Commission (“CVM”) as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the São Paulo Stock Exchange (“BM&FBovespa”). The Company is also listed with the Securities and Exchange Commission (“SEC”), of the United States of America, and its American Depositary Shares (“ADSs”) are classified under level II, backed only by preferred shares and traded on the New York Stock Exchange (“NYSE”). b) Operations The Company operates in the provision of services: (i) Fixed Switched Telephone Service Concession Arrangement ("STFC"), except for the municipalities identified on sector 33 of such agreement; (ii) Multimedia Communication Service ("SCM", data communication, including broadband internet); (iii) Personal Mobile Service ("SMP"); and (iv) Pay TV (conditioned access service – “SEAC”), throughout Brazil, through concessions and authorizations, as established in the General Plan of Concessions ("PGO"). In accordance with the service concession agreement, every two years, during the agreement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenues, net of applicable taxes and social contribution taxes (Note 22). The Company’s current STFC concession agreement is valid through December 31, 2025. In accordance with the SMP authorization terms for the usage of frequencies associated with SMP, every two years, after the first renewal of these agreements, the Company shall pay a fee equivalent to 2% of its prior-year SMP revenues, net of applicable taxes and social contribution taxes, and in the 15th year the Company will pay 1% of its prior-year revenue. The calculation will consider the net revenue from the application of Basic and Alternative Services Plans (Note 22). These agreements can be extended only once for a term of 15 years. Service concessions and authorizations are granted by the Brazil's Telecommunications Regulatory Agency (“ANATEL”), the agency responsible for the regulation of the Brazilian telecommunications sector under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986, of July 18, 2000, and No. 12485, of September 12, 2011. The operation of such concessions is subject to supplementary regulations and plans. In the auction for sale of the remaining radio frequency bands of 1,800 MHz, 1,900 MHz and 2,500 MHz, held by ANATEL on December 17, 2015, the Company was the out bidder of seven 2,500MHz frequency lots, having offered the amount of R$185,450. On July 21, 2016, under Ruling No. 2.483, No. 2.485 and No. 2.486, ANATEL’s Steering Board decided to endorse the use of these radio frequencies. The terms of authorization for these frequency bands were entered into on July 26, 2016 and published in the Brazilian Official Gazette (“DOU”) on August 26, 2016. In 2016, the total amount was recorded as licenses under intangible assets (note 14). We set out below a summary of the authorizations for rendering SMP services granted to the Company, according to the specific announcements for each auction held by ANATEL Page 11 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) License Expiration (Year) Frequency 450 MHz 700 MHz 800 MHz (4) 900 MHz 1800 MHz 2100 MHz 2,5 GHz 2,5 GHz Band 14 MHz 20 MHz 25 MHz 5 MHz 20 MHz 30 MHz 40 MHz 10 MHz Operation area Region 1 2027 2029 2020 / 2023 / 2028 2020 / 2023 2020 / 2023 2022 / 2023 2027 2031 Region 2 - 2029 2021 / 2022 / 2023 / 2024 / 2028 2023 2023 2022 / 2023 2027 2031 Region 3 2027 2029 2023 / 2024 - 2023 2022 / 2023 2027 2031 Includes the states of Rio de Janeiro, Espírito Santo, Amazonas, Roraima, Amapá, Pará, Maranhão, Minas Gerais, Bahia, Sergipe, Alagoas, Ceará, Paraíba, Pernambuco, Piauí and Rio Grande do Norte. Includes the states of Paraná, Santa Catarina, Rio Grande do Sul, Distrito Federal, Goiás, Tocantins, Mato Grosso, Mato Grosso do Sul, Rondônia and Acre. Includes to the State of São Paulo. All authorization terms for bands A and B have already been renewed for further 15 years. Therefore, there is no other renewal (after 30 years of authorization). The authorization terms for band L, linked to bands A or B, were renewed during the same period of those bands. The L bands that were realigned to the J band start to have the same date for renewal of the latter. In region 10 and sectors 22, 25, 30 and 33 of the PGO, however, the realignment is expected to be completed by March 2017, subject to ANATEL’s approval by. The authorizations for each region/state presented in the table above are defined in each authorization term. c) Corporate restructuring The Shareholders’ Meeting held on April 1, 2016, approved corporate restructuring in accordance with the terms and conditions proposed on March 14, 2016, as described below. GVT Participações S.A. (“GVTPart.”) was the parent company of Global Village Telecom S.A. ("GVT"), companies controlled by the Company from May 28, 2015 to April 1, 2016 (Note 4). GVT was the direct controlling holder of POP Internet Ltda. (“POP”), and indirect controlling holder of Innoweb Ltda. (“Innoweb”), both with head offices in Brazil. POP is a provider of free Internet access and content. Innoweb (subsidiary of POP) provides services using VoIP technology (voicer over IP), which allows calls using the Internet, with the facilities inherent in this environment. The corporate restructuring was approved by ANATEL through Ruling No. 50,169, dated January 22, 2016, which was published in the DOU on January 28, 2016, with the conditions provided therein. The corporate restructuring occurred on the same date as the Shareholders’ Meeting mentioned above, as follows: (i) GVT was spun-off and its net assets, including assets, rights and obligations related to telecommunications activities, were absorbed by GVTPart., where as the remaining portion relating to assets, rights and obligations related to activities other than telecommunications was absorbed by POP; and (ii) the net assets of GVTPart. (after the merger of GVT’s net assets, item (i) was merged into the Company. The corporate restructuring intends to standardize the services provided by the companies involved in this process by (i) concentrating the rendering of telecommunication services in a single company, i.e., the Company; and (ii) migrating of activities that were provided by GVT, other than telecommunication services to POP. As such, the simplification of the corporate structure and the centralization of the provision of telecommunication services at the Company will lead to a converging environment, facilitating consolidation and centralization in the offering of telecommunication services and simplification of service package offerings; optimizing administrative and operating costs; and standardization of the operations at the companies involved in the corporate restructuring. Shareholding structures at March 31, 2016 (before the corporate restructuring) and as from April 1, 2016 (after the Corporate Restructuring), considering only the companies involved in the corporate restructuring were the following: Page 12 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Given that the merger of GVTPart. into the Company did not require a capital increase or a change in shareholders’ interest in the Company, since GVTPart. was a wholly-owned subsidiary of the Company, the replacement of shares held by the shareholders in GVTPart. with shares in the Company is not applicable. Consequently, there are no minority interests to be considered and, therefore, in accordance with the CVM’s position in similar prior cases, and under the terms of CVM Resolution No. 559/08, the provisions of article 264 of Law No. 6404/76 and its further amendments similarly do not apply. In addition, in relation to the transaction preceding the merger of GVTPart into the Company, the replacement of shares is not applicable, given that GVT is a subsidiary of GVTPart. and of the Company itself, thus there are no minority shareholders. Pursuant to the provisions of article 137 of Law No. 6404/76 and its further amendments, the corporate restructuring does not entitle the Company’s shareholders to the right of withdrawal. Furthermore, considering that there are no minority shareholders of GVTPart., since it is a wholly-owned subsidiary of the Company, there is no question of right to withdrawal or exercise of the right to withdraw by GVTPart. non-controlling shareholders as provided for in article 136, item iv, and article 137 of Law No. 6404/76 and its further amendments. 2) BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS a) Statement of compliance The individual financial statements (Company) and the consolidated financial statements (Consolidated) were prepared and are presented in accordance with the accounting practices adopted in Brazil, which comprise CVM rulings and Brazilian FASB (CPC) pronouncements, guidelines and interpretations issued by the FASB in compliance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). All significant information in the financial statements - and solely such information - is disclosed and corresponds to that used by Company management for administration purposes. b) Basis of preparation and presentation The Company’s financial statements for the years ended December 31, 2016 and 2015 are presented in thousands of reais (unless otherwise stated), which is the Company’s functional currency and were prepared under the going concern assumption. Management has assessed the Company's ability to continue operating normally and is convinced that it has the resources to continue its business in the future. In addition, Management is not aware of any material uncertainties that could generate significant doubts about its ability to continue operating. Therefore, these financial statements were prepared based on the assumption of continuity. Page 13 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The accounting standards adopted in Brazil require the presentation of the Statement of Value Added ("SVA"), individual and consolidated, while IFRS does not require presentation. As a result, under IFRS standards, the SVA is being presented as supplementary information, without prejudice to the overall financial statements. The Board of Directors authorized the issue of these individual and consolidated financial statements at the meeting held on February 17, 2017. The financial statements were prepared on a historical cost basis (except where different criteria are required) and adjusted to reflect the valuation of assets and liabilities measured at fair value or considering the mark-to-market valuation when such valuations are required by IFRS. These financial statements were prepared under various measurement bases used in accounting estimates. The accounting estimates involved in the preparation of these financial statements were based on objective and subjective factors, considering management’s judgment for determining the adequate amounts to be recorded in the financial statements. Significant items subject to these estimates and assumptions include: selection of useful lives and recoverability of property, plant and equipment in operations, measurement of the recoverability of assets with indefinite useful lives, measurement of financial assets at fair value and under present value adjustment method, as well as non-financial assets acquired in a business combination, credit risk analysis in determining estimated impairment losses of trade accounts receivable, as well as the analysis of other risks in determining other provisions, including the provision for contingencies. The carrying amounts of assets and liabilities recognized, which represent hedged items at fair value, which, alternatively, would have been recorded at amortized cost, are adjusted to state the variations in fair values attributable to the hedged risks. Settlement of transactions involving these estimates may result in amounts significantly different from those recorded in the financial statements due to the uncertainties inherent in their estimate process. The Company reviews its estimates at least on an annual basis. Certain account headings in the tables of these notes to financial statements and the Statement of Value Added were reclassified so as to allow comparison with information for the years ended December 31, 2016 and 2015, as applicable. For comparability with the individual financial statements (income statement, statements of comprehensive income, statements of value added and statements of cash flows) for years ended December 31, 2016 and 2015, the effects of consolidating GVTPart. on April 1, 2016 (Note 1c) must be considered. In compliance with CVM Rule No. 565, dated June 15, 2015, the Company reports, in Note 35, the pro forma consolidated income statements (not audited or reviewed) for the year ended December 31, 2015. The (individual and consolidated) financial statements were prepared in accordance with the principles, practices and criteria aligned with the IFRS issued by IASB and also in accordance with the pronouncements, interpretations and guidelines issued by CPC in force at December 31, 2016, which are the same as those applied to the financial statements at December 31, 2015, except for the new pronouncements, interpretations and amendments, of the following standards, amendments and interpretations published by IASB and the IFRS Interpretations Committee (IFRIC), described below, which came into effect on January 1, 2016, but did not cause significant impacts on the financial statements. · IFRS 5 Non-current Assets Held for Sale and Discontinued Operations, as amended; · IFRS 7 Financial Instruments: Disclosures, as amended; · IFRS 11 Accounting for Acquisitions of Interests in Joint Operations, as amended; · IFRS 14 Regulatory Deferral Accounts, as issued; · IAS 1 Disclosure Initiative, as amended; · IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization, as amended; · IAS 19 Employee Benefits, as amended; and · IAS 27 Equity Method in Separate Financial Statements, as amended. Page 14 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) On the date of preparation of these financial statements, the following IFRS amendments had been published; however, their application was not mandatory. The Company does not adopt early any pronouncement, interpretation or amendment that has been issued, before application is mandatory. Standards and Amendments to the Standards Effective as of: IAS 7 Cash Flow, as amended January 1, 2017 IAS 12 Income Taxes, as amended January 1, 2017 IFRS 9 Financial Instruments, issued January 1, 2018 IFRS 15 Revenue from Contracts with Customers, as issued January 1, 2018 IFRS 2 Classication and Valuation of Share Based Transactions, as amended January 1, 2018 IFRS 4 Insurance Contracts, as amended January 1, 2018 IAS 40 Investment Property Transfers, as amended January 1, 2018 IFRIC 22 Transactions in Foreign Currency and Advance Payments, as issued January 1, 2018 Annual Improvements to IFRS, 2014-2016 Cycle, as issued January 1, 2017 / 2018 IFRS 16 Leases, as issued January 1, 2019 IFRS 10, 12 and IAS 28 Investiment Entities: Applying the Consolidation Excepecion, as amended TBD Based on preliminary, the Company expects the implementation of many of these standards, changes and interpretations will not have a significant impact on the financial statements in the initial period of application. However, the Company expects the following standards issued, but not yet mandatory, may have a significant impact on the Company's consolidated financial statements at the time of its application and prospectively. IFRS 9 - Financial Instruments, Issue: In July 2014, the IASB issued the final version of IFRS 9, which replaces IAS 39 and all previous versions of IFRS 9. IFRS 9 applies to financial assets and liabilities and establishes the classification, valuation, losses and write-off criteria for recognition of such items, as well as a new hedge accounting model. The Company estimates that major changes will occur in the documentation of hedge policies and strategies, as well as in the estimation of expected losses on financial assets. The changes introduced by IFRS 9 will affect the recognition of financial assets and derivative financial instruments as of January 1, 2018. The Company is carrying out the process of implementing the new criteria, but due to the relevance of the potentially affected items and the complexity of the estimates, understands that it is not reasonably possible to quantify the impacts of the application of this standard on the closing date of the fiscal year ended December 31, 2016. IFRS 15 - Revenue from Contracts with Customers, Issuance: IFRS 15 establishes criteria’s for the accounting of revenues from customer contracts. The Company is currently in the process of estimating the impacts of this new standard on its contracts. This analysis identified a number of expected impacts related to the following aspects, among others: • Under the current accounting policy, the Company offers commercial packages that combine equipment’s and services of telephony fixed and mobile, data, internet and television, total revenue of services is distributed among its elements identified based on their respective fair values. Page 15 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Under IFRS 15, amounts will be allocated to each element based on the basis of the independent selling prices of each individual component in relation to the total price of the package and will be recognized when (and the measure) the obligation is satisfied. Consequently, the application of the new criteria will mean an acceleration in the recognition of equipment sales revenues, which are generally recognized at the time of delivery to the final consumer. To the extent that the packages are marketed at a discount, the difference between the profit on sales of equipment and the amount received from the customer at the inception of the contract will be recognized as a contractual asset. • According to the criteria currently in force, all costs directly related to obtaining commercial contracts (sales commissions and other expenses with third parties) are accounted as expenses when incurred. On the other hand, IFRS 15 requires the recognition of an asset for the amounts incurred by these concepts and its subsequent accounting to the income statement according to the period of the respective agreement. Likewise, certain costs related to the performance of the contract, currently recognized as expenses, when incurred, will be deferred when associated with compliance obligations over the period of contract. • Compared to the current standard, IFRS 15 establishes much more detailed requirements on the accounting treatment of contract changes. Thus, certain changes will be recorded retrospectively and others prospectively as a separate or contract resulting from the redistribution of revenues among the various performance obligations identified. The Company is advancing in the process of implementing the new criteria, but due to the high number of transactions affected, the high volume and dispersion of the necessary information and the complexity of the estimates, the Company understands that at the closing date of the year ended December 31, 2016 cannot reliably measure the impact of the application of this standard. However, considering the current commercial offers as well as the volume of affected contracts, the Company estimates that the changes introduced by IFRS 15 will have a significant impact on its financial statements at the date of its initial application. In addition, the Company's financial statements will include more quantitative disclosures of revenue-related accounts. IFRS 16 - Leases, Issuance: IFRS 16 establishes that companies acting as lessees must recognize in the balance sheet the assets and liabilities arising from all lease agreements (except for short-term lease agreements and those for low value assets). The Company has a very large number of leases as a lessee of various assets, such as third-party towers, circuits, real estate and land (where the towers are primarily located). Under the current standard, significant portions of such contracts are classified as operating leases, where payments are generally recorded on a straight-line basis over the contract term. The Company is currently in the process of estimating the impact of this new standard on such contracts. In this analysis, the estimate of the term of the lease is included, considering the non-cancellable period and the periods covered if exercised the option to extend the lease for those cases in which exist reasonable certainty, which will depend, of the expected use of the Company's assets installed in the leased assets. In addition to the term of the lease, assumptions will be used to calculate the discount rate, which will depend mainly on the incremental financing rate for the estimated periods. In addition to the previous estimates, the standard allows two transition methods, being: (i) full retrospective for each comparative period presented; and (ii) modified retrospective with the cumulative effect of the initial application of the recognized standard at the date of initial application. In addition, it is possible to choose specific practical relieves at the time of applying the standard on measurement of liability, discount rate, losses, leases ending within twelve months after the first application, initial direct costs, and lease duration. Thus, depending on the transition method to be chosen, the impacts will be different. Page 16 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Due to the different alternatives, as well as the complexity of the estimates and the high number of contracts, the Company has not yet completed the implementation process, so that, at the closing date of the year ended December 31, 2016 it is not possible to estimate the impact of the application of this standard. However, considering the volume of contracts affected, the Company estimates that the changes introduced by IFRS 16 will have a significant impact on its financial statements from the date of adoption, including the recognition of the right to use and the corresponding obligations in respect to the contracts which, under the current standard, are classified as operating leases. In addition, depreciation of the right to use the assets and recognition of interest on the lease obligation will replace a significant portion of the amount recognized as expenses in the income statement of the operating lease. The classification of payments in the statement of cash flows will also be affected by the adoption of IFRS 16. c) Basis of consolidation The consolidated financial statements include the financial statements of the Company and its subsidiaries at December 31, 2016 and 2015. Control is obtained when the Company is exposed or has the right to variable returns based on its involvement with the investee and has the capacity of affecting those returns through the power exercised over an investee. Specifically, the Company controls an investee if, and only if, it has: (i) power over an investee (i.e., existing rights that ensure it the current capacity of directing investee’s activities); (ii) exposure or right to variable returns based on its involvement with an investee; and (iii) the capacity to use its power over an investee to affect results. Generally, there is an assumption that the majority of voting rights result in control. In order to support this assumption and when the Company has less than the majority of voting rights or similar rights of an investee, the Company considers all relevant facts and circumstances in evaluating whether it has power over an investee, including: (i) the contractual agreement with other parties holding voting rights of the investee; (ii) rights originating from contractual agreements; and (iii) voting rights or potential voting rights of the Company. The Company evaluates whether or not it exercises control over an investee if facts or circumstances indicate that there are changes in one or more of the three control elements. Consolidation of a subsidiary begins when the Company obtains control in relation to a subsidiary and ends when the Company ceases exercising that control. Assets, liabilities and P&L of a subsidiary acquired or disposed of in the year are included in the consolidated financial statements as from the date on which the Company obtains control up to the date the Company no longer exercises control over a subsidiary. The Company held the following equity interests on the respective dates: Investees Type of investment At 12.31.16 At 12.31.15 Country (Headquarters) Core activity Telefônica Data S.A. ("TData") Wholly-owned subsidiary 100.00% 100.00% Brazil Telecommunications GVT Participações S.A. ("GVTPart.") (note 4) Wholly-owned subsidiary - 100.00% Brazil Telecommunications POP Internet Ltda ("POP") (note 1c) Wholly-owned subsidiary 100.00% 100.00% Brazil Internet Aliança Atlântica Holging B.V. ("Aliança") Jointly-controlled subsidiary 50.00% 50.00% Holland Holding of the telecommunications sector Companhia AIX de Participações ("AIX") Jointly-controlled subsidiary 50.00% 50.00% Brazil Operation of underground telecommunications networks Companhia ACT de Participações ("ACT") Jointly-controlled subsidiary 50.00% 50.00% Brazil Technical assistance in telecommunication networks Interest held in subsidiaries or jointly-controlled entities is measured under the equity method in the individual financial statements. In the consolidated financial statements, investments and all asset and liability balances, revenues and expenses arising from transactions and interest held in subsidiaries are fully eliminated. Investments in jointly-controlled entities are measured under the equity method in the consolidated financial statements. Page 17 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 3) SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES a) Cash and cash equivalents These are maintained in order to meet short-term cash commitments and not for investment or other purposes . The Company and subsidiaries consider cash equivalents a short-term investment readily convertible into a known amount of cash and subject to insignificant risk of change in value. Short-term investments are classified as cash-equivalent when redeemable within 90 days (Note 5). b) Trade accounts receivable, net These are evaluated by the value of the services provided in accordance with the contracted conditions, net of estimated impairment losses. These include the services provided to customers, which were still not billed until balance sheet date, as well as other trade accounts receivable related to the sale of cellphones, SIM cards, accessories and rent of IT equipment (TData’s “Soluciona TI” product). The estimated impairment losses are set up at amounts sufficient to cover any losses and mainly consider the expected default (Note 6). c) Inventories These are evaluated and presented at lower of average acquisition cost and net realizable value, whichever is lower. These include cellphones, SIM cards, prepaid cards, accessories, consumption materials and maintenance. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs to sell (Note 7). Estimated impairment losses are set up for materials and devices considered obsolete or whose carrying amounts are in excess of those usually sold by the Company within a reasonable period of time. d) Prepaid expenses These are stated at amounts effectively disbursed referring to services contracted but not yet incurred. Prepaid expenses are allocated to the income statemens to the extent that related services are rendered and economic benefits are obtained (Note 10). e) Investments The Company’s investments in investees (subsidiaries or jointly-controlled entities) are accounted for using the equity method in the individual financial statements. In the consolidated financial statements investments in subsidiaries are fully eliminated and investments in jointly-controlled entities are stated by the equity method without being eliminated. Joint control is the contractually agreed sharing of a control, only existing when decisions about relevant activities call for unanimous agreement by the parties sharing control. Based on the equity method, investments are recorded in balance sheets at cost plus changes after the acquisition of the equity interest. The income statement reflects the portion of profit and losses from operations in investees. When changes are directly recognized in the investees' equity, the Company will recognize its portion in variations occurred, and as record these variations in the statements of changes in equity and in the statements of comprehensive income, where applicable. The financial statements of investees are prepared for the same reporting period of the Company. Whenever necessary, adjustments are made so that the accounting policies are in accordance with those adopted by the Company. Page 18 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) After the equity method is applied, the Company determines whether there is any need to recognize additional impairment of its investment in investees. At each closing date, the Company determines whether there is objective evidence of impairment of investment in the affiliate. If so, the Company calculates the recoverable amount as the difference between the recoverable value of the investees and their carrying amount, and recognizes the amount in the income statemens . When there is loss of significant influence over the investees, the Company evaluates and recognizes the investment, at that moment, at fair value . Any difference between the investees’ carrying amount by the time it loses significant influence and the fair value of the remaining investment and revenue from sale is recognized in the income statemens . Foreign exchange variations in Aliança’s equity (jointly-controlled entity) are recognized in the Company’s equity in other comprehensive income (“Effects on conversion of investments abroad”, Note 23). f) Property, plant and equipment, net Property, plant and equipment are stated at acquisition and/or construction cost, net of accumulated depreciation and/or accumulated impairment losses, if any. Such cost includes the borrowing costs for long-term construction projects if the recognition criteria are met, and is stated net of ICMS (State VAT) credits, which were recorded as recoverable taxes. Asset costs are capitalized until the asset becomes operational. Costs incurred after the asset becomes operational and that do not improve the functionality or extend the useful life of the asset are immediately recognized on the accrual basis. When significant parts of fixed assets are required to be replaced at intervals, the Company recognizes such parts as individual assets with specific useful lives and depreciation. Likewise, expenses that represent asset improvement (expanded installed capacity or useful life) are capitalized. All the other repair and maintenance costs are recognized in the income statement as incurred. The present value of the expected cost for the decommissioning of property, plant and equipment items (towers and equipment on leased property) is capitalized at the cost of the respective asset matched against the provision for dismantling obligations (Note 19) and depreciated over the useful lives of the related assets, which do not exceed the lease term. Depreciation is calculated by the straight-line method over the useful lives of assets, at rates that take into account the estimated useful lives of assets based on technical analyses. The assets’ residual values, useful lives and methods of depreciation are reviewed on a yearly basis, adjusted prospectively, if appropriate. Useful life in terms of depreciation rates, which is reviewed annually by the Company, is stated in Note 13. Property, plant and equipment items are written off when sold or when no future economic benefit is expected from their use or sale. Any gains or losses arising from write-off of assets (measured as the difference between the net disposal proceeds and the net carrying amount of the asset) are recognized in the income statement in the year in which the asset is written off. A brief description of the main property, plant and equipment items, Note 13 is as follows: · Switching equipment: This includes switching and control centers, gateway, platforms and other switching equipment. · Equipment and transmission media: These include base radio station, microcells, minicells, repeaters, antennas, radios, access networks, concentrators, cables, TV equipment and other equipment and means of transmission. · Terminal/modem equipment: Includes cellphones and modems (rent and free lease), CPCT, public telephones and other terminal equipment. · Infrastructure: This includes buildings, elevators, central air conditioning equipment, towers, posts, containers, energy equipment, land piping, support and protectors, leasehold improvements, etc. · Other fixed asset items: These include vehicles, repair and construction tools and instruments, telesupervision equipment, IT equipment, testing and measurement equipment, fixtures and other goods for general use. Page 19 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) g) Intangible assets, net Intangible assets acquired separately are measured at cost upon their initial recognition. The cost of an intangible asset acquired in a business combination is its fair value at the acquisition date. After initial recognition, intangible assets are stated at acquisition and/or buildup cost, net of amortization and accumulated provision for impairment, where applicable. Intangible assets generated internally, excluding capitalized development costs, are not capitalized, and the expense is reflected in the income statement for the year in which it is incurred. The useful lives of intangible assets are considered finite or indefinite. · Intangible assets with finite useful lives are amortized over their economic useful lives under the straight-line method and are tested for impairment whenever there is any indication of impairment loss. The amortization period and the amortization method for an intangible asset with a finite useful life are reviewed on an annual basis. Changes in the estimated useful life or the expected pattern of consumption of future economic benefits embodied in an asset are accounted for by changing the amortization period or method, as appropriate, and treated as changes in accounting estimates. The amortization expense on intangible assets with finite lives is recognized in the income statement in the cost/expense category consistent with the function of the intangible assets. · Intangible assets with indefinite useful lives are not amortized, but are tested for impairment annually, either individually or at the cash-generating unit level. The assessment of indefinite life is reviewed annually to determine whether the indefinite life continues to be justifiable. Otherwise, changes in useful life – from indefinite to finite - are carried out prospectively. Goodwill generated upon investment acquisition is treated as intangible assets with indefinite useful lives. Gains and losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the carrying amount of the asset, and recognized in the income statement on disposal. A brief description of the key intangible asset items with finite useful lives, Note 14, is as follows: · Software: This includes licenses for software used in the Company’s operating, commercial and administrative activities. · Customer portfolio: This includes intangible assets acquired through business combination, recorded at fair value on the acquisition date. · Trademarks : These include intangible assets acquired through business combination, recorded at fair value on the acquisition date. · Licenses: These include concession and authorization licenses, acquired from ANATEL for provision of telecommunication services. These also include licenses from business combinations, recorded at fair value on the acquisition date. h) Lease The classification of an agreement as a commercial lease is based on substantive issues related to the use of an asset or specific assets, or even the right to use a given asset, on the initial date of its execution. Finance lease agreements: By means of these agreements, the Company assumes substantially all risks and rewards relating to ownership of a leased item. These are capitalized at the lease inception at the fair value of the leased asset or, if lower, at the present value of the minimum lease payments. Initial direct costs incurred in the transaction are added to cost, where applicable. Payments of finance lease agreements are allocated to financial charges and reduction of finance lease liabilities in order to obtain the constant interest rate on the outstanding liability balance. Implicit interest recognized in liabilities is allocated to the income statement over the lease term using the effective interest rate method. Page 20 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Leased assets are depreciated according to their estimated useful lives or the lease term, whichever is shorter. The Company and TData are parties to the following finance lease agreements: · As lessee: lease agreements for transmission equipment and media arising from a joint construction agreement with another telecomm operator, based on an optical network linked to the power transmission line, interconnecting the northern Brazilian cities to the Company’s national backbone and lease of towers and rooftops (arising from sale and finance leaseback, for which the net carrying amount of the assets upon disposal remained unchanged, a liability was recognized at the present value of minimum lease payments and deferred income was recorded at the difference between the selling price and the mentioned present value. (Note 13f). · As lessor: Lease agreements for IT equipment (TData’s “Soluciona TI” product) for which the Company recognizes revenue, upon inception, at the present value of lease payments matched against accounts receivable (Note 6). The difference between the nominal amount of lease payments and recorded accounts receivable/payable are recognized as finance income/expenses using the effective interest method over the lease term. Operating lease: These are lease agreements where lessor holds a significant portion of risks and rewards, where effects are recognized in the income statements for the year over the contractual term. i) Impairment of nonfinancial assets The Company annually reviews the net carrying amount of assets in order to evaluate events or changes in economic, operating or technological circumstances that may indicate impairment losses. When such evidence is found, and net carrying amount exceeds recoverable amount, a provision for impairment is recorded so as to adjust the net carrying amount to the recoverable amount. The recoverable amount of an asset or a Cash Generating Unit (“CGU”) is defined as the higher of value in use and net sales value. Upon estimation of the value in use of an asset or cash-generating unit, estimated future cash flows are discounted at present value using a discount rate based on the cost of capital rate the Capital Asset Pricing Model (CAPM) before taxes, which reflects the weighted average cost of capital and specific risks of the asset or CGU. Whenever possible, the net sale value is determined based on a firm sale agreement executed on an arm’s length basis between knowledgeable and willing parties, adjusted by expenses attributable to the sale of assets or, when there is no firm sale agreement, based on the market price of an active market, or on the latest transaction price involving similar assets. For assets excluding goodwill, an assessment is made at each reporting date as to whether there is any indication that previously recognized impairment losses may no longer exist or may have decreased. A previously recognized impairment loss is reversed only if there has been a change in the assumptions used to determine an asset’s or CGU’s recoverable amount since the last impairment loss was recognized. Any reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, or exceeds the carrying amount that would have been determined, net of depreciation, had no impairment loss been recognized for the asset in prior years. Such reversal is recognized in the income statement. The following assets have specific characteristics for impairment testing: · Goodwill: Goodwill is tested for impairment annually at the reporting date or before when circumstances indicate that the carrying amount may be impaired. Where the recoverable amount is lower than the carrying amount, an impairment loss is recognized. Impairment losses relating to goodwill cannot be reversed in future periods. Page 21 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · Intangible assets: Intangible assets with indefinite useful lives are tested for impairment annually at the reporting date either individually or at the CGU level, as appropriate, and when circumstances indicate that the carrying amount may be impaired. · Determination of value in use: The key assumptions used to estimate value in use are: (i) revenues (projected considering the growth in customer base, growth in market revenue against GDP and the Company’s share of this market); (ii) variable costs and expenses (projected in accordance with the dynamics of the customer base, and fixed costs are projected in line with the historical performance of the Company, as well as with revenue growth); and (iii) capital investments (estimated considering the technological infrastructure necessary to enable the provision of services). Key assumptions were based on the Company’s historical performance and reasonable macroeconomic assumptions grounded on financial market projections, documented and approved by Company’s management. The impairment test of the Company and subsidiaries’ fixed and intangible assets, including goowill, did not result in recognition of impairment losses for the years ended December 31, 2016 and 2015, since their estimated recoverable amount is greater than the net carrying amount as of the estimation date. j) Business combinations and goodwill Business combinations are accounted for using the acquisition method. The cost of an acquisition is measured as the aggregate of the consideration transferred, recorded at fair value on the acquisition date, and the fair value of any noncontrolling interest in the acquiree. For each business combination, the Company measures noncontrolling interests in the acquiree either at its fair value or on the basis of its proportional share in the identifiable net assets of the acquiree. Costs directly attributable to an acquisition are recorded as expenses, as incurred. Upon acquiring a business, the Company assesses financial assets acquired and liabilities assumed so as to classify and allocate them in accordance with contractual terms, economic circumstances and relevant conditions on the acquisition date, including the segregation, by the acquiree, of embedded derivatives existing in host contracts in the acquiree. In the event a business combination is conductedin stages, the ownership interest previously held in the acquiree’s capital is reassessed at fair value on the date control is acquired, and any impacts are recognized in the income statement. Any contingent portion to be transferred by the acquirer shall be recognized at fair value on the acquisition date. Subsequent changes in the fair value of the contingent portion to be considered as an asset or liability is recognized in the income statement or in other comprehensive income. Contingent consideration on acquisition of a business that is not classified as equity is subsequently measured at fair value through profit or loss, whether or not included in the scope of IFRS 9 Financial Instruments. Goodwill is initially measured as excess transferred payment amount in relation to acquired net assets (identifiable net assets acquired and liabilities assumed). If consideration is lower than fair value of acquired net assets, the difference must be recognized as gain in the income statement. After initial recognition, goodwill is measured at cost, less any accumulated impairment losses. For the purpose of impairment testing, goodwill acquired in a business combination is, from the acquisition date, allocated to the cash-generating units that are expected to benefit from the combination, irrespective of whether other assets or liabilities of the acquiree are assigned to those units. Where goodwill has been allocated to a CGU and part of the operation within that CGU is disposed of, the goodwill associated with that operation is included in the carrying amount of the operation when determining the gain or loss on disposal. Goodwill disposed in these circumstances is allocated based on the relative fair values of the disposed operation and the portion of the CGU retained. Page 22 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) k) Financial Instruments – Initial recognition and subsequent measurement k.1) Financial assets Initial recognition and measurement Financial assets are initially classified as financial assets at: (i) fair value through profit or loss; (ii) loans and receivables; (iii) investments held to maturity; (iv) financial assets available for sale or (v) derivatives classified as effective hedge instruments, as applicable. The Company determines the classification of its financial assets upon initial recognition, as they become part of the instrument’s contractual provisions. All financial assets are initially recognized at fair value, plus, in the case of investment that is not determined at fair value through profit or loss, the transaction costs that are directly attributable to the acquisition of the financial asset. The Company’s consolidated financial assets include cash and cash equivalents, trade accounts receivable, short-term investments pledged as collateral and derivative financial instruments. Subsequent measurement Subsequent measurement of financial assets depends on their classification, as follows: Financial assets at fair value through profit or loss: These include financial assets held for trading and financial assets designated upon initial recognition at fair value through profit or loss: (i) financial assets are classified as held for trading if acquired to be sold within short term. This category includes derivative financial instruments contracted by the Company which do not meet the hedge accounting criteria set out by the corresponding standard; and (ii) financial assets at fair value through profit or loss are stated in balance sheets at fair value with their corresponding gains or losses recognized in the income statements. Loans and receivables: these refer to non-derivative financial assets with fixed or determinable payments, however not traded in an active market. After initial measurement, these financial assets are stated at amortized cost, using the effective interest method, less impairment, where applicable. Amortized cost is calculated taking into account any discount or “premium” on acquisition and fees or costs incurred. Amortization by the effective interest method and impairment losses are included in the financial income line in the income statement, if applicable. Investments held to maturity: Non-derivative financial assets with fixed or determinable payment and fixed maturity date are classified as held to maturity when the Company shows intention and financial capacity to hold them up to maturity. After their initial recognition, investments held to maturity are measured at amortized cost using the effective interest method, less impairment losses, where applicable. The amortized cost is calculated taking into consideration any discount or “premium” upon acquisition as well as the fees and costs incurred. Amortization of effective interest method is included in the financial income line in P&L, as applicable. The Company did not record investments held to maturity for the years ended December 31, 2016 and 2015. Financial assets available for sale: These are non-derivative financial assets not classified as: (i) loans and receivables; (ii) investments held to maturity; or (iii) financial assets at fair value through profit or loss. These financial assets include equity and debt instruments. Debt instruments in this category are those which are intended to be held for an indefinite period and can be sold to meet liquidity needs or in response to changes in market conditions. After initial measurement, financial assets available for sale are measured at fair value, with unrealized gains and losses being recognized directly in other comprehensive income until such time as the investment is written off, except for impairment losses, interest calculated using the effective interest method and gains or losses due to exchange variations on monetary assets, which are recognized directly in the income statement for the year. Page 23 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) When the investment is written-off or when a loss is determined due to impairment, the cumulative gains or losses which were previously recognized in other comprehensive income should be recognized in the statement of income. The fair value of financial assets available for sale denominated in foreign currency is measured in the foreign currency and translated at the spot exchange rate at financial statements date. Changes in fair value attributable to translation differences that result from a change in amortized cost of the asset are recognized in the income statement, and other variations are recognized directly in equity. Derecognition A financial asset (or, whenever the case, a part of a financial asset, or a part of a group of similar financial assets) is derecognized when: · The rights to receive the cash flows from the asset have expired; · The Company has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a ‘pass-through’ arrangement; and either (i) the Company has transferred substantially all the risks and rewards of the asset, or (ii) the Company has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. When the Company has transferred its rights to receive the cash flows from an asset or has entered into a pass-through arrangement, and has neither transferred nor retained substantially all the risks and rewards related to the asset, the Company continues to recognize a financial asset to the extent of its continuing involvement in that financial asset. Impairment of financial assets The Company and its subsidiaries evaluate, at the balance sheet date, if there is any objective evidence indicating that the financial asset or group of financial assets is not recoverable. A loss only exists if, and only if, there is objective evidence of impairment as a result of one or more events that have occurred after initial recognition of the asset (a “loss event” occurred) and such event has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reasonably estimated. Evidence of impairment loss may include indications that the borrowing parties are going through significant financial difficulty. The likelihood that they will go bankrupt or enter into some other form of financial reorganization, that they will be in default or provide late payment of interest or principal may be indicated by a measurable drop in the estimated future cash flows, such as changes in maturity or economic conditions related to defaults. The carrying amount of an asset is reduced by a provision and the loss amount is recognized in the income statement. If, in a subsequent year, estimated impairment increases or decreases due to an event after impairment recognition, impairment loss previously recognized will be adjusted accordingly. Should a written-off asset be recovered in the future, such recovery is recognized in the income statement. Financial assets at amortized cost The Company and its subsidiaries initially assess individually if there is clear evidence of impairment loss of each financial asset that is individually relevant, or in group for financial assets that are not individually significant. If the Company concludes that there is no evidence of impairment loss for an individually assessed financial asset, whether significant or not, the asset is included in a group of financial assets with similar credit risk characteristics which is then assessed collectively for impairment. Assets that are individually assessed for impairment and for which an impairment loss is, or continues to be, recognized are not included in any joint assessment of impairment. Page 24 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) When there is clear evidence of impairment, the amount of the loss is measured as the difference between book value of asset and the present value of estimated future cash flows (less expected future credit losses not yet incurred). The present value of estimated future cash flows is discounted at the original effective interest rate for the financial asset. The carrying amount of an asset is reduced by a provision and the loss amount is recognized in the income statement. Loans together with the provision are written-off when there is no realistic prospect of their future recovery and all guarantees have been realized or transferred to the Company or its subsidiaries. If, in a subsequent year, estimated impairment increases or decreases due to an event after impairment recognition, impairment loss previously recognized will be adjusted accordingly. Should a written-off asset be recovered in the future, such recovery is recognized in the income statement. k.2) Financial liabilities Initial recognition and measurement Upon initial recognition, the Company’s financial liabilities are classified in the following categories: financial liabilities measured at fair value through profit or loss, loans and financing, accounts payable or derivatives classified as hedging instruments, as the case may be. Financial liabilities are initially recognized at fair value plus, in the case of loans and financing, transaction cost directly attributable thereto. The Company’s consolidated financial liabilities include trade accounts payable, loans and financing, debentures, finance lease agreements, contingent payments and derivative financial instruments. Subsequent measurement Measurement of financial liabilities depends on their classification, as follows: Financial liabilities at fair value through profit or loss: These include financial liabilities designated upon initial recognition at fair value through profit or loss. This category also includes derivative financial instruments contracted which do not meet the hedge accounting criteria set out by the corresponding standard. For the years ended December 31, 2016 and 2015, the Company and its subsidiaries did not record any financial liability at fair value through profit or loss upon initial recognition. Loans and financing: After initial recognition, loans and financing subject to interest are subsequently measured at amortized cost, using the effective interest method. Gains and losses are recognized in the income statement when the liabilities are derecognized as well as through the effective interest rate amortization process. Derecognition A financial liability is derecognized when the obligation has been revoked, cancelled or has expired. When an existing financial liability is replaced by another of the same lender, and the terms of the instruments are substantially different, or when the terms of an existing debt instrument are substantially modified, this replacement or modification is treated as derecognition of the original liability and recognition of a new liability, and the difference in the corresponding carrying amounts is recognized in the income statement. k.3) Fair value measurement Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Fair value measurement is based on the assumption that the transaction to sell the asset or transfer the liability will take place (i) in the principal market for the asset or liability; or (ii) in the absence of a principal market, in the most advantageous market for that asset or liability. Page 25 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The Company and or its subsidiaries must have access to the principal (or most advantageous) market. The fair value of an asset or a liability is measured using the assumptions that market participants would use when pricing an asset or liability, assuming that market participants act in their best economic interests. Fair value measurement of a non-financial asset takes into consideration the capacity of a market participant to generate economic benefits through the best use of the asset, or selling it to another market participant that would also make the best use of the asset. The Company and its subsidiaries use valuation techniques appropriate for the circumstances and for which there is sufficient data for fair value measurement, maximizing the use of relevant available information and minimizing the use of unavailable information. For assets and liabilities recurrently recognized in the financial statements, the Company determines whether there were transfers between the hierarchy levels, revaluating the classification (based on the lowest level input that is significant to the overall fair value measurement) at the end of each reporting period. For the purposes of fair value disclosures, the Company and its subsidiaries determined classes of assets or liabilities based on the nature, characteristics and risks of those assets or liabilities and the fair value hierarchy level, as mentioned above. k.4) Financial instruments - net Financial assets and liabilities are presented net in the balance sheet if, and only if, there is a current enforceable legal right to offset the amounts recognized and if there is an intention to offset or realize the asset or settle the liability simultaneously. l) Derivative financial instruments and hedge accounting The Company uses derivative financial instruments, such as currency and interest rate swaps or currency nondeliverable forward contracts to hedge against currency risks. Derivative financial instruments designated in hedge transactions are initially recognized at fair value on the date on which the derivative contract is entered into, and subsequently revalued also at fair value. Derivatives are presented as financial assets when the fair value of the instrument is positive and as financial liabilities when the fair value of the instrument is negative. Any gains or losses resulting from changes in fair value of derivatives during the year are posted directly to the income statement, except for the effective portion of cash flow hedges, which is recognized directly in equity as other comprehensive income and subsequently reclassified to P&L when the hedged item affects P&L. Inception initial recognition of a hedge relationship, the Company formally designate and documents the hedge relationship to which it wishes to apply hedge accounting, the risk management objective and strategy for undertaking the hedge. The documentation includes identification of the hedging instrument, the hedged item or transaction, the nature of the hedged risk, the nature of unhedged risks, the prospective statement of hedge effectiveness and how the Company shall assess the effectiveness of changes in the hedging instrument’s fair value in offsetting the exposure to changes in the hedged item’s fair value or cash flows attributable to the hedged risk. For the purpose of hedge accounting, hedges are classified as cash flow hedges and fair value hedges. Page 26 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) l.1) Cash flow hedges Cash flow hedges meeting the recording criteria are accounted for as follows: (i) the portion of gain or loss from the hedge instrument determined as effective hedge shall be recognized directly in equity (in other comprehensive income), and (ii) the ineffective portion of gain or loss from the hedge instrument shall be recognized in the income statement. When the Company’s documented risk management strategy for any given hedge relationship excludes from the hedge effectiveness evaluation any particular component of gain or loss or the corresponding cash flows from the hedge instrument, that gain or loss component is recognized in financial income (expenses). Amounts recorded in other comprehensive income are immediately transferred to the income statement when the hedged transaction affects P&L, for example, when the hedged financial income or expenses are recognized or when a sale occurs. When a hedged item is the cost of a non-financial asset or liability, amounts recorded in equity are transferred at the initial carrying amount of the non-financial assets and liabilities. If the hedging instrument expires or is sold, terminated or exercised without replacement or rollover (as part of the hedging strategy), or if its designation as a hedge is revoked, or when the hedge fails to meet the hedge accounting criteria, any cumulative gain or loss previously recognized in other comprehensive income remains separately in equity until the forecast transaction occurs or the firm commitment is fulfilled. The Company's contracts are classified as cash flow hedges when they provide protection against changes in cash flows that are attributable to a particular risk associated with a recognized liability that may affect the profit or loss and fair value when they provide protection against exposure to changes in the fair value of the identified part of certain liabilities that is attributable to a particular risk (exchange variation) and may affect the profit or loss. l.2) Fair value hedges Fair value hedges meeting the accounting criteria are accounted for as follows: (i) gain or loss from changes in fair value of a hedge instrument shall be recognized in the income statement as finance costs; and (ii) gain or loss from a hedged item attributable to the hedged risk shall adjust the recorded amount of the hedged item to be recognized in the income statement, as finance costs. For fair value hedges relating to items carried at amortized cost, any adjustment to carrying amount is amortized through profit or loss over the remaining term of the hedge using the effective interest method. The effective interest rate amortization may begin as soon as any adjustment exists and no later than the point that the hedged item ceases to be adjusted for changes in its fair value attributable to the risk being hedged. If the hedged item is derecognized, the unamortized fair value is recognized immediately in the income statement. When an unrecognized firm commitment is designated as a hedged item, the subsequent cumulative change in the fair value of the firm commitment attributable to the hedged risk is recognized as an asset or liability with a corresponding gain or loss recognized in profit and loss. l.3) Classification between current and noncurrent Derivative financial instruments are classified as current and noncurrent or segregated into short and long term portions based on an evaluation of the contractual cash flows. When the Company maintains a derivative as economic hedge (and does not apply hedge accounting), for a period exceeding 12 months after balance sheet date, the derivative is classified as noncurrent (or segregated into current and noncurrent portions), in line with the classification of the corresponding item. Derivative instruments that are designated as effective hedging instruments are classified consistently with the classification of the underlying hedged item. Page 27 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The derivative instrument is segregated into current and noncurrent portions only when amounts can be reliably allocated. m) Loans and financing Loans and financing obtained are initially recognized at fair value, net of costs incurred to obtain them and subsequently measured at amortized cost (plus charges and pro rata interest), considering the effective interest rate of each operation. These are classified as current, unless the Company has an unconditional right to settle the liability for at least 12 months after year end. n) Borrowing costs Borrowing costs that are directly attributable to the acquisition, construction or production of an asset that necessarily takes a period of time exceeding 18 months to prepare for its intended use or sale form part of the cost of that asset. All other borrowing costs are recorded in the period they are incurred. Borrowing costs include interest and other costs incurred by an entity in connection with the borrowing of funds. In 2016 and 2015, the Company did not capitalize amounts related to borrowing costs. o) Interest on equity and dividends o.1) Interest on equity Brazilian legislation allows companies to pay interest on equity, which is similar to payment of dividends; however, this is deductible for income tax calculation purposes. In order to comply with Brazilian tax legislation the Company and its subsidiaries provision, in its accounting records the amount due to match against the financial expenses account in the income statement for the year. For the presentation of these financial statements, that expense is reversed against a direct charge to equity, resulting in the same accounting treatment adopted for dividends. The distribution of interest on equity to shareholders is subject to withholding income tax at a 15% rate. o.2) Dividends Minimum mandatory dividends are stated in the balance sheet as legal obligations (provisions in current liabilities). Dividends in excess of such minimum amount, not yet approved in the Shareholders’ Meeting, are recorded in equity as proposed additional dividends. After approval at the Shareholders’ meeting, the dividends in excess of minimum mandatory are transferred to current liabilities, and classified as legal obligations. p) Provisions p.1) General Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, when it is probable that economic benefits are required to settle the obligation and a reliable estimate of the value of the obligation can be made. Provisions are restated at the balance sheet date considering the likely amount of loss and the nature of each contingency. Provisions for contingencies are presented at their gross amount, less the corresponding judicial deposits, and are classified as provisions for civil, labor, tax and regulatory contingencies. Judicial deposits are classified as assets given that the conditions required for their net presentation with the provision do not exist. Page 28 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) p.2) Provisions for civil, labor, tax and regulatory legal claims The Company is party to labor, tax, civil and regulatory administrative and legal proceedings and set up a provision for contingencies whose likelihood of loss was estimated as probable. The assessment of the likelihood of loss includes an analysis of available evidence, the hierarchy of laws, available case law, the latest court decisions law and their relevance in the legal system, as well as the opinion of outside legal counsel. Provisions are reviewed and adjusted considering changes in existing circumstances, such as the applicable statute of limitations, tax audit conclusions, or additional exposures identified based on new matters or court decisions. p.3) Provision for decommissioning of assets This refers to costs to be incurred due to returning sites to owners (locations intended for tower and equipment installation on leased property) in the same condition as these were found at the time of execution of the initial lease agreement. These costs are provisioned at the present value of amounts expected to settle the obligation using estimated cash flows and are recognized as part of the cost of the corresponding asset. The cash flows are discounted at a current pre-tax rate that reflects the risks specific to decommissioning of assets. The financial effect of the discount is recorded as incurred and recognized in the income statement as a finance cost. The estimated future costs of decommissioning are reviewed annually and adjusted as appropriate. Changes in the estimated future costs or in the discount rate applied are added to, or deducted from, the cost of the asset. p.4) Contingent liabilities recognized in a business combination A contingent liability recognized in business combination is initially measured at fair value (Note 4). q) Taxes q.1) Current taxes Current tax assets and liabilities for the current and prior years are measured at the estimated amount recoverable from, or payable to, the tax authorities. The tax rates and laws used in calculating the amounts referred to above are those in effect, or substantially in effect, at year end. In the balance sheet, current taxes are presented net of prepayments over the year. Current income and social contribution taxes related to items directly recognized in equity are also recognized in equity. Management regularly assesses the tax position in circumstances in which tax regulation requires interpretation, and sets up provisions therefor when appropriate. q.2) Deferred taxes Deferred taxes arise from temporary differences at the balance sheet date between the tax bases of assets and liabilities and their carrying amount. Deferred tax assets are recognized for all deductible temporary differences, unused tax credits and losses, to the extent that taxable profit is likely to be available for realization of deductible temporary differences, and unused tax credits and losses are likely to be used, except: (i) when the deferred tax asset related to the deductible temporary difference arises from initial recognition of an asset or liability in a transaction other than a business combination and does not impact, at the transaction date, the book profit, income or loss for tax purposes; and (ii) on deductible temporary differences related to investments in subsidiaries, where deferred tax assets are recognized only to the extent that it is probable that temporary differences will be reversed in the near future and taxable profit is likely be available so that temporary differences can be used. Page 29 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The carrying amount of deferred tax assets is reviewed at each reporting date and reduced to the extent that it is no longer probable that sufficient taxable profit shall be available to allow all or part of the deferred tax asset to be used. Derecognized deferred tax assets are reassessed at each reporting date and are recognized to the extent that it has become probable that future taxable profits will allow the deferred tax asset to be recovered. Deferred tax liabilities are recognized on all temporary tax differences, except: (i) when the deferred tax liability arises from initial recognition of goodwill, or an asset or liability in a transaction other than a business combination, and does not affect book profit or taxable profit or tax losses on the transaction date; and (ii) on temporary tax differences related to investments in subsidiaries, in which the temporary difference reversal period can be controlled and temporary differences are not likely to be reversed in the near future. Deferred tax assets and liabilities are measured at the tax rate expected to be applicable for the year the asset will be realized or the liability will be settled, based on the rates provided in tax legislation and that were published as of year-end. Deferred tax assets and liabilities are not discounted to present value and are classified in the balance sheet as noncurrent, irrespective of their expected realization. The tax effects of items recorded directly in equity are also recognized in equity. Deferred tax items are recognized based on the transaction which gave rise to that deferred tax, in comprehensive income or directly in equity. Deferred tax assets and liabilities are presented net when there is a legal or constructive right to offset a tax asset against a tax liability and deferred taxes relate to the same taxpaying entity and are subject to the same tax authority. q.3) Sales taxes Revenues are recognized net of value added taxes, which from services rendered is subject to State Value-Added Tax (ICMS) or Service Tax (ISS) at the rates in force in each region as well as and to Social Contribution Tax on Gross Revenue for Social Integration Program (PIS) and Social Contribution Tax on Gross Revenue for Social Security Financing (COFINS) taxation on a cumulative basis for revenue from telecommunication services, at 0.65% and 3%, respectively. Other revenue earned by the Company, including revenue from resale of goods, on a noncumulative basis, is taxed at 1.65% and 7.6% for PIS and COFINS, respectively, and by ICMS at the rates in force in each State. Prepayments or recoverable amounts are stated in current or noncurrent assets, based on their estimated realization. r) Other assets and liabilities Assets are recognized in the balance sheet when it is likely that their future economic benefits will flow to the Company, and their cost or value can be reliably measured. A liability is recognized in the balance sheet when the Company or its subsidiaries have a legal or constructive obligation as a result of a past event, the settlement of which is likely to generate an outflow of economic benefits. Assets and liabilities are presented in the balance sheet classified as current or noncurrent. An asset is classified as current when: (i) it is expected to be realized or is intended to be sold or used in the ordinary operational cycle; (ii) it is mainly held for trading purposes; (iii) it is expected to be realized within 12 months from the reporting period; or (iv) cash and cash equivalents, unless there are restrictions upon exchange thereof, i.e., when used to settle a liability within 12 months from the reporting period. All other assets are classified as noncurrent. Page 30 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) A liability is classified as current when: (i) it is expected to be settled in the ordinary operational cycle; (ii) it is mainly held for trading purposes; (iii) It is expected to be settled within 12 months from the reporting period; or (iv) there is no unconditional right to defer settlement of the liability within 12 months from the reporting period. All other liabilities are classified as noncurrent. s) Present value adjustment of assets and liabilities Current and noncurrent monetary assets and liabilities are adjusted to their present value when the effect on the overall financial statements is considered significant. The present value adjustment is calculated using contractual cash flows and the explicit, and sometimes implicit, interest rates of the respective assets and liabilities. Accordingly, the interest rate embedded in revenues, expenses and related costs is discounted, so that these assets and liabilities are recognized on an accrual basis. This interest is subsequently reallocated to financial income and expenses in P&L through use of the effective interest method in relation to contractual cash flows. Implicit interest rates were determined based on assumptions, and accounting estimates are considered. t) Government grants and assistance Government grants are recognized when there is reasonable certainty that the benefit will be received and that all the related conditions will be met. When the benefit refers to an expense item, it is recognized as revenue along the benefit period, on a systematic basis in relation to the costs the benefit it intends to offset. When the Company receives non-monetary grants, the asset and the benefit are recorded at nominal amounts and reflected in the income statements over the expected useful life of the asset by equal annual installments. A loan or assistance is initially recognized or measured at fair value. A government grant is measured as the difference between the initial carrying amount of the loan and proceeds therefrom. A loan is subsequently measured in accordance with the applicable accounting policy. When loans or similar assistance are provided by governments or related institutions, with an interest rate below the current applicable market rate, the effect of this favorable interest is regarded as an additional government grant. The financing lines with the Brazilian Development Bank (BNDES), with interest rates not exceeding those prevailing in the market, are classified under the scope of IAS 20/CPC 7, and are recorded at fair value based on market rates. Adjustment arising from the comparison of the amount measured based on the rate agreed upon is accounted for as deferred revenue (Note 20). u) Revenue recognition Revenues substantially correspond to value of considerations received or receivable arising from the provision of telecommunications or communications services, the sale of goods and other revenue, and are stated net of taxes, discounts or returns (in case of sale of goods) thereon. Revenues and expenses are stated on the accrual basis of accounting. Revenue is recognized when it is probable that future economic benefits will flow to the Company or its subsidiaries, when it can be reliably measured, costs incurred in the transaction can be measured, the risks and rewards have been substantially transferred to the buyer and when specific criteria have been met for each of the Company’s activities. Consolidated revenues of the Company comprise basically telecommunication services regarding voice, data and digital services, broadband, TV and additional telecommunication services that are offered to customers through fixed-price traffic packs (paid on a monthly basis) or based on customers’ consumption, remuneration for network usage and sale of goods. Page 31 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) u.1) Recognition of revenues from telecommunication services Revenues from telecommunication, data and digital services, broadband services provided are recorded on an accrual basis based on the amounts agreed upon. Local and long-distance calls are billed by the measurement process under legislation in force. The services billed on fixed monthly amounts are calculated and accounted for on a straight-line basis. Unbilled revenues from the last billing up to the balance sheet date are recognized in the month in which the service is provided. Revenues related to sale of public phone cards and pay-as-you-go credit for cellphones as well as the respective taxes are deferred and recognized in the income statement to the extent that the services are effectively rendered. Revenues from equipment lease contracts classified as finance lease agreement (TData’s Soluciona TI product) are recognized on installation of equipment whereupon effective transfer of risk takes place. Revenue is recognized at present value of future minimum payments provided for in the agreement. Revenues from services are basically subject to the following indirect taxes: ICMS or ISS (as applicable), PIS and COFINS. u.2) Recognition of revenue and cost from sales of goods Revenues and cost of sales (mobile phones, simcards and accessories) are recorded when risks and rewards inherent in such goods are transferred to buyers. Sales made in own stores are recognized upon sale to end consumer. Revenues and costs of sales made by accredited dealers are deferred and recognized in P&L when the device is activated, limited to 90 days from the sale date. u.3) Customer loyalty program The Company has a loyalty points program that enables customers to accumulate points when they pay bills regarding the usage of the services offered. The accumulated points may be exchanged for telephone sets or services, conditional upon obtaining a minimum balance of points by customer. The consideration received is allocated to the cost of sets or services at fair value. The fair value of points is determined by dividing the amount of discount granted by the number of points necessary for the redemption based on the points program. The portion of revenue related to the fair value of the accumulated balance of points generated is deferred and recognized as revenue upon redemption of points. The number of points to be accounted for is determined through statistical techniques that consider assumptions and historical data on expected redemption rates, expiration percentages and cancellation of points, among other factors. These estimates are subject to variations and uncertainties due to changes in the behavior of customer redemptions. u.4) Membership fee and promotional campaigns Participation fees paid for promotional campaigns by customers of the Company are deferred and recorded in P&L throughout the duration of such campaign. u.5) Agreements combining more than one element Commercial packages offered by the Company that combine different elements are analyzed to determine whether it is necessary to separate the different elements identified, adopting the recognition criterion that is most adequate to each situation. Total revenue generated by the package sale is distributed among its elements, based upon their respective fair values. The fair value determination of each element then identified implies the need for complex estimates given the nature of the business. A possible change in fair values estimates could affect the distribution of revenues between components and consequently the deferred revenue. Page 32 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) v) Financial income (expenses) These include interest, and monetary and exchange variations arising from short-term investments, derivative transactions, loans, financing, debentures, present value adjustments of transactions that generate monetary assets and liabilities and other financial transactions. These are recognized on an accrual basis when earned or incurred by the Company. For all financial instruments measured at amortized cost and interest-yielding financial assets classified as available for sale, interest income or expense is recognized using the effective interest method, which exactly discounts estimated future cash payments or receipts over the expected life of the financial instrument or, where appropriate, a shorter period, to the net carrying amount of the financial asset or liability. w) Post-retirement benefit plans The Company and its subsidiaries individually sponsor pension funds of post-retirement benefits for active and retired employees, in addition to a multisponsor supplementary retirement plan and health care plan for former employees. Contributions are determined on an actuarial basis and recorded on an accrual basis. Liabilities relating to defined benefit plans are determined based on actuarial evaluations at each year end, in order to ensure that sufficient reserves have been set up for both current and future commitments. Actuarial liabilities related to defined benefit plans were calculated using the projected unit credit method. Actuarial gains and losses are recognized immediately in equity (in other comprehensive income). For plans with defined contribution characteristics, the obligation is limited to the contributions payable, which are recognized in the P&L in the respective accrual periods. The asset or liability related to defined benefit plan to be recognized in financial statements corresponds to the present value of the obligation for the defined benefit (using a discount rate based on long-term National Treasury Notes “NTNs”), less fair value of plan assets that will be used to settle the obligations. Plan assets are assets held by a privately-held supplementary pension plan entity. Plan assets are not available to the Company’s creditors or those of its subsidiaries and cannot be paid directly to the Company or its subsidiaries. The fair value is based on information on market prices and, in case of securities quoted, on purchase price disclosed. The value of any defined benefit asset then recognized is limited to the present value of any economic benefits available as a reduction in future plan contribution from the Company. Actuarial costs recognized in the income statement are limited to the service cost and cost of interest on the defined benefit plan obligation. Any changes in the measurement of plan assets and obligations are initially recognized in other comprehensive income, and immediately reclassified to P&L. The Company manages and individually sponsors a health care plan for retired employees and former employees with fixed contributions to the plan, in accordance with Law No. 9656/98 (which provides for private health care and health insurance plans). As provided for in articles 30 and 31 of said law, participants shall have the right to the health care plan in which they participated while they were active employees. x) Significant accounting judgments, estimates and assumptions The preparation of the financial statements requires management to make judgments, estimates and adopt assumptions supported by valuation bases used in accounting estimates. The accounting estimates involved in the preparation of these financial statements were based on objective and subjective factors, considering management’s judgment for determining the adequate amounts to be recorded in the financial statements. Settlement of transactions involving these estimates may result in amounts significantly different from those recorded in the financial statements due to the uncertainties inherent in their estimate process. Significant assumptions concerning sources of uncertainty in future estimates and other significant sources of estimation uncertainty at the balance sheet date, involving a significant risk of causing a material adjustment to the carrying amount of assets and liabilities, are as follows: Page 33 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) x.1) Impairment of non-financial assets An impairment loss exists when the carrying amount of an asset or cash-generating unit exceeds its recoverable amount, which is the higher of fair value less cost to sell and value in use. The calculation of fair value less cost to sell is based on information available on transactions for sale of similar assets or market prices less additional costs to dispose of the asset. The calculation of value in use is based on the discounted cash flow model. The recoverable amount is sensitive to the discount rate used in the discounted cash flow method, as well as expected future cash receipts and growth rate used for extrapolation purposes. The Company regularly analyzes the performance of the defined cash generating unit in order to identify any impairment of goodwill and its other assets. Determination of the recoverable amount of the cash generating unit to which goodwill is attributed includes use of assumptions and estimates and requires use of significant accounting judgment and criterion. x.2) Post-retirement benefit plans The cost of pension plans with defined benefits and other post-employment health care benefits and the present value of the pension obligation are determined using actuarial valuation methods. Actuarial valuation involves use of assumptions about discount rates, future salary increases, mortality rates and future increases in pension and annuity benefits. The obligation for defined benefits is highly sensitive to changes in these assumptions. All assumptions are reviewed on an annual basis. The mortality rate is based on publicly available mortality tables in the country. Future salary increases and pension increases are based on expected future inflation rates for the country. x.3) Fair value of financial instruments When the fair value of financial assets and liabilities stated in the balance sheet cannot be obtained in active markets, it will be determined using valuation techniques, including the discounted cash flow method. Data for these methods is based on those adopted in the market, whenever possible. However, when this is not feasible, a certain level of judgment is required for fair value determination. Judgment includes consideration of the inputs used, such as liquidity risk, credit risk and volatility. Changes in the assumptions about these factors could affect the reported fair value of financial instruments. x.4) Property, plant and equipment and finite-lived intangible assets The accounting treatment of investment in fixed and intangible assets includes estimating useful life period for depreciation purposes and the fair value at the date of acquisition, particularly for assets acquired in business combinations. Useful life determination requires estimates regarding the expected technological developments and alternative uses of assets. The hypotheses related to the technological aspect and its future development imply a significant level of analysis, considering the difficulties in forecasting time and nature of future technological changes. x.5) Revenue recognition – Customer Loyalty Program The Company estimates the fair value of points attributed under the customer loyalty program by applying statistic techniques. Inputs for the model include assumptions about expected redemption rates, the mix of products that will be available for future redemption and customers’ preference in relation to points use. Since issued points do not expire, these estimates are subject to significant uncertainties. x.6) Agreements combining more than one element The fair value determination of each element in a multiple element agreement requires complex estimates given the nature of the business. A possible change in fair value estimates could affect the distribution of revenues between components and consequently the deferred revenues. Page 34 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) x.7) Taxes There are uncertainties regarding the interpretation of complex tax regulations and the amount and timing of future taxable profits. The Company and its subsidiaries set up provisions, based on reasonable estimates, for the possible consequences of audits by tax authorities in respective jurisdictions in which they operate. The amount of these provisions is based on various factors, such as previus tax audit experience and different interpretations of tax regulations by the taxable entity and by the relevant tax authority. Such differences in interpretation may arise on a wide variety of issues depending on the conditions prevailing in the respective domicile of the Company or those of its subsidiaries. The Company and its subsidiaries evaluate the recoverability of deferred tax assets based on estimates of future profits. This recoverability ultimately depends on the ability of the Company or its subsidiaries to generate taxable profits over the period in which the deferred tax asset is deductible. The analysis considers the reversal period of deferred tax liabilities, as well as estimates of taxable profits, based on updated internal projections reflecting the latest trends. Determining the proper classification of the tax items depends on several factors, including an estimate of the period and the realization of the deferred tax asset and the expected date of payments of these taxes. The actual flow of receipt and payment of income tax could differ from estimates made by the Company and its subsidiaries, as a result of changes in tax laws or of unexpected future transactions that may impact tax balances. x.8) Provisions for tax, labor, civil and regulatory proceedings Provisions are recognized when the Company has a present obligation arising from a past event, settlement of which requires an outflow of resources rated as probable and when it can be reliably estimated. This obligation can be legal or constructive, derived from, among other factors, regulations, contracts, customary practices or public commitments that expose third parties to a valid expectation that the Company or its subsidiaries will assume certain responsibilities. The determination of the provision is based on the best estimate of the disbursement required to settle the corresponding obligation, considering the information available as of the closing date, including the opinion of independent experts, such as legal advisors. y) Functional and reporting currency The Company’s functional and reporting currency is the Brazilian real. Transactions in foreign currency were translated at the exchange rate in force as of the date the transaction. Assets and liabilities denominated in foreign currencies are translated using the exchange rate at the balance sheet date. The exchange rate variations arising from transactions in foreign currencies are recognized in P&L as financial income or expenses. Gains and losses on the translation of foreign investments are recognized in the statement of comprehensive income. z) Translation of transactions denominated in foreign currency Monetary assets and liabilities denominated in foreign currencies are translated into the functional currency (real) at the exchange rate (fx rate) in force as of the transaction date and subsequently re-measured based on the fx rates effective that, at December 31, 2016, were US$1.00 R$3.2591, €1.00 R$3.4351, and at December 31, 2015, were: US$1.00 R$3.9048, €1.00 R$4.2512. Gains and losses resulting from the translation of these assets and liabilities due to exchange rate variation between transaction date and period end are recognized in the income statement. aa) Employee profit sharing The Company and its subsidiaries have obligations arising from employment contracts, recognizing these provisions during the year. Provisions are recorded to recognize the expense regarding employee profit sharing. These provisions are calculated based on qualitative and quantitative goals set by management and accounted for in specific accounts according to their function in groups of: Cost of services, Selling expenses and General and administrative expenses. Page 35 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) ab) Share-based payments The Company and its subsidiaries measure the cost of transactions settled with employees and officers based on shares issued by parent company (Telefónica), by reference to the fair value of the shares at the date at which they are granted, using the binomial valuation model. This fair value is charged to the income statement over the period until the vesting date. ac) Treasury shares Own equity instruments that are repurchased (treasury stock) are recognized at cost and deducted from equity. No gains or losses are recognized in P&L on purchase, sale, issue or cancellation of the Company's own equity instruments. ad) Segment reporting Business segments are defined as components of a company for which separate financial information is available and regularly assessed by the operational decision making professional in decisions on how to allocate funds to an individual segment and in the assessment of segment performance. Considering that : (i) all officers and managers' decisions are based on consolidated reports; (ii) the Company and subsidiaries’ mission is to provide their customers with quality telecommunications services; and (iii) all decisions related to strategic planning, finance, purchases, short- and long-term investments are made consolidated on a consolidated basis, the Company and subsidiaries operate in a single operating segment, namely the provision of telecommunications services. ae) Statement of cash flows and statement of value added The statement of cash flows was prepared in accordance with IAS 7/CPC 03 – Statement of Cash Flows using the indirect method, and reflects the changes in cash for the years reported . The statement of value added (SVA) is shown as supplementary information, in compliance with Brazilian Corporation Law and was prepared in accordance with CPC09 – Statement of value added. The purpose of the statement of value added is to disclose the wealth generated by the Company during the year and the wealth distribution among its stakeholders. 4) ACQUISITION OF GVT PARTICIPAÇÕES S.A. (“GVTPart.”) Pursuant to, and for the purposes of, CVM Rule No. 358/02, the Company informed the market that its Special Shareholders’ Meeting (“AGE”) held on May 28, 2015 approved the ratification of the Stock Purchase Agreement and Other Covenants executed by the Company, in the capacity of “ Buyer ”, and Vivendi and its subsidiaries (Société d’Investissements et de Gestion 108 SAS - “FrHolding108” and Société d’Investissements et de Gestion 72 S.A.), in the capacity of “ Sellers ”, whereby all the shares issued by GVTPart were acquired by the Company. Payment for acquisition of GVTPart shares was made as follows: · €4.663 billion paid in cash after contractual adjustments for net debt assumed on the execution date; and · Company-issued shares delivered to FRHolding108 as a result of the merger of GVTPart shares by the Company, representing 12% of the Company’s capital stock after the merger of shares. As a result of the merger of GVTPart shares, the Company’s capital increased by R$9,666,021, with the issuance of 68,597,306 common shares and 134,320,885 preferred shares, all registered, no-par value shares, based on the economic value of merged shares calculated using the discounted cash flow method and on the appraisal report on GVTPart’s economic value prepared by an expert firm, in accordance with article 252, paragraph 1, together with article 8, of Law No. 6404/76. The difference between the economic value of merged shares and the market value of shares issued on the transaction closing date was recognized in “Other Capital Reserves”, in the amount of R$1,188,707. Page 36 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) This transaction was subject to obtaining of applicable corporate and regulatory approvals, including from Brazil’s Administrative Council for Economic Defense (“CADE”) and ANATEL, further to other conditions usually applicable to this type of transaction. The transaction was approved by ANATEL under Act No. 448 of January 22, 2015, published in the Official Federal Gazette (“DOU”) on January 26, 2015, and by CADE at the 61st ordinary session of its Trial Court, held on March 25, 2015, and published in the Official Federal Gazette (“DOU”) on March 31, 2015. Once the acquisition transaction was completed on May 28, 2015, the Company held direct interest in GVTPart and indirect interest in GVT. GVTPart. is headquartered in Brazil as its business purpose includes participation in other companies, whether national or foreign, as partner, shareholder or member. Its direct subsidiary (GVT) provides land-line telephone, data, multimedia communication and pay-tv services throughout Brazilian territory. Under IFRS 3 (R) / CPC 15 (R1) – Business Combinations, business acquisitions are accounted for using the acquisition method. The consideration transferred in a business combination is measured at fair value, which is calculated as the sum of the fair value of assets transferred, the liabilities assumed at the acquisition date from the former acquiree’s shareholders and equity interests issued in exchange for control over the acquiree. The acquisition price was as follows: Gross consideration in cash (4.663 billion euros) 15,964,853 (-) Contractual Adjustments (Net Debt) (7,060,899) Total consideration in cash, net 8,903,954 (+) Contingent Consideration 344,217 (+) Consideration in Shares at Fair Value 8,477,314 (-) Cash Flow Hedge Gain on Transaction, net of taxes (1) (-) Refund according to sections 2.2.4 and 2.2.5 of SPA Total consideration, net of Cash Flow Hedge 17,263,514 (1) Derivative transactions refer to cash flow hedges to protect the amount due in Euros to Vivendi, for the acquisition of GVTPart., against exchange rate variation of the amount. A breakdown of the fair value of identifiable net assets acquired for R$4,426,373, as well as goodwill recorded on the acquisition date are presented below. At the date of preparation of the financial statements for the year ended December 31, 2015, the Company had already completed the revisions and adjustments of the fair value determination of the identifiable assets acquired and liabilities assumed by GVTPart. Page 37 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Current assets 1,557,651 Current liabilities 5,299,662 Cash and cash equivalents 390,255 Personnel, social charges and benefits 170,989 Accounts receivable, net 947,378 Trade accounts payable 611,425 Inventories 4,641 Taxes, charges and contributions 346,569 Taxes recoverable 147,057 Loans and financing 3,968,615 Other assets 68,320 Provisions 17,866 Other liabilities 184,198 Noncurrent assets 12,026,239 Short-term investment pledged as collateral 17,871 Noncurrent liabilities 3,857,855 Taxes recoverable 65,798 Trade accounts payable 67,742 Deferred taxes (4) 610,873 Taxes, charges and contributions 1,342 Judicial deposits and garnishments 551,275 Loans and financing 3,088,414 Other assets 7,052 General Provisions (3) 679,294 Property and equipment, net (1) 7,970,117 Other liabilities 21,063 Intangible assets, net (2) 2,803,253 Fair value of assumed liabilities 9,157,517 Fair value of identifiable net assets acquired 4,426,373 Goodwill (5) 12,837,141 Fair value of assets acquired 13,583,890 Total consideration, net of Cash Flow Hedge 17,263,514 This includes the allocation of appreciation of property, plant and equipment items (R$409,601). This includes the allocation of fair value assigned to the brand (R$59,000), customer portfolio (R$2,523,000), appreciation and other intangibles assets (R$20,394). This includes the allocation of fair value assigned to contingent liabilities (R$512,648). This includes the allocation of deferred taxes on contingent liabilities (R$174,300). This refers to goodwill recorded on the acquisition of GVTPart. based on expected synergies resulting from the business combination. This amount has already been used for tax purposes. The main purpose of the Company’s acquiring of control over GVTPart was to enable the integration of land-line, mobile, data and TV telecommunication services in Brazil, with a view to operating more efficiently. The acquisition of GVTPart. allows the Company to obtain significant synergies in revenues and costs, thus generating opportunities of cross sales in the individual and corporate markets, also allowing optimization of investments, improvement of service quality, reduction of cost of content, acquisition and platform in the pay-TV business, due to economies of scale, as well as reduction of general and administrative expenses, not affecting the Company’s growth potential. The methods and assumptions used to determine the fair values were: Customer portfolio The customer portfolio was valued using the MEEM method (“Multi-period Excess Earnings Method”), which is based on a discounted cash flow calculation of future economic benefits attributable to the customer base, net of eliminated liabilities for contributions involving its generation. In order to estimate the remaining useful life of the customer portfolio, an analysis of the average length of customer relationships was conducted using a churn method. The purpose of the useful life analysis is to estimate a survival curve that anticipates future churn rates in relation to the existing customer base. The so-called Iowa curves were used as an approximation to the customer survival curve. The fair value allocated to the customer portfolio on the acquisition date was R$2,523,000, which will be amortized over 7.77 years on average. Page 38 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Brand The fair value of “GVT” brand was determined through the "relief-from-royalty” method. This method measures the value of the asset by capitalizing the royalties saved by owning intellectual property. In other words, the owner of the brand profits from owning the intangible asset, rather than having to pay royalties for its use. The royalties saved were determined by applying a market royalty rate (expressed as a percentage of revenue) to the future expected revenues from the sale of the product or service associated with the intangible asset. The market royalty rate, normally expressed as a percentage of net revenue, is the rate a knowledgeable willing owner would charge a knowledgeable willing user for use of an asset it owns in an arm’s length transaction. The fair value allocated to the brand on the acquisition date was R$59,000, which will be amortized over 1.5 years. Contingent Consideration As part of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi for the acquisition of all GVTPart-issued shares, a contingent consideration was defined for the court deposits made by GVT for the monthly installments of deferred income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT filed for a cancellation of the judicial review and the return of amounts deposited with the courts. If GVT succeeds in receiving (being reimbursed, refunded or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappeasable decision. The period for returning such amount is of up to 15 years. The fair value of the contingent consideration on the acquisition date is R$344,217, recorded in the Company’s noncurrent liabilities as “Loans, Financing and Debentures” (Note 21), which is subject to monthly monetary adjustments based on the Selic rate. Fair value of contingent liabilities According to IFRS 3 (R) / CPC 15 (R1) - Business Combinations, the acquirer must recognize, on the acquisition date, contingent liabilities assumed in a business combination, even if it is not probable that cash outflows will be required to settle the obligation, as long as it is a present obligation arising from past events and its fair value can be measured reliably. In compliance with these requirements, contingent liabilities were recognized in this acquisition at a fair value, which were determined considering the expected cash outflow required to settle the obligation on the acquisition date (Note 19). Nature 12/31/16 12/31/15 Aquisition Date Tax 536,059 501,800 461,548 Labor 33,626 39,188 35,955 Civil 8,774 7,759 7,799 Regulatory - 8,152 7,346 Total 578,459 556,899 512,648 Other information The balance of cash and cash equivalents on the acquisition date was R$390,255 (R$376,479, net of transaction costs). Page 39 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 5) CASH AND CASH EQUIVALENTS Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Cash and banks 189,445 201,294 198,369 233,742 Short-term investments 4,486,182 4,005,301 4,906,741 5,103,103 Total 4,675,627 4,206,595 5,105,110 5,336,845 Highly liquid short-term investments basically comprise Bank Deposit Certificates (CDB) and Repurchase Agreements kept at first-tier financial institutions, pegged to the Interbank Deposit Certificate (CDI) rate variation. Revenues generated by these investments are recorded as financial income (expenses). 6) TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Billed amounts 6,077,768 5,605,057 6,939,909 6,959,513 Unbilled amounts 1,898,630 1,490,470 1,930,708 2,111,746 Interconnection amounts 1,333,595 1,531,352 1,345,471 1,555,480 Amounts from related parties (Note 29) 177,741 241,233 190,906 206,957 Gross accounts receivable 9,487,734 8,868,112 10,406,994 10,833,696 Estimated impairment losses (1,004,512) (1,650,112) (1,399,895) (2,217,926) Total 8,483,222 7,218,000 9,007,099 8,615,770 Current 8,282,685 7,000,379 8,701,688 8,285,319 Noncurrent 200,537 217,621 305,411 330,451 Consolidated balances of noncurrent trade accounts receivable include: · R$143,265 at December 31, 2016 (R$217,621 at December 31, 2015), relating to the business model of resale of goods to legal entities, receivable within 24 months. At December 31, 2016, the impact of the present-value adjustment was R$32,920 (R$59,378 at December 31, 2015). · R$104,874, at December 31, 2016, (R$112,830 at December 31, 2015), relating to “Soluciona TI”, traded by TData, which consists of lease of IT equipment to small and medium companies and receipt of fixed installments over the contractual term. Considering the contractual terms, this product was classified as finance lease. At December 31, 2016, the impact of the present-value adjustment was R$3,005 (R$3,671 at December 31, 2015). · R$57,272, at December 31, 2016, net of the present value adjustment of R$10,268, relating to the portion of accounts receivable arising from negotiations on the bankruptcy process of companies from the OI group. The balances of current and noncurrent trade accounts receivable, relating to finance lease of “Soluciona TI” product, comprise the following effects: Page 40 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated 12/31/16 12/31/15 Present value of accounts receivable 608,379 574,534 Deferred financial income 3,005 3,671 Nominal amount receivable 611,384 578,205 Estimated impairment losses (344,738) (306,443) Net amount receivable 266,646 271,762 Current 161,772 158,932 Noncurrent 104,874 112,830 At December 31, 2016, the aging list of gross trade accounts receivable relating to “Soluciona TI” product is as follows: Consolidated Nominal amount receivable Present value of accounts receivable Falling due within one year 338,327 338,327 Falling due between one year and five years 273,057 270,052 Total 611,384 608,379 There are no unsecured residual values resulting in benefits to the lessor nor contingent payments recognized as revenue for the year. The aging list of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Falling due 6,392,442 5,186,776 6,841,752 6,158,130 Overdue – 1 to 30 days 1,025,630 949,131 1,073,568 1,082,139 Overdue – 31 to 60 days 309,210 323,882 322,485 375,908 Overdue – 61 to 90 days 225,132 214,337 227,010 324,985 Overdue – 91 to 120 days 110,813 93,826 105,048 103,876 Overdue – over 120 days 419,995 450,048 437,236 570,732 Total 8,483,222 7,218,000 9,007,099 8,615,770 At December 31, 2016 and 2015, no customer represented more than 10% of trade accounts receivable, net. Changes in the estimated impairment losses for accounts receivable are as follows: Page 41 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Company Consolidated Balance at 12/31/14 Supplement to estimated losses (Note 25) (1,819,712) Reversal of estimated losses (Note 25) 512,355 589,037 Write-off due to use 680,660 956,001 Business combination (Note 4) - (323,936) Balance at 12/31/15 Supplement to estimated losses (Note 25) (1,843,775) Reversal of estimated losses (Note 25) 441,617 495,554 Write-off due to use 2,032,062 2,166,252 Merger (Note 1c) (160,720) - Balance at 12/31/16 7) INVENTORIES, NET Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Materials for resale (1) 335,281 550,283 377,465 594,888 Materials for consumption 75,086 48,562 77,732 53,275 Other inventories 7,892 7,809 7,892 7,809 Gross total 418,259 606,654 463,089 655,972 Estimated losses from impairment or obsolescence (48,390) (52,676) (52,341) Total 368,151 558,264 410,413 603,631 (1) This includes, among others, mobile phones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Company Consolidated Balance at 12/31/14 Supplement to estimated losses (29,762) (32,639) Reversal of estimated losses 27,273 28,784 Balance at 12/31/15 Supplement to estimated losses (24,943) (29,755) Reversal of estimated losses 23,225 29,420 Balance at 12/31/16 Additions and reversals of estimated impairment losses and inventory obsolescence are included in cost of goods sold (Note 25). Page 42 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 8) DEFERRED TAXES AND TAXES RECOVERABLE a) Taxes recoverable Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 State VAT (ICMS) (1) 2,317,739 1,866,777 2,329,159 2,063,159 Income and social contribution taxes recoverable (2) 829,160 267,238 830,549 301,714 Withholding taxes and contributions (3) 131,915 132,442 157,371 293,065 PIS and COFINS 125,273 108,758 148,759 133,925 Fistel, INSS, ISS and other taxes 22,775 126,806 38,236 139,082 Total 3,426,862 2,502,021 3,504,074 2,930,945 Current 2,952,622 2,164,544 3,027,230 2,521,292 Noncurrent 474,240 337,477 476,844 409,653 This includes credits arising from the acquisition of property and equipment (subject to offsetting in 48 months); requests for refund of ICMS, which was paid under invoices that were cancelled subsequently; for the rendering of services; tax substitution; and tax rate difference; among others. Noncurrent consolidated amounts include credits arising from the acquisition of property and equipment of R$370,770 and R$319,925 on December 31, 2016 and 2015, respectively. This refers to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. This refers to credits on withholding income tax (IRRF) on short-term investments, interest on equity and others, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. b) Deferred taxes Deferred income and social contribution tax assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Significant components of deferred income and social contribution taxes are as follows: Company Balances at 12/31/14 Income statement Comprehensive income Other Balances at 12/31/15 Income statement Comprehensive income Other Merger (note 1c) Balances at 12/31/16 Deferred tax assets (liabilities) Income and social contribution taxes on tax losses (1) 70,164 (70,164) - - - 1,376 - - - 1,376 Merged tax credit (2) (337,535) - - - (337,535) - (337,535) Income and social contribution taxes on temporary differences (3) Provisions for legal, labor, tax civil and regulatory contingencies 1,454,349 226,667 - - 1,681,016 257,288 - - 282,751 2,221,055 Trade accounts payable and other provisions 436,799 98,202 - - 535,001 6,702 - - 66,455 608,158 Customer portfolio and trademarks 292,780 (36,724) - - 256,056 (62,660) - - 119,695 313,091 Estimated losses on impairment of accounts receivable 303,932 65,242 - - 369,174 (82,284) - - 54,645 341,535 Estimated losses from modems and other P&E items 170,731 (599) - - 170,132 (10,561) - - 122,696 282,267 Pension plans and other post-employment benefits 150,148 14,949 (138,933) - 26,164 1,780 80,459 - - 108,403 Profit sharing 145,059 (56,115) - - 88,944 31,004 - - 3,963 123,911 Provision for loyalty program 31,508 1,096 - - 32,604 (13,492) - - - 19,112 Accelerated accounting depreciation 15,375 (4,510) - - 10,865 13,168 - - - 24,033 Estimated impairment losses on inventories 10,014 (650) - - 9,364 (11,757) - - 13,620 11,227 Derivative financial instruments (74,930) 5,673 117,168 - 47,911 2,891 (1,633) - 10,523 59,692 Licenses (987,896) (216,330) - - (1,204,226) (216,330) - - - (1,420,556) Effects of goodwill generated in the merger of Vivo Part. (94,062) - - (809,600) (54,720) - - - (864,320) Goodwill from Vivo Part. (670,716) (167,202) - - (837,918) (167,202) - - - (1,005,120) Goodwill from GVT Part. - (522,228) - - - (522,228) Technological Innovation Law (256,454) 63,308 - - (193,146) 52,206 - - - (140,940) Income and social contribution taxes on other temporary differences 2,914 (5,831) 636 1,524 (757) 59,426 (28) (1,516) 31,019 88,144 Total deferred tax assets (liabilities), noncurrent 40,704 1,524 78,798 705,367 Deferred tax assets 3,258,084 3,535,671 4,425,658 Deferred tax liabilities Deferred tax assets (liabilities), net 40,704 Page 43 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated Balances at 12/31/14 Income statement Business combination (4) Comprehensive income Other Balances at 12/31/15 Income statement Comprehensive income Other Balances at 12/31/16 Deferred tax assets (liabilities) Income and social contribution taxes on tax losses (1) 93,546 (67,027) - - - 26,519 (12,448) - - 14,071 Merged tax credit (2) (337,535) - (337,535) - - - (337,535) Income and social contribution taxes on temporary differences (3) Provisions for legal, labor, tax civil and regulatory contingencies 1,459,838 244,659 249,739 - - 1,954,236 276,100 - - 2,230,336 Trade accounts payable and other provisions 501,957 134,726 50,441 - - 687,124 (10,001) - - 677,123 Estimated losses on impairment of accounts receivable 315,072 21,114 110,832 - - 447,018 (88,213) - - 358,805 Customer portfolio and trademarks 292,780 50,327 - - - 343,107 (30,015) - - 313,092 Estimated losses from modems and other P&E items 172,744 1,855 120,346 - - 294,945 (10,268) - - 284,677 Pension plans and other post-employment benefits 150,148 12,647 - (136,510) - 26,285 1,633 80,501 - 108,419 Profit sharing 145,829 (62,501) 22,870 - - 106,198 19,058 - - 125,256 Provision for loyalty program 31,508 1,096 - - - 32,604 (13,492) - - 19,112 Accelerated accounting depreciation 15,375 229,705 (234,215) - - 10,865 13,168 - - 24,033 Estimated impairment losses on inventories 10,893 (186) - - - 10,707 1,392 - - 12,099 Derivative financial instruments (75,240) (201,219) 218,699 117,168 - 59,408 2,358 (1,633) - 60,133 Licenses (987,896) (216,330) - - - (1,204,226) (216,330) - - (1,420,556) Effects of goodwill generated in the acquisition of Vivo Part. (94,062) - - - (809,600) (54,720) - - (864,320) Goodwill from Vivo Part. (670,716) (167,202) - - - (837,918) (167,202) - - (1,005,120) Goodwill from GVTPart. - (522,228) - - (522,228) Technological Innovation Law (256,454) 63,308 - - - (193,146) 52,206 - - (140,940) Income and social contribution taxes on other temporary differences 15,383 78,950 636 1,524 94,999 (2,415) (28) (1,516) 91,040 Total deferred tax assets (liabilities), noncurrent 144,817 617,662 1,524 711,590 78,840 27,497 Deferred tax assets 3,366,604 4,153,054 4,541,952 Deferred tax liabilities Deferred tax assets (liabilities), net 144,817 711,590 27,497 This refers to the amounts recorded which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. This refers to tax benefits arising from corporate restructuring of goodwill for expected future profitability, where tax use complies with the limit set forth in tax legislation. This refers to amounts that will be realized upon payment of provisions, effective impairment losses for trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. These refer to deferred taxes arising from business combinations, R$610,873 being of GVTPart. (Note 4) and R$6,789 of TGLog. These refer to deferred taxes arising from other temporary differences, such as deferred income, renewal of licenses burden, subsidy on the sale of mobile phones, among others. At December 31, 2016, deferred tax credits (income and social contribution tax losses) were not recognized in direct and indirect subsidiaries' accounting records, in the amount of R$2,993 (R$481,203 at December 31, 2015), as it is not probable that future taxable profits shall be available for these subsidiaries to benefit from such tax credits. Expected realization of deferred taxes, net, noncurrent. The amounts are based on projections subject to change in the future. Year Company Consolidated 2017 1,673,558 1,756,960 2018 518,703 535,240 2019 255,754 259,468 2020 317,136 320,714 2021 322,683 326,265 2022 onwards (3,176,529) (3,171,150) Total (88,695) 27,497 Page 44 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 9) JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims where the likelihood of loss was analyzed by the Company and its subsidiaries, grounded on the opinion of its legal advisors as a probable, possible or remote loss. Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Judicial deposits Tax 3,698,966 2,900,671 3,758,787 3,374,764 Labor 1,040,635 1,062,118 1,051,430 1,128,935 Civil and regulatory 1,384,533 1,030,130 1,385,605 1,114,770 Total 6,124,134 4,992,919 6,195,822 5,618,469 Garnishments 152,948 122,913 155,744 134,994 Total 6,277,082 5,115,832 6,351,566 5,753,463 Current 302,349 235,343 302,424 235,343 Noncurrent 5,974,733 4,880,489 6,049,142 5,518,120 On December 31, 2016, the Company and its subsidiaries had a number of tax-related judicial deposits in the consolidated amount of R$3,758,787 (R$3,374,764 at December 31, 2015). In Note 19, we provide further details on issues arising from the most significant judicial deposits. A brief description of the main tax-related judicial deposits is as follows: · Contribution tax on gross revenue for Social Contribution Tax on Gross Revenue for Social Integration Program (PIS) and for Social Contribution Tax on Gross Revenue for Social Security Financing (COFINS) The Company and TData are parties to legal proceedings related to: (i) claim filed for credits arising from overpayment of tax, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes relating to changes in rates and increase in tax bases introduced by Law No. 9718/98. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$35,570 (R$35,272 at December 31, 2015). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company is a party to legal proceedings for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing etc. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$176,557 (R$164,482 at December 31, 2015). · Telecommunications Inspection Fund (FISTEL) The Company and TData are parties to legal proceedings involving the collection of the Installation Inspection Fee ("TFI") on the renewal of licenses granted and the radio base stations, mobile stations and radio links held by ANATEL. Considering that the extension would be the taxable event of the TFI and the mobile stations, although third-party ownership, are also subject to TFI. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$1,095,789 (R$1,008,771 at December 31, 2015). Page 45 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · Withholding Income Tax (IRRF) The Company is involved in disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic; (ii) exemption of IRRF payment on interest on equity; and (iii) IRRF levied on earnings from rent and royalties, wage labor and fixed-income investments. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$73,848 (R$67,996 at December 31, 2015). · Corporate Income Tax (IRPJ) and Social Contribution Tax (CSLL) The Company is involved in disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; (ii) requirement of IRPJ estimates and lack of payment of debts in the Integrated System of Economic and Tax Information (SIEF); (iii) underpaid IRPJ amounts; and (iv) right to write off the monthly amortization of goodwill arising from the acquisition of GVTPart. by Vivendi on deducted IRPJ and CSLL amounts (Note 4). At December 31, 2016, the consolidated balance of judicial deposits amounted to R$449,988 (R$410,412 at December 31, 2015). · Contribution to Empresa Brasil de Comunicação (EBC) On behalf of its members, Sinditelebrasil (Union of Telephony, and Mobile and Personal Services) is challenging in court payment of the Contribution to Foster Public Radio Broadcasting to EBC, introduced by Law No. 11652/2008. The Company and TData, as union members, made court deposits relating to that contribution. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$1,053,867 (R$858,630 at December 31, 2015). · Social Security, work accident insurance (SAT) and funds to third parties (INSS) The Company is involved in disputes related to: (i) SAT and funds to third parties (National Institute of Colonization and Agrarian Reform - INCRA and Brazilian Micro and Small Business Support Service - SEBRAE); (ii) joint responsibility for contract labor; (iii) difference in SAT rate (from 1% to 3%); (iv) premiums; and (v) social security contribution collection (employers’ contributions), SAT and funds to third parties on the following events: maternity leave, legally ensured 1/3 vacation pay bonus, and first 15 days’ leave due to illness or accident. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$128,458 (R$118,425 at December 31, 2015). · Tax on net income (ILL) The Company was party to legal proceedings in order to uphold its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013, the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit connected thereto. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$58,446. On June 30, 2016, the amount of R$45,843 of the judicial deposit now bound was converted into income by the Federal Government and the amount of R$14,244 was withdrawn by the Company. Page 46 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · Universal Telecommunication Services Fund (FUST) The Company and TData filed an injunction in order to represent its right not to include expenses with interconnection and industrial use of dedicated line in the FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in the sole paragraph of article 6 of Law No. 9998/00. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$456,977 (R$425,737 at December 31, 2015). · State Value-Added Tax (ICMS) The Company is party to legal proceedings related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, activation, availability and use of services, as well as supplementary services and additional facilities; (v) right to tax credit from the acquisition of goods for fixed assets and electric energy; (vi) ICMS on activation cards for pre-paid services; (vii) disallowance of ICMS tax credit relating to agreement 39; and (viii) assignment of payment of ICMS relating to a portion of pay TV operations and telephony operations in prepaid mode. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$212,652 (R$161,815 at December 31, 2015). · Other taxes, charges and contributions The Company is involved in disputes related to: (i) Service Tax (ISS) on non-core services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts of service providers engaged for workforce assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At December 31, 2016, the consolidated balance of judicial deposits amounted to R$75,081 (R$64,778 at December 31, 2015). 10) PREPAID EXPENSES Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Advertising and publicity 258,212 228,672 258,212 228,672 Insurance 39,008 24,035 39,558 28,367 Rental 19,276 43,022 19,276 43,022 Financial charges 1,875 11,120 1,875 11,120 Software and networks maintenance 10,204 7,196 12,283 26,478 Taxes and other 43,273 31,912 48,318 49,396 Total 371,848 345,957 379,522 387,055 Current 336,508 317,325 343,092 356,446 Noncurrent 35,340 28,632 36,430 30,609 Page 47 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 11) OTHER ASSETS Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Advances to employees and suppliers 81,325 72,635 83,634 81,615 Related-party receivables (Note 29) 311,633 288,702 250,679 162,308 Receivables from suppliers 96,065 118,153 99,166 120,091 Subsidy on handset sales 30,491 42,896 30,491 42,896 Surplus from post-employment benefit plans (Note 32) 8,838 8,391 9,041 8,724 Vivendi repayment clauses 2.2.4 and 2.2.5 of SPA (Note 4) 9,739 84,598 9,739 84,598 Other amounts receivable 10,652 42,971 12,910 51,199 Total 548,743 658,346 495,660 551,431 Current 495,380 603,118 440,095 488,632 Noncurrent 53,363 55,228 55,565 62,799 12) INVESTMENTS a) Information on investees The Company holds interest in wholly-owned subsidiaries and jointly-controlled entities, as follows: TData: Wholly-owned subsidiary of the Company and headquartered in Brazil, this entity is engaged in the rendering, operation of value added services (SVAs) in telecommunications and related activities; managing the provision of technical assistance and maintenance services related to telecommunications equipment and networks, consulting services regarding telecommunications solutions and related activities, and designing, implementing and installing telecommunication-related projects; selling and leasing telecommunications equipment, products and services, among others. On October 28, 2015, TData acquired controlling interest in Telefônica Transportes e Logística Ltda (“TGLog”), for R$15,811. GVTPart: A wholly-owned subsidiary of the Company up to March 31, 2016. GVTPart. was controlling shareholder of GVT and headquartered in Brazil, the business purpose of GVTPart is to hold interest in other domestic or foreign companies as a partner, shareholder or member. GVT provides land-line telephone, data, multimedia communication and pay-tv services in the entire Brazilian territory. GVTPart. was merged into the Company on April 1, 2016 (Note 1c). POP: The Company's direct subsidiary on April 1, 2016, is engaged in the performance of activities related to information technology, internet and any other networks, including access, production, distribution and display of own or third-party content; hosting services and the commercial operation of websites and portals; handling, provision and storage of information and data; sale of software, hardware, telecommunication equipment and electronics; development, licensing and maintenance of information systems and routines; development of electronic commerce; creation and administration of own and/or third-party databases; sale of publicity and advertising and, banner vehicles; and holding interest in other companies as member or shareholder, and may also form consortia and/or other forms of association. Until March 31, 2016, POP was controlled by GVT (Note 1c). POP is the controlling shareholder of Innoweb Ltda ("Innoweb"), whose business purpose is to operate as an internet provider; performing information activities; all forms of telecommunications activities, including the transmission of voice, data and information; sale of telecommunications and electronic equipment and/or accessories; and holding interest in other companies as member or shareholder, and may also form consortia and/or other forms of association. Aliança: Jointly-controlled subsidiary, headquartered in Amsterdam, Netherlands, with 50% interest held by the Company, this entity is engaged in the acquisition and management of subsidiaries, and holding interest in companies of the telecommunications industry. Page 48 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) AIX: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Consórcio Refibra, and in performing activities related to the direct and indirect operation of activities associated with the construction, completion and operation of underground networks for optical fiber ducts. ACT: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Consórcio Refibra, and in performing activities related to the rendering of technical support services for the preparation of projects and completion of networks, by means of studies required to make them economically feasible, and monitor the progress of Consortium-related activities. Below is a summary of significant financial data on the Company’s investees: At 12/31/16 At 12/31/15 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiaries Jointly-controlled subsidiaries TData POP Cia ACT Cia AIX Aliança TData GVTPart. Cia ACT Cia AIX Aliança Equity interest 100.00% 100.00% 50.00% 50.00% 50.00% 100.00% 100.00% 50.00% 50.00% 50.00% Summary of balance sheets: Current assets 1,414,039 27,407 15 20,337 145,121 1,411,043 1,910,323 9 17,851 179,698 Noncurrent assets 362,195 52,016 - 12,879 - 409,595 9,329,733 - 11,824 - Total assets 1,776,234 79,423 15 33,216 145,121 1,820,638 11,240,056 9 29,675 179,698 Current liabilities 633,631 49,535 1 4,029 101 707,352 1,924,230 1 4,394 100 Non-current liabilities 63,139 - - 5,415 - 56,981 1,641,382 - 5,083 - Equity 1,079,464 29,888 14 23,772 145,020 1,056,305 7,674,444 8 20,198 179,598 Total liabilities and equity 1,776,234 79,423 15 33,216 145,121 1,820,638 11,240,056 9 29,675 179,698 Investment Book value 1,079,464 29,888 7 11,886 72,510 1,056,305 7,674,444 4 10,099 89,799 At 12/31/16 At 12/31/15 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries Summary of Income Statements: TData POP GVTPart. Cia ACT Cia AIX Aliança TData GVTPart. Cia ACT Cia AIX Aliança Net operating income 2,538,270 32,233 1,531,692 79 42,840 - 2,524,763 3,999,751 64 39,199 - Operating costs and expenses (1,448,225) (20,142) (1,300,347) (72) (41,760) (155) (1,349,993) (3,415,644) (66) (36,806) (124) Financial income (expenses), net 86,760 1,217 (41,146) - 1,980 41 109,886 (461,815) - 2,503 106 Income and social contribution taxes (6,010) (57,958) (1) (464) - (427,132) (21,262) - (804) - Net income (loss) for the year 772,634 7,298 132,241 6 2,596 857,524 101,030 4,092 Equity pickup, according to interest held 772,634 7,298 132,241 3 1,298 857,524 101,030 2,046 1) Includes the consolidated result of the POP for the period from 04/01 to 12/31/16. (2) Includes the consolidated results of GVTPart. For the period from 01/01 to 03/31/16. b) Changes in investments TData POP GVTPart. Aliança AIX ACT (2) Goodwill (3) Surplus value of net assets acquired attributed to the Company Other investments Total investments - Company Eliminations Total investments - Consolidated Balances at 12/31/14 1,153,151 - - 68,129 8,542 5 212,058 - 3,129 1,445,014 79,805 Additions - - 1,752,724 - - - 12,837,141 2,673,647 - 17,263,512 (17,263,512) - Capital Increase - - 5,827,064 - 5,827,064 (5,827,064) - Equity pick-up 857,524 - 101,030 (9) 2,046 (1) - (212,064) - 748,526 (746,490) 2,036 Dividends and interest on equity - - - (489) - 949,537 Other comprehensive income 107 - (4,812) 21,679 - (1,870) 15,104 4,705 19,809 Others (4,940) - (1,562) - 6,502 - Balances at 12/31/15 1,056,305 - 7,674,444 89,799 10,099 4 13,049,199 2,461,583 1,259 24,342,692 101,161 Equity pick-up 772,634 7,298 132,241 (57) 1,298 3 - (67,641) - 845,776 (844,532) 1,244 Merger (nota 1c) - 22,590 (7,806,685) - - - (12,837,141) (2,393,942) - 23,015,178 - Dividends and interest on equity - - - 489 - 749,395 489 Other comprehensive income (80) - - (17,232) - 83 80 Balances at 12/31/16 1,079,464 29,888 - 72,510 11,886 7 212,058 - 1,342 1,407,155 85,745 Wholly-owned entities. Jointly-controlled subsidiaries. Goodwill: (i) R$212,058 from partial spin-off of “Spanish and Figueira”, which was reversed to the Company upon merger with Telefônica Data Brasil Holding S.A. (TDBH) in 2006; and (ii) R$12,837,141 originated from the acquisition of GVTPart. (Note 4). Page 49 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Other investments (tax incentives and interest held in companies) are measured at fair value. 13) PROPERTY, PLANT AND EQUIPMENT, NET a) Breakdown and changes Company Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E Estimated losses (1) Assets and facilities under construction Total Balances and changes: Balance at 12/31/14 2,541,676 10,208,577 1,610,687 3,485,191 314,350 671,304 1,706,538 20,381,731 Additions 6,824 178,685 110,688 47,958 215 190,918 - 4,829,135 5,364,423 Write-offs, net (3,882) (24,700) (2,829) (2,212) (74) (1,782) 1,315 (19,924) (54,088) Net transfers 749,408 2,802,624 737,687 367,300 (1,386) 78,072 - (4,743,981) (10,276) Depreciation (Note 25) (497,985) (1,485,157) (925,440) (526,705) - (227,427) - - (3,662,714) Balance at 12/31/15 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 Additions 1,364 353,927 88,653 157,101 215 304,176 (19,858) 5,521,186 6,406,764 Write-offs, net (3) (1,159) (19,288) (467) (98,879) (202) (751) 21,708 (36,488) (135,526) Net transfers 643,154 3,050,187 693,367 361,905 - (38,238) (3) (4,776,753) (66,381) Depreciation (Note 25) (526,078) (2,055,585) (1,303,734) (504,787) - (357,263) - - (4,747,447) Merger (Note 1c) 1,039,161 5,269,872 1,572,567 428,622 2,601 159,039 (331,956) 221,157 8,361,063 Balance at 12/31/16 3,952,483 18,279,142 2,581,179 3,715,494 315,719 778,048 2,700,870 31,837,549 At 12/31/16 Cost 20,051,571 50,730,016 15,246,317 14,944,006 315,719 4,181,817 (485,386) 2,700,870 107,684,930 Accumulated depreciation (16,099,088) (32,450,874) (12,665,138) (11,228,512) - (3,403,769) - - (75,847,381) Total 3,952,483 18,279,142 2,581,179 3,715,494 315,719 778,048 2,700,870 31,837,549 At 12/31/15 Cost 17,688,862 39,825,516 11,530,512 13,870,397 313,105 3,591,962 (155,277) 1,771,768 88,436,845 Accumulated depreciation (14,892,821) (28,145,487) (9,999,719) (10,498,865) - (2,880,877) - - (66,417,769) Total 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 Consolidated Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E Estimated losses (1) Assets and facilities under construction Total Balances and changes: Balance at 12/31/14 2,541,917 10,208,762 1,628,337 3,486,935 314,350 715,553 1,714,738 20,453,864 Additions 188,037 885,865 409,250 64,128 215 250,149 (12,111) 4,848,118 6,633,651 Write-offs, net (4,462) (17,546) (13,832) (4,512) (74) (12,550) 1,356 (23,145) (74,765) Net transfers 891,848 2,742,465 753,585 238,921 (1,386) 184,369 - (4,808,253) 1,549 Depreciation (Note 25) (630,939) (1,820,859) (1,184,372) (551,268) - (323,430) - - (4,510,868) Business combination (2) 972,558 4,978,317 1,553,141 421,747 2,600 252,361 (326,666) 119,276 7,973,334 Balance at 12/31/15 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 Additions 16,173 618,462 203,775 159,081 215 288,666 (19,962) 5,543,398 6,809,808 Write-offs, net (3) (2,793) (21,443) (816) (99,437) (201) 3,059 28,539 (38,959) (132,051) Net transfers 562,078 2,911,254 677,572 523,995 - (159,702) (3) (4,625,143) (109,949) Depreciation (Note 25) (581,777) (2,206,043) (1,438,333) (514,383) - (379,119) - - (5,119,655) Balance at 12/31/16 3,952,640 18,279,234 2,588,307 3,725,207 315,719 819,356 2,730,030 31,924,918 At 12.31.16 Cost 20,058,838 50,730,696 15,294,619 15,023,890 315,719 4,308,718 (485,575) 2,730,030 107,976,935 Accumulated depreciation (16,106,198) (32,451,462) (12,706,312) (11,298,683) - (3,489,362) - - (76,052,017) Total 3,952,640 18,279,234 2,588,307 3,725,207 315,719 819,356 2,730,030 31,924,918 At 12.31.15 Cost 19,724,438 47,459,383 14,522,080 14,278,557 315,705 4,487,749 (494,149) 1,850,734 102,144,497 Accumulated depreciation (15,765,479) (30,482,379) (11,375,971) (10,622,606) - (3,421,297) - - (71,667,732) Total 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 The Company and its subsidiaries recognized estimated losses for potential obsolescence of materials used in property and equipment maintenance, based on levels of historical use and expected future use. These refer to amounts arising from business combinations, of which R$7,970,117 is of GVTPart. (Note 4) and R$3,217 of TGLog. Page 50 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Net write-offs regarding “Infrastructure and Assets and Facilities under Construction” for the year ended December 31, 2016, include the amount of R$99,210 regarding the disposal of 1,655 towers owned by the Company to Telxius Torres Brasil Ltda (former Towerco Latam do Brasil Ltda), a directly controlled Telefónica subsidiary. b) Depreciation rates In accordance with IAS 16 / CPC 27, the Company performed, in conjunction with a specialized company, valuations of useful lives applied to its property, plant and equipment using the direct comparative method of market data. The studies indicated the need for changes in useful life and annual depreciation rates for some items of asset classes. This change in the accounting estimate, which was applied reduced the depreciation expense for the annual period ended December 31, 2016 by R$157,053. As at December 31, 2016, it is impracticable for the Company to determine the impact of this change in accounting estimate on future periods. The following table sets forth the depreciation rates of property, plant and equipment of the Company and its subsidiaries, which are depreciated on a straight-line basis at the annual rate, as follows: Annual depreciation rate (%) Company Consolidated Description Previous Revised / Current Previous Revised / Current Switching equipment 10.00 to 14.29 5.00 to 14.29 8.33 to 20.00 5.00 to 20.00 Transmission equipment and media 5.00 to 14.29 2.50 to 25.00 2.50 to 25.00 2.50 to 25.00 Terminal equipment / modems 10.00 to 66.67 6.67 to 66.67 10.00 to 66.67 6.67 to 66.67 Infrastructure 2.50 to 66.67 2.50 to 66.67 2.50 to 66.67 2.50 to 66.67 Other P&E assets 10.00 to 25.00 10.00 to 25.00 10.00 to 66.67 10.00 to 25.00 c) Property and equipment items pledged in guarantee At December 31, 2016, the Company had consolidated amounts of property and equipment items pledged in guarantee for lawsuits, amounting to R$203,600 (R$163,802 at December 31, 2015). d) Capitalization of borrowing costs At December 31, 2016 and 2015, the Company and its subsidiaries did not capitalize borrowing costs, as there were no qualifying assets. e) Reversible assets The STFC service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible. At December 31, 2016, estimated residual value of reversible assets was R$8,813,916 (R$7,855,868 at December 31, 2015), which comprised switching and transmission equipment and public use terminals, external network equipment, energy, system and operational support equipment. f) Finance lease Below are the amounts related to finance lease arrangements, in which the Company is a lessee, segregated by type of property and equipment item. Page 51 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated 12/31/16 12/31/15 Annual depreciation rates (%) P&E Cost Accumulated depreciation Net balance P&E Cost Accumulated depreciation Net balance Transmission equipment and media 5.00% to 8.33% 223,360 (34,203) 189,157 219,520 (22,613) 196,907 Infrastructure 4.00% 67,386 (8,822) 58,564 6,674 (2,291) 4,383 Other assets 20.00% 145,818 (94,935) 50,883 149,657 (85,224) 64,433 Total 436,564 298,604 375,851 265,723 14) INTANGIBLE ASSETS, NET a) Breakdown, changes and amortization rates Company Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Estimated losses for software Software under development Total Annual amortization rate (%) - 3.60 to 6.67 - - - Balances and changes: Balance at 12/31/14 10,013,222 2,010,057 1,109,876 1,324,710 16,546,598 1,649 - 66,675 31,072,787 Additions - 585,853 - - 116 10,002 - 351,095 947,066 Write-offs, net - (31) - (31) Net transfers - 354,683 - - - (3,108) - (341,299) 10,276 Amortization (Note 25) - (787,627) (248,566) (82,685) (911,632) (2,048) - - (2,032,558) Balance at 12/31/15 10,013,222 2,162,935 861,310 1,242,025 15,635,082 6,495 - 76,471 29,997,540 Additions - 615,462 - - 185,450 11,815 (4,550) 519,563 1,327,740 Write-offs, net - (3) - (3) Net transfers - 617,232 - - - (17,693) (31) (532,609) 66,899 Amortization (Note 25) - (922,275) (507,102) (107,149) (922,564) (6,287) - - (2,465,377) Merger (Note 1c) 12,837,141 219,856 2,207,012 22,944 - 56,368 - - 15,343,321 Balance at 12/31/16 22,850,363 2,693,207 2,561,220 1,157,820 14,897,968 50,698 63,425 44,270,120 At 12/31/16 Cost 22,850,363 14,019,938 4,513,278 1,658,897 20,237,572 267,065 (4,581) 63,425 63,605,957 Accumulated amortization - (11,326,731) (1,952,058) (501,077) (5,339,604) (216,367) - - (19,335,837) Total 22,850,363 2,693,207 2,561,220 1,157,820 14,897,968 50,698 63,425 44,270,120 At 12/31/15 Cost 10,013,222 12,155,929 1,990,278 1,599,897 20,052,123 160,433 - 76,471 46,048,353 Accumulated amortization - (9,992,994) (1,128,968) (357,872) (4,417,041) (153,938) - - (16,050,813) Total 10,013,222 2,162,935 861,310 1,242,025 15,635,082 6,495 - 76,471 29,997,540 Page 52 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Estimated losses for software Software under development Total Annual amortization rate (%) - 6.67 to 50.00 11.76 to 12.85 5.13 to 66.67 3.60 to 6.67 - - - Balances and changes: Balance at 12/31/14 10,225,280 2,012,636 1,109,876 1,324,710 16,546,598 1,649 - 66,675 31,287,424 Additions - 651,530 - - 116 18,976 - 351,095 1,021,717 Write-offs, net - (52) - (52) Net transfers - 346,146 - - - (6,396) - (341,299) (1,549) Amortization (Note 25) - (834,553) (478,375) (108,907) (911,632) (8,242) - - (2,341,709) Business combination (1) 12,837,141 210,016 2,523,000 59,000 - 12,203 - - 15,641,360 Balance at 12/31/15 23,062,421 2,385,723 3,154,501 1,274,803 15,635,082 18,190 - 76,471 45,607,191 Additions - 634,528 - - 185,450 19,796 (4,550) 519,563 1,354,787 Write-offs, net - 24 - - - (11) (31) - (18) Net transfers - 616,336 - - - 19,207 - (532,609) 102,934 Amortization (Note 25) - (942,090) (593,281) (116,983) (922,564) (6,480) - - (2,581,398) Balance at 12/31/16 23,062,421 2,694,521 2,561,220 1,157,820 14,897,968 50,702 63,425 44,483,496 At 12/31/16 Cost 23,062,421 14,062,127 4,513,278 1,658,897 20,237,572 267,074 (4,581) 63,425 63,860,213 Accumulated amortization - (11,367,606) (1,952,058) (501,077) (5,339,604) (216,372) - - (19,376,717) Total 23,062,421 2,694,521 2,561,220 1,157,820 14,897,968 50,702 63,425 44,483,496 At 12/31/15 Cost 23,062,421 12,824,884 4,513,278 1,658,897 20,052,123 182,713 - 76,471 62,370,787 Accumulated amortization - (10,439,161) (1,358,777) (384,094) (4,417,041) (164,523) - - (16,763,596) Total 23,062,421 2,385,723 3,154,501 1,274,803 15,635,082 18,190 - 76,471 45,607,191 These refer to amounts arising from business combinations, of which R$15,640,394 is from GVTPart., including goodwill (Note 4) and R$966 from TGLog. b) Goodwill breakdown Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged with TDBH) (1) - 212,058 Santo Genovese Participações Ltda. (2) 71,892 71,892 Telefônica Televisão Participações S.A. (3) 780,693 780,693 Vivo Participações S. A. (4) 9,160,488 9,160,488 GVT Participações S. A. (5) 12,837,141 12,837,141 Total 22,850,363 23,062,421 (1) Goodwill from partial spin-off of “Spanish and Figueira”, which was reversed to the Company upon merger of Telefônica Data Brasil Holding S.A. (TDBH) in 2006. (2) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004. (3) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008. (4) Goodwill generated upon acquisition/merger of Vivo Participações in 2011. (5) Goodwill generated upon acquisition of GVT Participações in 2015 (Note 4). c) Goodwill impairment testing The Company assessed recoverability of goodwill carrying amount based on the value in use and discounted cash flow method. Page 53 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The process for determination of the value in use involves the use of assumptions, judgments and estimates on cash flows, such as revenue, cost and expense growth rates, estimated future investments and working capital and discount rates. The assumptions about cash flow increase projections were based on management’s estimates, market studies and macroeconomic projections. Future cash flows were discounted at the WACC (Weighted Average Cost of Capital) rate. Consistent with the economic analysis techniques, the assessment of value in use is made for a period of five (5) years, and thereafter, considering the perpetuity of the assumptions based on the capacity of business continuity for an indefinite time. Management considered that the period of 5 years is adequate, based on its past experience in preparing cash flow projections. Such understanding is in line with paragraph 35 of IAS 36/ CPC 01 R1 – Impairment of Assets. The growth rate used to extrapolate the projections beyond the 5 years period was 5.0% in 2016 and 2015. Estimated future cash flows were discounted at the pre tax rate of 14.75% in 2016 (15.05% in 2015), also at nominal amounts. The inflation rate for the period analyzed in the projected cash flows was 4.5% in 2016 and 2015. Key assumptions were based on the Company’s historical performance and reasonable macroeconomic assumptions grounded on financial market projections, documented and approved by the Company’s management. Based on annual impairment testing of the Company’s intangible assets, prepared using projections considering the financial statements at December 31, 2016 and 2015, growth projections and operating results for the year ended December 31, 2016 and 2015, no impairment losses or evidence of losses were identified, since value in use is higher than net carrying amount as of the assessment date. c.1) Key assumptions used in the calculation of value in use: The value in use is mainly impacted by the following assumptions: · Revenue Growth: is based on the observation of the historical behavior of each revenue line, as well as trends based on market analysis. The projected revenue differs between product lines and services with a tendency of growth in broadband services and pay TV compared to voice services (fixed), data and IT. · Growth in operating margin: takes into account the historical margin estimate of price correction, as well as ongoing projects with the aim of greater cost efficiency. Another factor that can impact the operating margin is the level of aggressive competition. · Capex volume: we considered the projects in progress and the need to increase capacity and coverage in line with the growth in revenue provided under the long-term plan. The Capex volume may also be impacted by inflation and currency fluctuations. · Discount rate: represents the assessment of risks in the current market. The calculation of the discount rate is based on the Company’s specific circumstances and derived from the weighted average cost of capital (WACC). The WACC takes into account both debt and equity. The cost of equity is derived from the expected return on investment by Company investors. The cost of debt is based on loans with interest income that the Company is obliged to honor. The specific risk segment is incorporated by applying individual beta factors. c.2) Sensitivity to changes in assumptions The Company carries out a sensitivity analysis of the impairment test by considering reasonable changes in the main assumptions used in such test. The following maximum increases or decreases, expressed in percentage points (p.p.) were assumed for the years ended December 31, 2016 and 2015: Page 54 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Changes in key assumptions In percentage points (p.p) Financial variables Discount rate + / - 1.0 Perpetuity growth rates + / - 0.5 Operating variables OIBDA Margin + / - 2.0 Capex/Revenues Margin + / - 1.0 The sensitivity analysis performed at year-end 2016 and 2015 indicates that there are no significant risks arising from possible changes in the financial and operating variables, considered individually. In other words, the Company considers that within the above (reasonably wide) limits, no losses would be recognized. 15) PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Salaries and wages 54,525 27,512 55,476 58,201 Social charges and benefits 375,249 265,100 384,073 383,834 Profit sharing 282,134 205,124 285,887 232,404 Share-based payment plans (Note 31) 45,906 39,898 46,223 39,987 Other compensation - 2,197 - 4,228 Total 757,814 539,831 771,659 718,654 Current 746,798 520,023 760,643 698,846 Noncurrent 11,016 19,808 11,016 19,808 16) TRADE ACCOUNTS PAYABLE Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Sundry suppliers (Opex, Capex, Services e Material) 6,270,535 6,374,471 6,617,240 7,438,202 Amounts payable (operators, cobilling) 314,959 148,793 314,958 165,648 Interconnection / interlink 369,715 421,650 369,715 520,816 Related parties (Note 29) 656,093 552,033 381,240 316,311 Total 7,611,302 7,496,947 7,683,153 8,440,977 Current 7,539,395 7,496,947 7,611,246 8,373,235 Noncurrent 71,907 - 71,907 67,742 The amount recorded as non-current refers to the judicial proceeding filed against SMP operators claims the reduction of VU-M amount. On October 15, 2007, obtained an injunction to provide a judicial deposit of the difference between VC1 calls (R$0.2899) and the amount effectively charged by SMP operators (R$0.3899). The amounts for those deposits are recognized in assets as “Judicial deposits and garnishments”. Page 55 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 17) TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Income taxes - 10,094 11,520 58,666 Income and social contribution taxes payable - 10,094 11,520 58,666 Indirect taxes 1,719,330 1,222,615 1,808,342 1,744,354 ICMS 1,187,244 904,637 1,226,172 1,186,818 PIS and COFINS 371,838 215,235 412,149 382,123 Fust and Funttel 92,828 35,881 92,828 86,317 ISS, CIDE and other taxes 67,420 66,862 77,193 89,096 Total 1,719,330 1,232,709 1,819,862 1,803,020 Current 1,698,334 1,175,293 1,770,731 1,716,002 Noncurrent 20,996 57,416 49,131 87,018 18) DIVIDENDS AND INTEREST ON EQUITY (IOE) a) Dividends and interest on equity receivable a.1) Breakdown: At December 31, 2015, the Company had R$18,645 to receive dividends and interest on shareholders' equity, of which R$18,156 of TData and R$489 of AIX. a.2) Changes: Company Consolidated Balance at 12/31/14 174,726 - Supplementary dividends for 2014 of TData 524,177 - Interim dividends and interest on equity (net of IRRF) 422,653 497 Receipt of dividends and interest on equity (8) Balance at 12/31/15 18,645 489 Supplementary dividends for 2015 of TData 389,395 - Interim dividends 360,003 3 Reversal of dividends approved by AIX (489) Receipt of dividends and interest on equity (3) Balance at 12/31/16 - - For the cash flow statement, interest on equity and dividends received from the subsidiary are allocated to “Investing Activities” group of accounts. Page 56 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) b) Dividends and interest on equity payable b.1) Breakdown: Company/Consolidated 12/31/16 12/31/15 Telefónica Latinoamérica Holding S.L. (former Telefónica Internacional S.A.) 454,583 455,371 Telefónica S.A. 547,390 471,238 SP Telecomunicações Participações Ltda 345,090 345,689 Telefónica Chile S.A. 962 964 Non-controlling interest 847,006 936,100 Total 2,195,031 2,209,362 b.2) Changes: Company/ Consolidated Balance at 12/31/14 1,495,321 Supplementary dividends for 2014 2,768,592 Interim dividends and interest on equity (net of IRRF) 1,754,036 Unclaimed dividends and interest on equity Payment of dividends and interest on equity IRRF on shareholders exempt/immune from interest on equity 7,351 Balance at 12/31/15 2,209,362 Supplementary dividends for 2015 1,287,223 Interim dividends and interest on equity (net of IRRF) 1,846,323 Unclaimed dividends and interest on equity Payment of dividends and interest on equity IRRF on shareholders exempt/immune from interest on equity 7,978 Balance at 12/31/16 2,195,031 For the cash flow statement, interest on equity and dividends paid to shareholders are recognized in “Financing Activities”. Interest on equity and dividends not claimed by shareholders expire within three years from the initial payment date. Should dividends and interest on equity expire, these amounts are recorded in retained earnings for later distribution. 19) PROVISIONS AND CONTINGENCIES The Company and its subsidiaries are parties to administrative and judicial proceedings and labor, tax and civil claims filed in different courts. The management of the Company and its subsidiaries, based on the opinion of its legal counsel, recognized provisions for proceedings for which an unfavorable outcome is considered probable. Breakdown of changes in provisions for cases in which an unfavorable outcome is probable, in addition to contingent liabilities and provisions for dismantling are as follows: Page 57 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Company Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/14 1,013,126 2,379,898 1,197,471 277,608 246,929 5,115,032 Inflows (income) 427,460 65,938 769,787 - - 1,263,185 Inflows (except income) - 109,665 - - 58,344 168,009 Write-offs due to payment (78,252) (347,497) - - (764,678) Write-offs due to reversal (income) (55) (253,600) (14,733) (8,448) (354,189) Monetary restatement 116,188 207,730 194,597 24,108 1,926 544,549 Balances at 12/31/15 1,140,492 2,684,924 1,560,758 286,983 298,751 5,971,908 Inflows (income) 588,104 126,438 798,265 - - 1,512,807 Inflows (except income) - 100,314 7,826 - 162,628 270,768 Write-offs due to payment (146,628) (529,414) (11,240) - (1,081,755) Write-offs due to reversal (income) (51,841) (351,841) (8,049) (20,551) (580,355) Monetary restatement 153,284 382,002 283,585 58,565 11,462 888,898 Merger (note 1c) 35,236 14,597 97,985 555,486 89,541 792,845 Balances at 12/31/16 1,374,570 3,109,806 1,867,164 881,745 541,831 7,775,116 At 12/31/16 Current 202,113 - 981,510 - - 1,183,623 Noncurrent 1,172,457 3,109,806 885,654 881,745 541,831 6,591,493 At 12/31/15 Current 121,562 - 772,507 - - 894,069 Noncurrent 1,018,930 2,684,924 788,251 286,983 298,751 5,077,839 Consolidated Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/14 1,013,126 2,396,041 1,197,471 277,608 251,684 5,135,930 Inflows (income) 456,119 66,205 779,326 23,311 - 1,324,961 Inflows (except income) - 138,058 - - 74,697 212,755 Write-offs due to payment (78,251) (382,916) - - (820,330) Write-offs due to reversal (income) (55) (218,172) (14,733) (8,448) (319,329) Monetary restatement 116,212 211,359 196,965 45,048 1,926 571,510 Business combination 17,778 2,834 80,377 512,648 85,562 699,199 Balances at 12/31/15 1,166,151 2,736,191 1,653,051 843,882 405,421 6,804,696 Inflows (income) 611,776 126,446 816,984 - - 1,555,206 Inflows (except income) 958 100,314 7,897 - 162,628 271,797 Write-offs due to payment (159,039) (540,889) (11,240) - (1,108,062) Write-offs due to reversal (income) (53,616) (353,568) (9,088) (32,924) (602,954) Monetary restatement 154,724 379,385 284,816 58,191 11,462 888,578 Balances at 12/31/16 1,382,957 3,129,681 1,868,291 881,745 546,587 7,809,261 At 12/31/16 Current 202,113 - 981,510 - - 1,183,623 Noncurrent 1,180,844 3,129,681 886,781 881,745 546,587 6,625,638 At 12/31/15 Current 128,652 - 785,725 - - 914,377 Noncurrent 1,037,499 2,736,191 867,326 843,882 405,421 5,890,319 (1) This refers to contingent liabilities arising from Purchase Price Allocation (PPA) generated on acquisition of the controlling interest of Vivo Participações in 2011 and GVTPart. in 2015 (Note 4). (2) These refer to costs to be incurred to return the sites (locations for installation of base radio, equipment and real estate) to their respective owners in the same conditions as at the time of execution of the initial lease agreement. (3) These refer to amounts arising from business combinations, of which R$697,160 of GVTPart. (Note 4) and R$2,039 of TGLog. Page 58 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) a) Provisions and labor contingencies Amounts involved Company Consolidated Nature/Degree of Risk 12/31/16 12/31/15 12/31/16 12/31/15 Provisions - probable losses 1,374,570 1,140,492 1,382,957 1,166,151 Provisions - possible losses 275,483 226,731 293,146 340,643 Labor provisions and contingencies involve labor claims filed by former employees and outsourced employees (the latter alleging subsidiary or joint liability) claiming for, among other issues, overtime, salary equalization, post-retirement benefits, allowance for health hazard and risk premium, and matters relating to outsourcing. The Company is also a defendant in labor claims filed by retired former employees who are covered by the Retired Employees Medical Assistance Plan (“PAMA”), who, among other issues, are demanding the cancellation of amendments to this plan. Most of these claims await a decision by the Regional Labor Court of São Paulo and the Superior Labor Court. Based on the opinion of its legal counsel and recent decisions of the courts, management considers the risk of loss in these cases as possible. No amount has been allocated for these claims, since is not possible to estimate the cost to the Company in the event of loss. In addition, the Company is party to Public Civil Actions filed by the Labor Public Prosecutor’s Office, mainly in relation to the determination that the Company must cease the engagement of intermediaries to carry out its core activities. No amounts were allocated to the possible degree of risk in these Public Civil Actions in the above table, since at this stage of the proceedings it is not possible to estimate the cost to the Company in the event of loss. b) Provisions and tax contingencies Amounts involved Company Consolidated Nature/Degree of Risk 12/31/16 12/31/15 12/31/16 12/31/15 Provisions - probable losses 3,109,806 2,684,924 3,129,681 2,736,191 Federal 2,852,716 2,539,050 2,872,591 2,559,770 State 226,571 127,505 226,571 156,444 Municipal 30,519 18,369 30,519 19,977 Provisions - possible losses 29,539,669 23,790,290 30,050,578 26,620,066 Federal 6,155,891 5,164,158 6,169,787 5,908,994 State 14,999,333 11,317,423 15,389,802 12,921,976 Municipal 852,926 730,030 853,244 769,113 ANATEL 7,531,519 6,578,679 7,637,745 7,019,983 Page 59 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) b.1) Probable tax contingencies Federal Taxes The Company and/or its subsidiaries are parties to administrative and legal proceedings relating to: (i) claims resulting from the non-ratification of compensation and refund requests formulated; (ii) social contribution taxes relating to supposed failure to pay 11% on invoices and bills received from service providers hired through transfer of labor; (iii) CIDE levied on the remittance of amounts abroad related to technical and administrative assistance and similar services, as well as royalties; (iv) non-inclusion of interconnection and EILD expenses in the FUST and FUNTTEL base; (v) contribution to Empresa Brasileira de Comunicação, created by Law No. 11652/08; (vi) TFI/TFF on mobile stations; (vii) IRRF on interest on equity; (viii) Price for Numbering Resources Management (PPNUM) by ANATEL instituted by Resolution No. 451/06; (ix) Social Investment Fund (Finsocial) offset amounts; (x) failure to pay withholding social contribution tax levied on services rendered, remuneration, salaries and other salary bases; (xi) COFINS - requirement resulting from non-inclusion of financial income in the tax base; and (xii) additional charges to the PIS and COFINS tax base, as well as additional charges to COFINS required by Law No. 9718/98 . At December 31, 2016, consolidated provisions totaled R$2,872,591 (R$2,559,770 at December 31, 2015). State taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings relating to: (i) disallowance of ICMS credits; (ii) telecommunications services not subject to ICMS; (iii) disallowance of ICMS on tax incentives; (iv) disallowance of ICMS credit relating to Agreement 39; (v) ICMS on co-billing; (vi) rate difference of ICMS; and (vii) ICMS on rent of infrastructure necessary for internet (data) services. At December 31, 2016, consolidated provisions totaled R$226,571 (R$156,444 at December 31, 2015). Municipal taxes The Company and/or its subsidiaries are parties to various municipal tax proceedings, at the judicial level, relating to: (i) Property tax (IPTU); (ii) Services tax (ISS) on equipment leasing services, non-core activities and supplementary activities; (iii) surveillance, control and monitoring fee (“TVCF”); and (iv) withholding of ISS on contractors’ services. At December 31, 2016, consolidated provisions totaled R$30,519 (R$19,977 at December 31, 2015). b.2) Possible tax contingencies Management and its legal counsel understand that losses are possible in the following federal, state, municipal and ANATEL proceedings: Federal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the federal level, which are awaiting decisions in different court levels. Page 60 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The most important of these proceedings are: (i) statements of dissatisfaction resulting from failure to approve requests for compensation submitted by the Company; (ii) INSS (social security contribution) on compensation payment for salary losses arising from the “ Plano Verão ” and the “ Plano Bresser ”, SAT, social security amounts owed to third parties (INCRA and SEBRAE), supply of meals to employees, withholding of 11% (assignment of labor); (iii) IRRF on the funds remitted abroad related to technical services and to administrative support and similar services, etc., and royalties; (iv) PIS levied on roaming; (v) CPMF levied on operations resulting from technical cooperation agreement with the National Treasury Department (“STN”) (offsetting through the Integrated System of Federal Government Financial Administration - SIAFI) and on foreign exchange contracts required by the Central Bank of Brazil; (vi) IRPJ and CSLL related to deductions of revenues from provision reversals; (vii) IRPJ and CSLL – disallowance of costs and sundry expenses not evidenced; (viii) deduction of COFINS on swap operation losses; (ix) PIS and COFINS accrual basis versus cash basis; (x) IRPJ FINOR, FINAN and FUNRES; (xi) IRPJ on derivatives transactions; (xii) IRPJ and CSLL, disallowance of expenses on goodwill paid for the acquisition of Celular CRT S.A. and the privatization process and corporate restructuring of Vivo S.A., and for the takeovers of Navytree, TDBH, VivoPart. and GVTPart.; (xiii) ex-tariff, cancellation of the benefits under CAMEX Resolution No. 6, increase in the import duty from 4% to 28%; (xiv) IPI levied on shipment of fixed access units from the Company's establishment; (xv) PIS and COFINS levied on value-added services and monthly subscription services; (xvi) INSS on Stock Options – requirement of social security contributions on amounts paid to employees under the stock option plan; (xvii) IOF – required on loan transactions, inter-company loans and credit transactions; and (xviii) Contribution in support of broadcasting (EBC). At December 31, 2016, consolidated amounts involved totaled R$6,169,787 (R$5,908,994 at December 31, 2015). State taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the state level, which are awaiting decisions in different court levels. Among these lawsuits, the following are highlighted: (i) provision of facility, utility and convenience services and rental of the “Speedy” service modem; (ii) international calls (DDI); (iii) reversal of ICMS credit related to the acquisition of items intended to property, plant and equipment and payment of ICMS in interstate transfers of property, plant and equipment between branches; (iv) Reversal of previously unused ICMS credits; (v) service provided outside São Paulo state with ICMS paid to São Paulo State; (vi) cobilling; (vii) tax substitution with a fictitious tax base (tax guideline); (viii) use of credits related to acquisition of electric power; (ix) secondary activities, value added and supplementary services; (x) tax credits related to opposition/challenges regarding telecommunications services not provided or mistakenly charged (Agreement 39/01); (xi) shipment of goods with prices lower than acquisition prices (unconditional discounts); (xii) deferred collection of ICMS - interconnection (DETRAF - Traffic and Service Provision Document); (xiii) credits derived from tax benefits granted by other states; (xiv) disallowance of tax incentives related to cultural projects; (xv) transfers of assets among business units owned by the Company; (xvi) communications service tax credits used in provision of services of the same nature; (xvii) card donation for prepaid service activation; (xviii) reversal of credit from return and free lease in connection with assignment of networks (used by the Company itself and exemption of public bodies); (xix) DETRAF fine; (xx) ICMS on own consumption; (xxi) ICMS on exemption of public bodies; (xxii) ICMS on amounts given by way of discounts; (xxiii) new tax register bookkeeping without prior authorization by tax authorities; (xxiv) ICMS on monthly subscription; and(xxv) tax on unmeasured services. At December 31, 2016, consolidated amounts involved totaled R$15,389,802 (R$12,921,976 at December 31, 2015). Municipal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the municipal level, which are awaiting decisions in different court levels. Page 61 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The most important of these proceedings are: (i) ISS on non-core activity, value-added and supplementary services; (ii) ISS withholding at source; (iii) IPTU; (iv) land use tax; (v) various municipal charges; (vi) charge for use of mobile network and lease of infrastructure; (vii) advertising services; (viii) services provided by third parties; (ix) advisory services in corporate management provided by Telefónica International; (x) ISS on call identification and mobile phone licensing services; and (xi) ISS on full-time services, provisions, returns and cancelled tax receipts. At December 31, 2016, consolidated amounts involved totaled R$853,244 (R$769,113 at December 31, 2015). ANATEL Universal Telecommunications Services Fund (“FUST”) Writs of mandamus were filed seeking the right to not include expenses with interconnection and Industrial Use of Dedicated Line (EILD) in FUST tax base, according to Abridgment No. 7 of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9998/00, which are awaiting a decision from Higher Courts. Various delinquency notices were issued by ANATEL in the administrative level to collect charges on interconnections, EILD and other revenues not earned from the provision of telecommunication services. At December 31, 2016, consolidated amounts involved totaled R$4,089,065 (R$3,647,291 at December 31, 2015). Fund for Technological Development of Telecommunications (“FUNTTEL”) The Company and/or its subsidiaries are parties to administrative and legal proceedings that are waiting to be tried by Higher Courts. Such proceedings concern the collection of contributions to FUNTTEL on other revenues (not related to telecom services), as well as on income and expenses transferred to other operators (interconnection). At December 31, 2016, consolidated amounts involved totaled R$1,190,637 (R$911,836 at December 31, 2015). Telecommunications Inspection Fund (“FISTEL”) Upon extension of the effective license period to use telephone switches in connection with the use of STFC (Fixed Switched Telephone Service) and extension of the right to use radiofrequency in connection with the use of Personal Communication Service (“SMP”), ANATEL charges the Installation Inspection Fee (TFI). This collection is based on ANATEL’s understanding that such extension would represent a taxable event for TFI. The Company understands that such collection is unjustified, and separately challenged the aforesaid fee in court. At December 31, 2016, consolidated amounts involved totaled R$2,352,000 (R$2,455,229 at December 31, 2015), excluding the corresponding court deposits. Public Price for Numbering Resource Management (PPNUM) The Company, along with other wireless carriers in Brazil, is challenging in court the PPNUM charged by ANATEL for use by such carriers of the numbering resources managed by the agency. In view of the collections, the Company made a judicial deposit relating to the amounts due. On April 23, 2009, the carriers were handed down a favorable decision and the lawsuit is currently awaiting judgment in the court of appeals. At December 31, 2016, consolidated amounts involved totaled R$6,043 (R$5,627 at December 31, 2015). Page 62 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) c) Provisions, civil and regulatory contingencies Amounts involved Company Consolidated Nature/Degree of Risk 12/31/16 12/31/15 12/31/16 12/31/15 Provisions - probable losses 1,867,164 1,560,758 1,868,291 1,653,051 Civil 1,038,230 965,730 1,039,357 1,010,356 Regulatory 828,934 595,028 828,934 642,695 Provisions - possible losses 7,591,664 6,020,956 7,593,041 6,297,944 Civil 2,573,459 2,488,761 2,574,836 2,581,838 Regulatory 5,018,205 3,532,195 5,018,205 3,716,106 c.1) Provisions for probable civil and regulatory contingencies Provisions for civil contingencies assessed as probable loss · The Company and/or its subsidiaries are parties to proceedings involving rights to the supplementary amounts from shares calculated on network expansion plans since 1996 (supplement of share proceedings). These proceedings are at different stages: lower courts, court of justice and high court of justice. At December 31, 2016, consolidated provisions totaled R$256,276 (R$190,004 at December 31, 2015). · The Company and/or its subsidiaries are parties to various civil proceedings related to consumers at the administrative and judicial level, relating to failure to supply services and/or products sold. At December 31, 2016, consolidated provisions totaled R$386,699 (R$435,782 at December 31, 2015). · The Company and/or its subsidiaries are parties to various civil proceedings of a non-consumer nature at administrative and judicial levels, all arising in the ordinary course of business. At December 31, 2016, consolidated provisions totaled R$396,382 (R$384,570 at December 31, 2015). Provisions for regulatory contingencies assessed as probable losses The Company is party to administrative proceedings against ANATEL, filed based on an alleged failure to meet sector regulations, and to judicial proceedings to contest sanctions applied by ANATEL at the administrative level. At December 31, 2016, consolidated provisions totaled R$828,934 (R$642,695 at December 31, 2015). c.2) Provisions for civil and regulatory contingencies assessed as possible losses Civil contingencies assessed as possible losses Management and its legal counsel understand that losses are possible in the following civil proceedings: · Civil Class Action in which the Company is involved relating to the Community Telephone Plan (PCT), on possible rights to indemnify acquirers of expansion plans who allegedly did not receive shares for their financial investments made in the city of Mogi das Cruzes, with the total consolidated amount involved on December 31, 2015 of R$421,085. The São Paulo Court of Justice (TJSP) changed its decision, and judged this matter groundless. The carriers association of Mogi das Cruzes (“claimant” or “Association”) filed a special appeal to reverse that decision. On December 7, 2015, the appeal filed by the Association was dismissed by the High Court of Justice. The Association filed Motions for Clarification, which were not accepted by the High Court of Justice on March 17, 2016. On April 15, 2016, a final decision was handed down, and no further appeals can be filed. The process was dismissed. Page 63 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · Collective Action filed by SISTEL Participants' Association (ASTEL) in the state of São Paulo, in which SISTEL associates in the state of São Paulo challenge the changes made in the health insurance plan for retired employees (“PAMA”) and claim for the reestablishment of the prior “status quo”. This proceeding is still in the appeal phase, and awaits a decision on the Interlocutory Appeal filed by the Company against the decision on possible admission of the appeal to higher and supreme courts filed in connection with the Court of Appeals' decision, which changed the decision rendering the matter groundless. The amount cannot be estimated, and the claims cannot be settled due to their unenforceability because it entails the return to the prior plan conditions. · Civil Class Actions filed by ASTEL, in the state of São Paulo, and by the Brazilian National Federation of Associations of Retirees, Pensioners and Pension Fund Members of the Telecommunications Industry (FENAPAS), both against SISTEL, the Company and other carriers, in order to annul the spin-off of the PBS private pension plan, alleging, in short, the “windup of the supplementary private pension plan of the SISTEL Foundation”, which led to various specific mirror PBS plans, and corresponding allocation of funds from technical surplus and tax contingencies existing at the time of the spin-off. The amount cannot be estimated, and the claims cannot be settled due to their unenforceability because this involves the return of the spun-off assets of SISTEL relating to telecommunication carries of the former Telebrás System. · The Public Prosecutor’s Office of São Paulo State began a civil class action claiming pain, suffering and damages suffered by all consumers of telecommunications services from 2004 to 2009 due to the bad quality of services and failures of the communications system. The Public Prosecutor’s Office suggested that the indemnification to be paid should be R$ 1 billion. The decision handed down on April 20, 2010 imposes the payment of indemnification for damages caused to all consumers who have filed a suit for such damages. The Company filed an appeal tried on April 13, 2015, and it was unanimously decided that the lower court decision should be amended and the claim should be dismissed. The Public Prosecutor’s Office of São Paulo State appealed against this decision and filed an appeal to higher and supreme courts. The Company submitted counterarguments to this appeal to higher and supreme courts. The appeals to higher and supreme courts were not accepted and the Company is awaiting a citation in connection with an appeal that may be filed by the Public Prosecutor’s Office of São Paulo State. Conversely, in the event that the number of claiming consumers is not in line with the extent of damages, after the lapsing of one year, the judge determined that the amount of R$60 million should be deposited in the Special Expenses Fund to Recover Natural Rights Damages (Fundo Especial de Despesa de Reparação de Interesses Difusos Lesados). It is not possible to estimate the number of consumers who will individually file suits, or the amounts claimed thereby. The parties filed an appeal on the merits of the case. The judgment effects are in abeyance. No amount has been assigned to the possible likelihood of an unfavorable outcome in connection with the civil class action described above, since, in the case of loss, estimating the corresponding amount payable by the Company is not practicable at this time. Likewise, establishing a provision for contingency equivalent to the amount sought is not possible. · The Company is party to other civil claims, at several levels, related to service rendering rights. Such claims have been filed by individual consumers, civil associations representing consumer rights or by the Bureau of Consumer Protection (PROCON), as well as by the Federal and State Public Prosecutor’s Office. The Company is also party to other claims of several types related to the ordinary course of business. At December 31, 2016, the consolidated amount totaled to R$2,559,252 (R$2,146,850 at December 31, 2015). · TGLog is party to a civil execution proceeding filed with the 3rd Civil Court of Barueri, São Paulo State, owing to alleged non-payment of transportation service bills. TGLog alleges that it made legitimate discounts owing to contract breaches and losses arising from damages to goods of its customers transported by the claimant, which are also subject matter of another proceeding. At December 31, 2016, the amount was R$1,377 (R$1,022 at December 31, 2015). · The Company has received notices regarding noncompliance with the Customer Service (SAC) Decree. The Company is currently party to various lawsuits (administrative and legal proceedings). At December 31, 2016 the consolidated amount was R$14,207 (R$12,881 at December 31, 2015). Page 64 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · Intellectual Property: Lune Projetos Especiais Telecomunicação Comércio e Ind. Ltda. (Lune), a Brazilian company, filed an action on November 20, 2001 against 23 wireless carriers claiming to own the patent for caller ID and the trademark “Bina". The purpose of that lawsuit was to interrupt provision of such service by carriers and to seek indemnification equivalent to the amount paid by consumers for using the service. An unfavorable decision was handed down determining that the Company should refrain from selling mobile phones with Caller ID service (“Bina”), subject to a daily fine of R$10,000,00 in case of noncompliance. Furthermore, according to that decision, the Company must pay indemnification for royalties, to be calculated in settlement. Motions for Clarification were opposed by all parties and Lune’s motions for clarification were accepted since an injunctive relief in this stage of the proceedings was deemed applicable. A bill of review appeal was filed in view of the current decision which granted a stay of execution suspending that unfavorable decision until final judgment of the review. A bill of review was filed in view of the sentence handed down on June 30, 2016, by the 4th Chamber of the Court of Justice of the Federal District, in order to annul the lower court sentence and remit the proceedings back to the lower court for a new examination. There is no way to determine the extent of potential liabilities with respect to this claim. · The Company and other wireless carriers figure as defendants in several lawsuits filed by the Public Prosecutor’s Office and consumer associations to challenge imposition of a period to use prepaid minutes. The plaintiffs allege that the prepaid minutes should not expire after a specific period. Conflicting decisions were handed down by courts on the matter, even though the Company understands that its criteria for the period determination comply with ANATEL standards. Based on the legal counsel’s opinion, class actions have a remote likelihood of loss. Regulatory contingencies assessed as possible losses According to the Company’s management and legal counsel, the likelihood of loss of the following regulatory civil proceedings is possible: · The Company is party to administrative proceedings filed by ANATEL alleging noncompliance with the obligations set forth in industry regulations, as well as legal claims which discuss the sanctions applied by ANATEL at the administrative level. At December 31, 2016, the consolidated amount was R$ 5,018,205 (R$3,716,106 for the Company at December 31, 2015). · Administrative and judicial proceedings discussing payment of 2% charge on interconnection services revenue arising from the extension of right of use of SMP related radio frequencies. Under clause 1.7 of the authorization term that grants right of use of SMP related radio frequencies, the extension of right of use of such frequencies entails payment every two years, during the extension period (15 years) of a 2% charge calculated on net revenues from the service provider’s Basic and Alternative Plans of the service company, determined in the year before that of payment. However, ANATEL determined that in addition to revenues from Service Plans, the charge corresponding to 2% should also be levied on interconnection revenues and other operating revenues, which is not stipulated in clause 1.7 of referred Authorization Term. Considering, based on the provisions of the Authorization Terms, that revenue from interconnection services should not be included in the calculation of the 2% charge for radiofrequency use right extension, the Company filed administrative and legal proceedings challenging these charges, based on ANATEL’s position. d) Guarantees The Company and its subsidiaries granted guarantees for tax, civil and labor proceedings, as follows: Page 65 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated 12/31/16 12/31/15 Property and equipment Judicial deposits and garnishments Letters of guarantee Property and equipment Judicial deposits and garnishments Letters of guarantee Civil, labor and tax 203,600 6,351,566 1,948,088 163,802 5,753,463 2,750,864 Total 203,600 6,351,566 1,948,088 163,802 5,753,463 2,750,864 At December 31, 2016, in addition to the guarantees presented above, the Company and its subsidiaries had amounts under short-term investment frozen by courts (except for loan-related investments) in the consolidated amount of R$67,393 (R$71,059 at December 31, 2015). 20) DEFERRED REVENUE Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Services and goods (1) 389,706 466,943 389,706 466,943 Disposal of PP&E (2) 227,397 87,906 227,397 87,906 Activation revenue (3) 44,117 70,507 44,914 72,737 Customer loyalty program (4) 56,210 95,893 56,210 95,893 Government grants (5) 133,300 133,099 133,300 133,099 Donations of equipment (6) 8,044 8,281 8,044 8,281 Other revenues (7) 81,500 58,935 82,068 58,935 Total 940,274 921,564 941,639 923,794 Current 428,488 562,601 429,853 564,557 Noncurrent 511,786 358,963 511,786 359,237 This refers mainly to the balances of revenues from recharging prepaid services, which are recognized in income as services are provided to customers. It includes the amount of the agreement the Company entered into for industrial use of its mobile network by a different SMP operator in Regions I, II and III of the general authorizations plan (“ PGA” ), which is intended solely for the rendering of SMP services by the operator for its customers. Includes the net balances of the residual values from sale of non- strategic towers and rooftops, which are transferred to income as the conditions for recognition are fulfilled. This refers to the deferred activation revenue (fixed) recognized in income over the estimated period in which a customer remains in the base. This refers to points earned under the Company's loyalty program, which enables customers to accumulate points by paying bills relating to use of services offered. The balance represents the Company's estimate of customers’ exchanging points for goods and / or services in the future. This refers to: (i) government subsidy arising from funds obtained from BNDES credit lines to be used in the acquisition of domestic equipment, which have been amortized over the useful life cycle of the equipment; and (ii) subsidies arising from projects related to state taxes, which are being amortized over the contractual period. This refers to the balances of network equipment donated by suppliers, which are amortized over their useful life cycles (7) Includes amounts of the reimbursement for costs for leaving radio frequency sub-bands 2,500MHz to 2,690MHz due to cancellation of the Multichannel Multipoint Distribution Service (MMDS). Page 66 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 21) LOANS, FINANCING AND DEBENTURES a) Breakdown Company Information as of December 31, 2016 12/31/16 12/31/15 Currency Annual interest rate Maturity Current Noncurrent Total Current Noncurrent Total Local currency 1,480,382 2,901,521 4,381,903 1,619,342 1,651,714 3,271,056 Loans and financing - Financial Institutions (21.a.1) 711,848 2,158,303 2,870,151 473,807 1,034,754 1,508,561 Financing – BNDES FINEM - Contract 11.2.0814.1 URTJLP TJLP+ 0 to 4.08% 7/15/2019 363,734 567,110 930,844 328,768 898,735 1,227,503 Financing – BNDES FINEM - Contract 08.2.1073.1 URTJLP TJLP+ 2.05% to 2.95% 7/15/2017 29,319 - 29,319 - - - Financing – BNDES FINEM - Contract 11.2.0963.1 URTJLP TJLP+ 0 to 3.38% 8/15/2020 182,737 480,510 663,247 - - - Financing – BNDES FINEM - Contract 11.2.0963.1 R$ 5.00% 11/15/2019 14,686 27,971 42,657 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 URTJLP TJLP+ 0 to 3.12% 1/15/2023 7,596 499,442 507,038 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 R$ 4.00% to 6.00% 1/15/2023 12,320 163,222 175,542 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 R$ Selic Acum. D-2 + 2.32% 1/15/2023 1,408 340,600 342,008 - - - Financing – BNDES PSI R$ 2.5% to 5.5% 1/15/2023 92,508 44,698 137,206 90,779 136,019 226,798 Financing – BNDES PSI R$ TJLP+ 5.7% to 9.00% 4/15/2016 - - - 221 - 221 Financing – BNB R$ 7.06% to 10% 8/18/2022 7,540 34,750 42,290 54,039 - 54,039 Financing – Suppliers (21.a.2) R$ 108.4% of CDI 12/31/2017 722,591 - 722,591 1,113,244 - 1,113,244 Finance lease (21.a.3) R$ IPCA and IGP-M 8/31/2033 45,943 328,485 374,428 32,291 239,239 271,530 Contingent Consideration (21.a.4) R$ Selic - 414,733 414,733 - 377,721 377,721 Foreign Currency 1,062,593 225,271 1,287,864 191,695 1,490,273 1,681,968 Loans and financing - Financial Institutions (21.a.1) 1,062,593 225,271 1,287,864 191,695 1,490,273 1,681,968 Financing – BNDES FINEM - Contract 11.2.0814.1 UMBND (2) ECM + 2.38% 7/15/2019 136,850 225,271 362,121 159,897 434,221 594,118 Resolution 4131 - Scotiabank and Bank of America US$ 2.05% and Libor + 2.00% 12/18/2017 925,743 - 925,743 31,798 1,056,052 1,087,850 Total 2,542,975 3,126,792 5,669,767 1,811,037 3,141,987 4,953,024 Consolidated Information as of December 31, 2016 12/31/16 12/31/15 Currency Annual interest rate Maturity Current Noncurrent Total Current Noncurrent Total Local currency 1,480,382 2,901,521 4,381,903 2,030,372 2,964,236 4,994,608 Loans and financing - Financial Institutions (21.a.1) 711,848 2,158,303 2,870,151 765,601 2,325,920 3,091,521 Financing – BNDES FINEM - Contract 11.2.0814.1 URTJLP TJLP+ 0 to 4.08% 7/15/2019 363,734 567,110 930,844 328,768 898,735 1,227,503 Financing – BNDES FINEM - Contract 08.2.1073.1 R$ IPCA + 2.95% + TR 7/15/2016 - - - 30,722 - 30,722 Financing – BNDES FINEM - Contract 08.2.1073.1 URTJLP TJLP+ 2.05% to 2.95% 7/15/2017 29,319 - 29,319 57,916 28,796 86,712 Financing – BNDES FINEM - Contract 11.2.0963.1 URTJLP TJLP+ 0 to 3.38% 8/15/2020 182,737 480,510 663,247 180,206 648,361 828,567 Financing – BNDES FINEM - Contract 11.2.0963.1 R$ 5.00% 11/15/2019 14,686 27,971 42,657 14,718 42,564 57,282 Financing – BNDES FINEM - Contract 14.2.1192.1 URTJLP TJLP+ 0 to 3.12% 1/15/2023 7,596 499,442 507,038 4,112 262,383 266,495 Financing – BNDES FINEM - Contract 14.2.1192.1 R$ 4.00% to 6.00% 1/15/2023 12,320 163,222 175,542 511 120,051 120,562 Financing – BNDES FINEM - Contract 14.2.1192.1 R$ Selic Acum. D-2 + 2.32% 1/15/2023 1,408 340,600 342,008 710 146,815 147,525 Financing – BNDES PSI R$ 2.5% to 5.5% 1/15/2023 92,508 44,698 137,206 90,779 136,019 226,798 Financing – BNDES PSI R$ TJLP+ 5.7% to 9.00% 4/15/2016 - - - 221 - 221 Financing – BNB R$ 7.06% to 10% 8/18/2022 7,540 34,750 42,290 56,938 42,196 99,134 Financing – Suppliers (21.a.2) R$ 108.4% of CDI 12/31/2017 722,591 - 722,591 1,228,682 - 1,228,682 Finance lease (21.a.3) R$ IPCA and IGP-M 8/31/2033 45,943 328,485 374,428 36,089 260,595 296,684 Contingent Consideration (21.a.4) R$ Selic - 414,733 414,733 - 377,721 377,721 Foreign Currency 1,062,593 225,271 1,287,864 191,695 1,490,273 1,681,968 Loans and financing - Financial Institutions (21.a.1) 1,062,593 225,271 1,287,864 191,695 1,490,273 1,681,968 Financing – BNDES FINEM - Contract 11.2.0814.1 UMBND (2) ECM + 2.38% 7/15/2019 136,850 225,271 362,121 159,897 434,221 594,118 Resolution 4131 - Scotiabank and Bank of America US$ 2.05% and Libor + 2.00% 12/18/2017 925,743 - 925,743 31,798 1,056,052 1,087,850 Total 2,542,975 3,126,792 5,669,767 2,222,067 4,454,509 6,676,576 Page 67 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) (1) URTJLP - Long-Term Interest Rate Reference Unit used by BNDES as contractual currency for loans. (2) UMBND - Monetary unit based on a basket of currencies used by BNDES as contractual currency for loans based on funding obtained in a foreign currency. (3) ECM - rate announced by BNDES each quarter for currency-basket charges. a.1) Loans and financing Brazilian Development Bank (BNDES) BNDES - FINEM · Contract 11.2.0814.1: On October 14, 2011, credit facilities were approved amounting to R$3,031,110, adjusted to R$2,152,098 in 2013, at rates of: (i) TJLP + 0 to 4.08% p.a.; and (ii) UMBND + 2.38% p.a., maturating in 8 years, with a grace period expiring on July 15, 2014. After the grace period, interest and amortization of principal will be paid in 60 consecutive monthly installments. The total amount of these funds have been withdrawn by the Company and used in investments in expansion and improvement of the current network, implementation of the infrastructure required for new technologies from 2011 and 2013, and construction of a data center in the city of Tamboré (SP) and social projects. · Contract 08.2.1073.1: On December 12, 2008, credit facilities were approved amounting to R$615,909, at rates of: (i) IPCA + 2.95% p.a. + TR, maturating in 8 years, with a grace period expiring on June 15, 2011. After the grace period, interest and amortization of principal were paid in 6 consecutive monthly installments, having been settled on July 15, 2016; e (ii) TJLP + 2.05% to 2.95% p.a., maturating in 9 years, with a grace period expiring on June 15, 2011. After the grace period, interest and amortization of principal will be paid in 72 consecutive monthly installments. Total amount of this credit facility was already withdrawn and the funds allocated to investments in domestically produced goods and services. After BNDES authorization, on June 21, 2010, this contract was partially settled in advance. Amounts presented in this note consider the partial settlement made on July 15, 2010 plus contractual and regular amortizations starting July 15, 2011. · Contract 11.2.0963.1: On November 9, 2011, credit facilities were approved in the amount of R$1,184,107, at rates of: (i) TJLP + 0 to 3.38% p.a., maturating in 9 years, with a grace period expiring on August 15, 2014. After the grace period, interest and amortization of principal will be paid in 72 consecutive monthly installments; and (ii) 5% p.a., maturating in 8 years, with a grace period expiring on August 15, 2014. After the grace period, interest and amortization of principal will be paid in 63 consecutive monthly installments. The Company made withdrawals relating to this agreement and the remaining R$45,490, was canceled on April 9, 2014. These funds were intended to complement the investment plan for the triennium 2011-2013, intended to expand operations, modernize telecommunications and internet services, and launch new services. · Contract 14.2.1192.1: On December 30, 2014, credit facilities were approved in the amount of R$1,000,293, at rates of: (i) TJLP + 0 to 3.12% p.a., (ii) 4% p.a., (iii) Selic + 2.32% p.a., maturating in 8 years, with a grace period will expire on January 15, 2018. After the grace period, interest and amortization of principal will be paid in 60 consecutive and (iv) 6% p.a., a total term of 7 years, with grace period expiring on January 15, 2017. After the grace period, interest and amortization of principal will be paid in 60 consecutive monthly installments Page 68 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Until September 30, 2016, withdrawals related to this agreement were made in the amount of R$800,234. On December 12, 2016, a new withdrawal was made in the amount of R$176,843. These resources are destined to the investment plan for the 2014-2016 triennium, aiming at expansion in the areas of operation. BNDES - PSI · Between December 3, 2009 and August 17, 2010, credit facilities of up to R$319,927 were approved (with R$184,489 drawn down and a remaining balance of R$135,438 cancelled), with rates from 4.5% and 5.5% p.a., a total term of 10 years, with grace period expired on February 15, 2012. After the grace period, interest and amortization of principal are paid in 96 consecutive monthly installments · Between November 24, 2010 and March 31, 2011, credit facilities amounting to R$29,066 were approved, at rates of (i) 5.5% p.a.; (ii) TJLP + 5.7% p.a.; and (iii) TJLP + 9.0% p.a., a total term of 5 years, with grace period expired on January 15, 2012. After the grace period, interest and amortization of principal are paid in 48 consecutive monthly installments. On December 31, 2016, all lines were settled, and the last payment was made on April 15, 2016. · On December 28, 2010, a credit facility amounting to R$5,417 was approved, subsequently restated to R$2,262, at the rate of 5.5% p.a., a total term of 10 years, with grace period expired on January 15, 2013. After the grace period, interest and amortization of principal are paid in 96 consecutive monthly installments. This credit facility was fully withdrawn by the Company. · On December 28, 2012, credit facilities amounting to R$353,483 were approved, subsequently restated to R$225,467, at the rate of 2.5% p.a., a total term of 5 years, with grace period expired on January 15, 2015. After the grace period, interest and amortization of principal are paid in 36 consecutive monthly installments. This credit facility was fully withdrawn by the Company. · On August 1, 2013, credit facilities amounting to R$4,030 were approved, at the rate of 3.5% p.a., a total term of 5 years, with grace period expired on August 15, 2015. After the grace period, interest and amortization of principal are paid in 36 consecutive monthly installments. This credit facility was fully withdrawn by the Company. Some financing agreements with the BNDES described above, have lower interest rates than those prevailing on the market. These operations fall within the scope of IAS 20 / CPC 7 and thus the subsidies granted by BNDES were adjusted to present value deferred in accordance with the useful lives of the financed assets, resulting in a balance until December 31, 2016 as of R$44,415 (R$47,346 at December 31, 2015), note 20. Banco do Nordeste ("BNB") · On January 29, 2007 and October 30, 2008, credit facilities amounting to R$247,240 and R$389,000 respectively, were obtained, at the rate of 10% p.a., a total term of 8 years, with grace period expired on July 29, 2008 and October 30, 2010, respectively. After the grace periods, interest and amortization of principal are paid in 78 and 72 consecutive monthly installments, respectively. These credit facilities were fully withdrawn and the funds were used for investment projects to implement and expand cellular mobile network capacity in the Northeast. On January 29, 2015, the first credit facility was settled. The lines were fully settled on January 29, 2015 and October 30, 2016, respectively. The balance on this agreement at December 31, 2015 was R$54,039. Page 69 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) · On August 18, 2014, credit facilities amounting to R$31,619 and R$115,014 were obtained at annual interest rates of 7.06% and 8.24%, respectively, for a total term of 8 years, with payment of interest charges and payment of principal in 72 installments. On April 17, 2015, the amount of R$5,719 was drawn down on the first facility and R$38,959 on the second. These funds were used for investment projects and expansion in Brazil’s Northeast region. The balance of this agreement at December 31, 2016 was R$42,290 (R$45,095 at December 31, 2015). Brazilian Central Bank (“BACEN”) - Resolution 4131 In the period from November 10 to December 23, 2015, loans were taken out in foreign currency (US dollar) under BACEN Resolution No. 4131. The amount of US$285 million was taken out from Scotiabank and Bank of America, at the rate of 2.05% p.a. from Scotiabank, and Libor + 2% p.a. from Bank of America, both maturing within 2 years. For each of these transactions derivatives were taken out by the Company for hedge against currency risk related to this debt and, for being effective hedge, fair value hedge accounting methodology was adopted. Therefore, at December 31, 2016, the hedged risk of these instruments was recognized in the balance sheet for its fair value at this date. Retrospective tests are applied every quarter to check the hedge effectiveness. At December 31, 2016, effectiveness was of 100%. a.2) Financing - Suppliers Under bilateral agreements with suppliers, the Company obtained extension of the terms for payment of trade accounts payable by up to 365 days at a cost based on fixed CDI rate for the corresponding periods. On December 31, 2016, the consolidated amount was R$722,591 (R$1,228,682 at December 31, 2015) and its average net cost of 108.4% of the CDI rate. a.3) Finance lease Finance lease agreements, through which the Company and its subsidiaries obtained the risks and benefits associated with ownership of the leased items, are capitalized on the lease inception date at the fair value of the asset leased or, if lower, at the present value of the minimum payments of lease agreement. If applicable, the initial direct costs incurred in the transaction are added to costs. Agreements classified as finance lease agreements in the condition of lessee relate to: (i) lease of towers and rooftops arising from sale and finance leaseback transactions; (ii) lease of Built to Suit ("BTS") sites to install antennas and other equipment and transmission facilities; (iii) lease of information technology equipment and; (iv) lease of infrastructure and transmission facilities associated with the power transmission network connecting cities in the North and Midwest regions of Brazil. The net carrying amount of the assets has remained unchanged until sale thereof, and a liability is recognized corresponding to the present value of mandatory minimum installments of the agreement. The amounts recorded in property, plant and equipment are depreciated over the estimated useful lives of the assets or the lease term, whichever is shorter. The balance of amounts payable relating to aforementioned transactions comprises the following effects: Page 70 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Nominal value payable 831,479 735,643 831,479 761,073 Unrealized financial expenses (457,051) (464,113) (457,051) (464,389) Present value payable 374,428 271,530 374,428 296,684 Current 45,943 32,291 45,943 36,089 Noncurrent 328,485 239,239 328,485 260,595 Aging list of finance lease payable at December 31, 2016 is as follows: Company / Consolidated Nominal value payable Present value payable Up to 1 year 51,379 45,943 From 1 to 5 years 200,764 143,679 Over five years 579,336 184,806 Total 831,479 374,428 There are no unsecured residual values resulting in benefits to the lessor or contingent payments recognized as revenue at December 31, 2016 and 2015. a.4) Contingent consideration As part of the Purchase and Sale Agreement and Other Covenants executed by and between the Company and Vivendi to acquire all shares in GVTPart, a contingent consideration relating to the judicial deposit made by GVT for the monthly installments of deferred income and social contribution taxes on goodwill amortization was agreed, arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT applied for cancellation of the court appeal and the return of the deposited amount If GVT succeeds in receiving (being reimbursed, refunded for, or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappeasable decision. Reimbursement will be made within 15 years. The amount calculated on the effective date of acquisition of control of GVTPart (Note 4) is R$344,217 (R$414,733 at December 31, 2016), recorded as "Judicial deposits, noncurrent" in GVT. This amount is subject to monthly restatement at the SELIC rate. b) Debentures Information on the debentures at December 31, 2016 and 2015: Company / Consolidated Information as of december 31, 2016 12/31/16 12/31/15 Issue date Amounts Issue Maturity Issued Outstanding Issue value Remuneration p.a. Current Noncurrent Total Current Noncurrent Total 4th issue – Series 3 10/15/2009 10/15/2019 810,000 23,557 810,000 IPCA+4.00% 307 36,990 37,297 292 33,172 33,464 1st issue – Minas Comunica 12/17/2007 7/5/2021 5,550 5,550 55,500 IPCA+0.50% - 97,308 97,308 - 91,608 91,608 3rd issue 9/10/2012 9/10/2017 200,000 200,000 2,000,000 100% of CDI + 0.75% 2,086,763 - 2,086,763 87,217 1,999,645 2,086,862 4th issue 4/25/2013 4/25/2018 130,000 130,000 1,300,000 100% of CDI + 0.68% 33,434 1,299,505 1,332,939 33,415 1,299,365 1,332,780 Total 2,120,504 1,433,803 3,554,307 120,924 3,423,790 3,544,714 (1) Issue of non-privileged 3-series public unsecured nonconvertible debentures, all registered- and book entry-type. The 1st (98,000 debentures) and 2nd series (640,000 debentures) were redeemed and cancelled on November 14, 2014 and November 13, 2015, respectively. During the renegotiation of 3rd series, the Company partially repurchased 48,443 debentures, and kept held them in treasury for subsequent cancelation. Funds obtained were allocated to full payment of principal debt amount, represented by 6th issue of promissory notes and to bolster working capital. Page 71 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) (2) Issue of non-privileged 3-series public unsecured nonconvertible debentures, all registered- and book entry-type. Debentures subscribed by the Minas Gerais State Economic Development Department under Minas Comunica Program, in order to meet SMP for 134 locations in the state. (3) Non-privileged single series public unsecured nonconvertible debentures, all registered- and book entry-type. Funds obtained were allocated for investment in 4G mobile network (especially for settlement of licenses acquired in 4G auction) and for maintenance of liquidity and extension of debts. (4) Non-privileged single series public unsecured nonconvertible debentures, all registered- and book entry-type. Funds obtained were allocated for amortization of debt, capital expenditures of projects developed and reinforcement of liquidity. Transaction costs associated with items (3) and (4) described above, totaling R$495 at December 31, 2016 (R$990 at December 31, 2015), was allocated as a reduction of liabilities and are recognized as financial expenses, according to the contractual terms of this issue. c) Repayment schedule At December 31, 2016, breakdown of noncurrent loans, financing, finance lease, debentures and contingent consideration by year of maturity is as follows: Company / Consolidated Year Loans and financing Debentures Finance lease Contingent Consideration Total 2018 911,801 1,355,683 42,129 - 2,309,613 2019 717,881 50,865 39,899 - 808,645 2020 334,042 13,875 33,013 - 380,930 2021 207,995 13,380 28,638 - 250,013 2022 onwards 211,855 - 184,806 414,733 811,394 Total 2,383,574 1,433,803 328,485 414,733 4,560,595 d) Covenants There are loans and financing with BNDES (Note 21.a) and debentures (all described in Note 21.b) with specific covenants for penalty in the event of breach of contract. A breach of contract provided for in the agreements with the institutions listed above is characterized as noncompliance with covenants (analyzed on a quarterly, half-yearly or yearly basis), breach of a contractual clause, resulting in the early settlement of the contract. At December 31, 2016 and 2015 all economic and financial indexes established in existing contracts have been achieved. Page 72 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) e) Guarantees At December 31, 2016, guarantees were given for part of loans and financing as follows: Creditor Debit Balances Guarantee BNDES R$930,844 (URTJLP) R$362,121 (UMBND) R$137,206 (PSI) R$1,199,604 (URTJLP) R$342,008 (UMSELIC) R$218,199 (Pré) · Loan (2011): guarantee in receivables relating to 15% of the outstanding debt balance or four times the largest installment, whichever is higher. · PSI Agreement (Fixed) Loan: disposal of financed assets. · Loans (2008, 2011 and 2014): assignment of receivables corresponding to 20% of outstanding debt balance or 1 time the last installment of sub-credit facility "A" (UMIPCA) plus 5 times the last installment of each of the other sub-credit facilities, whichever is greater BNB R$42,290 · Bank guarantee provided by Banco Safra in an amount equivalent to 100% of the outstanding financing debt balance. · Setting up a liquidity fund represented by financial investments in the amount equivalent to three installments of repayment referenced to the average post-grace period performance. Balances were R$ 10,773 and R$9,795 at December 31, 2016 and 2015, respectively. · At December 31, 2015, there was also a liquidity fund represented by financial investments in the amount of three amortization installments, referenced to the average post-grace period in the amount of R$29,010, as collateral for the BNB contract with the balance of R$54,039, settled on October 30, 2016 (note 21 a.1). Page 73 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) f) Changes Changes in loans and financing, debentures, finance lease agreements and contingent considerations are as follows: Company Loans and financing Debentures Finance lease Financing - Suppliers Contingent Consideration Total Balance at 12/31/14 3,402,253 4,166,663 230,344 - - 7,799,260 Inflows 1,115,210 - 49,630 1,113,267 - 2,278,107 Government grants (Note 20) (1,606) - (1,606) Financial charges 184,526 529,012 21,010 18,911 33,504 786,963 Issue costs - 495 - - - 495 Foreign exchange variation 287,673 - 287,673 Write-offs (payments) (1,797,527) (1,151,456) (29,454) (18,934) - (2,997,371) Business combination (Note 4) - 344,217 344,217 Balance at 12/31/15 3,190,529 3,544,714 271,530 1,113,244 377,721 8,497,738 Inflows 466,629 - 61,866 666,085 - 1,194,580 Government grants (Note 20) (12,040) - (12,040) Financial charges 385,240 486,178 62,242 49,933 37,012 1,020,605 Issue costs - 495 - - - 495 Foreign exchange variation (272,795) - (272,795) Write-offs (payments) (1,132,214) (477,080) (43,285) (1,106,671) - (2,759,250) Merger (note 1c) 1,532,666 - 22,075 - - 1,554,741 Balance at 12/31/16 4,158,015 3,554,307 374,428 722,591 414,733 9,224,074 Consolidated Loans and financing Debentures Finance lease Financing - Suppliers Contingent Consideration Total Balance at 12.31.14 3,402,253 4,166,663 230,344 - - 7,799,260 Inflows 1,285,210 - 74,784 1,132,357 - 2,492,351 Government grants (Note 20) (1,606) - (1,606) Financial charges 308,250 529,012 21,010 29,243 33,504 921,019 Issue costs - 495 - - - 495 Foreign exchange variation 1,161,379 - 1,161,379 Write-offs (payments) (8,269,445) (1,151,456) (29,454) (102,499) - (9,552,854) Business combination (Note 4) 6,887,448 - - 169,581 344,217 7,401,246 Balance at 12.31.15 4,773,489 3,544,714 296,684 1,228,682 377,721 10,221,290 Inflows 466,629 - 61,866 666,085 - 1,194,580 Government grants (Note 20) (12,040) - (12,040) Financial charges 424,867 486,178 63,003 50,038 37,012 1,061,098 Issue costs - 495 - - - 495 Foreign exchange variation (272,795) - (272,795) Write-offs (payments) (1,222,135) (477,080) (47,125) (1,222,214) - (2,968,554) Balance at 12.31.16 4,158,015 3,554,307 374,428 722,591 414,733 9,224,074 Page 74 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 22) OTHER LIABILITIES Company Consolidated 12/31/16 12/31/15 12/31/16 12/31/15 Authorization licenses 1,048,523 952,651 1,048,523 952,651 Split and reverse split of stock (2) - 32,252 - 32,252 Liabilities with related parties (Note 29) 145,332 181,337 112,358 121,986 Payment for license renewal 215,154 151,496 215,154 151,496 Third-party withholdings 222,696 173,154 227,685 196,626 Pension Plans and Other Post-Employment Benefits (Note 32) 327,670 76,616 327,670 85,343 Amounts to be refunded to subscribers 166,644 110,205 168,708 113,354 Other liabilities 90,815 67,625 92,447 108,214 Total 2,216,834 1,745,336 2,192,545 1,761,922 Current 1,641,926 1,006,901 1,640,757 1,010,657 Noncurrent 574,908 738,435 551,788 751,265 Includes to a portion of the Company’s liability arising from an agreement entered into with ANATEL, whereby the operators that won this auction organized Entidade Administradora do Processo de Redistribuição e Digitalização de Canais de TV e RTV (“EAD”), which will be responsible for equally performing all TV and RTV channel redistribution procedures and solutions to harmful interference in radio communication systems, in addition to other operations in which the winning operators have obligations, as defined in the agreement. This refers to the loan made to holders of the remaining stock (common and preferred) resulting from reverse split and fractioning of the shares of the Company and the merged companies. This refers to the cost of renewing STFC and SMP licenses. See Note 1.b). This refers to payroll withholdings and taxes withheld from pay-outs of interest on equity and on provision of services. 23) EQUITY a) Capital According to its Articles of Incorporation, the Company is authorized to increase its share capital up to 1,850,000,000 shares. The Board of Directors is the competent body to decide on any increase and consequent issue of new shares within the authorized capital limit. Nevertheless, Brazil’s Corporation Law (Law nº 6404/76, Article 166, item IV) - establishes that capital may be increased by means of a Special Shareholders’ Meeting resolution to decide about amendments to the Articles of Incorporation, if authorized capital increase limit has been reached. Capital increases do not necessarily observe the proportion between the number of shares of each class to be maintained, however the number of non-voting or restricted-voting preferred shares must not exceed 2/3 of total shares issued. Preferred shares are non-voting, except for cases set forth in Articles 9 and 10 of the Articles of Incorporation, but have priority in the event of reimbursement of capital, without premium, and are entitled to dividends 10% higher than those paid on common shares, as per article 7 of the Company's Articles of Incorporation and item II, paragraph 1, article 17 of Law No. 6404/76. Preferred shares are also entitled to full voting rights if the Company fails to pay the minimum dividend to which they are entitled for three consecutive financial years and this right will be kept until payment of said dividend. a.1) Changes The changes in the Company's capital for the years ended December 31, 2016 and 2015 are as follows: Page 75 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Shares In thousands of reais Outstanding shares Common shares Preferred shares Total At 12.31.14 381,335,671 741,933,573 1,123,269,244 37,798,110 Capital increase – Special Shareholders’ Meeting of 04/28/15 121,711,240 236,803,588 358,514,828 15,812,000 Capital increase – Special Shareholders’ Meeting of 04/30/15 - 6,282,660 6,282,660 295,285 Capital increase – Merger of GVTPart shares – Special Shareholders’ Meeting of 05/28/15 68,597,306 134,320,885 202,918,191 9,666,021 At 12.31.15 571,644,217 1,119,340,706 1,690,984,923 63,571,416 At 12.31.16 571,644,217 1,119,340,706 1,690,984,923 63,571,416 At a meeting held on April 28, 2015, the Company’s Board of Directors unanimously approved a capital increase of R$15,812,000, through the issue of registered book-entry common and preferred shares with no par value for the unit issue price of R$38.47 and R$47.00, respectively. At a meeting held on April 30, 2015, the Company’s Board of Directors unanimously approved a capital increase of R$295,285, through the issue of preferred registered, book-entry common shares with no par value at the unit issue price of R$47.00. The Special Shareholders’ Meeting held on May 28, 2015, approved a capital increase of R$9,666,021, through the issue of preferred book-entry, no-par-value Company shares due to the incorporation of GVTPart. shares. a.2) Company share swap transactions between Telefónica and FrHolding108 On June 24, 2015, the share swap transaction ("swap") between Telefónica and FrHolding108 was concluded, whereby FrHolding108 transferred to Telefónica 76,656,559 shares representing 4.5% of the Company's capital, of which 68,597,306 are common shares representing 12% of that type of shares and 8,059,253 are preferred shares representing 0.72% of the shares of that type issued by the Company, in exchange for 1,110,000,000 shares representing 8.2% of the common shares of Telecom Italia, previously held by TELCO, a subsidiary of Telefónica. On July 29, 2015, after close of the New York Stock Exchange, Vivendi disposed of 67,861,632 preferred Company shares representing 4% of its share capital. On the same date, the share swap transaction was concluded between Telefónica and FrHolding108, thus resulting in the transfer of 46,000,000 shares issued by Telefónica held in treasury to FrHolding108, in exchange for 58,400,000 preferred shares issued by the Company and held by FrHolding108, transferred to Telefónica. As such, Telefónica’s equity interest in the Company increased by 5.2% in relation to total preferred shares and 3.5% in relation to the Company's total share capital. Alternatively, equity interest of FrHolding108 in the Company was reduced in the same proportion and therefore, as from such date, FrHolding108 no longer holds any equity interest in the Company. a.3) Internal reorganization of the Telefónica Group As a result of Telefónica Group's internal reorganization process in the fourth quarter of 2016, Telefónica Internacional S.A. ("TISA") was merged into Telefónica Latinoamérica Holding, SL ("TLH"), a Spanish company whose entire capital and control is held by Telefónica S.A. ("TESA"). Consequently, the entire ownership interest in the Company, previously held by TISA, was fully transferred to TLH. Accordingly, TLH now holds 24.09% of the Company's capital stock, represented by 46,746,635 common shares and 360,532,578 preferred shares. This transaction did not cause any change in the composition of the Company's control, its administrative structure or its regular operation. a.4) Distribution of capital Paid-in capital at December 31, 2016 and 2015 amounted to R$63,571,416. After all the events described above, subscribed and paid-in capital is divided into shares without par value, held as follows: Page 76 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) At December 31, 2016 Common Shares Preferred Shares Grand Total Shareholders Number % Number % Number %, including treasury shares Controlling Group 540,033,264 94.47% 704,207,855 62.91% 1,244,241,119 73.58% Telefónica Latinoamérica Holding, S.L. 46,746,635 8.18% 360,532,578 32.21% 407,279,213 24.09% Telefónica S.A. 198,207,608 34.67% 305,122,195 27.26% 503,329,803 29.76% SP Telecomunicações Participações Ltda 294,158,155 51.46% 38,537,435 3.44% 332,695,590 19.67% Telefónica Chile S.A. 920,866 0.16% 15,647 0.00% 936,513 0.06% Non-controlling shareholders 29,320,789 5.13% 415,132,512 37.09% 444,453,301 26.28% Other shareholders 29,320,789 5.13% 415,132,512 37.09% 444,453,301 26.28% Total shares (not including outstanding shares) 569,354,053 99.60% 1,119,340,367 100.00% 1,688,694,420 99.86% Treasury Shares 2,290,164 0.40% 339 0.00% 2,290,503 0.14% Total shares 571,644,217 100.00% 1,119,340,706 100.00% 1,690,984,923 100.00% Book value per share (not including outstanding shares): R$ 41.00 At December 31, 2015 Common Shares Preferred Shares Grand Total Shareholders Number % Number % Number %, including treasury shares Controlling Group 540,033,264 94.47% 704,207,855 62.91% 1,244,241,119 73.58% Telefónica Internacional S.A. 46,746,635 8.18% 360,532,578 32.21% 407,279,213 24.09% Telefónica S.A. 198,207,608 34.67% 305,122,195 27.26% 503,329,803 29.76% SP Telecomunicações Participações Ltda 294,158,155 51.46% 38,537,435 3.44% 332,695,590 19.67% Telefónica Chile S.A. 920,866 0.16% 15,647 0.00% 936,513 0.06% Non-controlling interests 29,320,789 5.13% 415,132,117 37.09% 444,452,906 26.28% Other shareholders 29,320,789 5.13% 415,132,117 37.09% 444,452,906 26.28% Total shares (not including outstanding shares) 569,354,053 99.60% 1,119,339,972 100.00% 1,688,694,025 99.86% Treasury Shares 2,290,164 0.40% 734 0.00% 2,290,898 0.14% Total shares 571,644,217 100.00% 1,119,340,706 100.00% 1,690,984,923 100.00% Book value per share (not including outstanding shares): R$ 40.60 b) Premium on acquisition of interests In accordance with accounting practices adopted in Brazil prior to the adoption of IFRS/CPC , goodwill was recorded when shares were acquired at a higher value than their carrying amount, generated by the difference between the carrying amount of shares acquired and the transaction’s fair value. With the adoption of IFRS 10/CPCs 35 and 36, the effects of all acquisition of shares from non-controlling shareholders are recorded under equity when there is no change in the controlling shareholding. Consequently, these transactions no longer generate goodwill or income, and the goodwill previously generated from acquisition from non-controlling shareholders was adjusted matched against the Company’s equity. The balance of this account at December 31, 2015 totaled R$75,388, which was reclassifield to Other Capital Reserves during 2016. Page 77 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) c) Capital reserves c.1) Treasury shares These represent the Company's shares held in treasury, arising from corporate merger processes and the share repurchase program, as follows: Shares In thousands of reais Treasury stock Common shares Preferred shares Total At 12.31.14 251,440 2,081,246 2,332,686 Cancelation of treasury shares according to the Special Shareholders' Meeting (SGM) of 3/12/15 (2,081,246) (2,332,686) 112,107 Dissenters' right – Acquisition of GVTPart. 2,290,164 734 2,290,898 (87,805) At 12.31.15 2,290,164 734 2,290,898 Transfer of lawsuits concerning judicial proceedings - (395) (395) 15 At 12.31.16 2,290,164 339 2,290,503 Company shares held in treasury from the following processes: (i) merger of TDBH (in 2006); (ii) merger of Vivo Participações shares (in 2011), and (iii) repurchase of common and preferred shares. On March 12, 2015, the Special Shareholders’ Meeting approved the cancellation of 2,332,686 shares held in treasury. The acquisition and merger of shares of GVTPart., on June 30, 2015, ended the term for shareholders to express their dissent in relation to the acquisition of GVTPart. (Note 4), as well as the incorporation of GVTPart. shares by the Company, with the consequent conversion of GVTPart. into wholly-owned subsidiary of the Company. Company shareholders who dissented from the decision taken at the Special Shareholders’ Meeting had the right to withdraw from the Company through reimbursement of the value of shares from proven holders on September 19, 2014 (inclusive). In December 2016, the Company transferred 395 preferred shares in treasury to outstanding shares, equivalent to the amount of R$15, related to the compliance with judicial process decisions in which the Company is involved, regarding rights to the complementary receipt of calculated in relation to network expansion plans after 1996 (note 19). c.2) Other capital reserves At December 31, 2014, other capital reserves included: (i) R$63,074 related to the tax benefit generated by the merger of Telefônica Data do Brasil Ltda. which will be capitalized in favor of the controlling shareholder (SP Telecomunicações Participações Ltda.) after realization of the tax credit, pursuant to CVM Ruling No. 319/99; and (ii) R$2,735,930, related to the excess of the value in the issue or capitalization, in relation to the basic value of the share on the issue date. Changes in this account for the years ended December 31, 2016 and 2015 are shown below. At 12.31.14 2,799,004 Cancelation of treasury shares according to the Special Shareholders' Meeting (SGM) of 3/12/15 Direct costs of capital increases Incorporation of shares of GVTPart. (1,188,707) At 12.31.15 1,435,757 Reclassification premium in the acquisition of equity interest in TData Transfer of lawsuits concerning judicial proceedings 2 At 12.31.16 1,360,371 At the Special Shareholders’ Meeting held in March 12, 2015, the cancellation of 2,332,686 shares issued by the Company, held in treasury, was approved. Refers to direct costs (net of taxes) of Company capital increases on April 28, 2015 and April 30, 2015, arising from the Primary Offering of Shares. Refers the difference between the economic values of the merger of shares of GVTPart. and market value of shares, issued on the transaction closing date (note 4). Page 78 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Regarding the effects of the acquisition of shares of non-controlling shareholders that, with the adoption of IFRS 10 / CPCs 35 and 36, would be recorded in equity when there is no change in the shareholding control. In December 2016, the Company transferred 395 preferred shares in treasury to outstanding shares, equivalent to the amount of R$15, related to compliance with judicial process decisions in which the Company is involved, regarding rights to the complementary receipt of shares calculated in relation to network expansion plans after 1996 (note 19). d) Income reserves The amounts of the income reserves are distributed as follows: Legal reserve Expansion and Modernization Reserve Tax incentives Total At 12.31.14 1,532,630 - 1,849 1,534,479 Recording of reserves 171,013 700,000 5,079 876,092 At 12.31.15 1,703,643 700,000 6,928 2,410,571 Reversal of reserves - (700,000) - (700,000) Recording of reserves 204,262 550,000 10,141 764,403 At 12.31.16 1,907,905 550,000 17,069 2,474,974 This reserve is set up by allocation of 5% of the net income for the year, up to the limit of 20% of the paid-up capital. Legal reserve will only be used to increase capital and offset accumulated losses. In accordance with Article 196 of Law No. 6404/76 and, based on capital budget to be submitted for consideration and approval at the General Shareholders’ Meeting. The Company has State VAT (ICMS) tax benefits in the states of Minas Gerais and Espírito Santo, relating to tax credits approved by the relevant bodies of said states, in connection with investments in the installation of SMP support equipment, fully operational, in accordance with the rules in force, ensuring that the localities listed in the call for bid be included in the SMP coverage area. The portion of profit subject to the incentive was excluded from dividend calculation, and may be used only in the event of capital increase or loss absorption. e) Dividend and interest on equity e.1) Additional dividends for 2015 On April 28, 2016, the Company’s General Shareholders’ Meeting approved the allocation of proposed additional dividends for 2015, not yet distributed, amounting to R$1,287,223, equivalent to R$0.71487468232 and R$0.78636215055 for common and preferred shares, respectively, to common and preferred shareholders in the Company’s records at the end of the day of that meeting. The amount was paid in December 2016. e.2) Remuneration to shareholders The dividends are calculated in accordance with the Company Articles of Incorporation and the Corporation Law. The table below shows the calculation of dividends and interest on equity for 2016 and 2015: Page 79 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 12/31/16 12/31/15 Net income for the year 4,085,242 3,420,249 Allocation to legal reserve (204,262) (171,013) Total 3,880,980 3,249,236 (-) Tax incentives - not distributable (10,141) (5,079) Adjusted net income 3,870,839 3,244,157 Dividend and IOE distributed for the year: 2,172,145 2,015,925 Interest on equity (gross) 2,172,145 1,745,925 Interim dividends - 270,000 Balance of unallocated net income 1,698,694 1,228,232 (+) Reversal of special reserve for modernization and expansion 700,000 - (+) Expired equity instruments 221,559 494,001 (+-) Actuarial (gains)/losses recognized and effect of limitation of surplus plan assets, net of taxes and other changes 264,990 Income available to be distributed 2,463,987 1,987,223 Proposal for Distributions: Special reserve for modernization and expansion 550,000 700,000 Additional proposed dividends 1,913,987 1,287,223 Total 2,463,987 1,987,223 Mandatory minimum dividend - 25% of adjusted net income 967,710 811,039 The manner proposed by management for payment of dividends was: For 2016: The remaining unallocated balance of net income for the year ended December 31, 2016, amounting to R$1,698,694, plus equity instruments lapsed in 2016 amounting to R$221,559 and reversal special reserve for expansion and modernization of 2016 amounting to R$700,000 and less other comprehensive income amounting to R$156,266, totaling R$2,463,987. The amount of R$550,000 was classified as "Special Reserve for Expansion and Modernization" and R$1,913,987 was classified as additional proposed dividends in accordance with the management proposal for allocation of income for the year, submitted and approved at the General Shareholders’ Meeting. For 2015: The remaining unallocated balance of net income for the year ended December 31, 2015, amounting to R$1,228,232, plus equity instruments lapsed in 2015 amounting to R$494,001 and other comprehensive income amounting to R$264,990, totaling R$1,987,223. The amount of R$700,000 was classified as "Special Reserve for Expansion and Modernization" and R$1,287,223 was classified as additional proposed dividends in accordance with the management proposal for allocation of income for the year, submitted and approved at the General Shareholders’ Meeting on April 28, 2016. Total proposed for deliberation - per share 12/31/16 12/31/15 Common shares 1.062955 0.714874 Preferred shares (1) 1.169250 0.786362 10% higher than the amount allocated to each common share, under article 7 of the Company Articles of Incorporation. In 2016 and 2015, the Company allocated interim dividends and interest on equity, which were allocated to mandatory minimum dividends, as follows: Page 80 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Dates Gross Amount Net Value Amount per Share (1) Nature Approval Credit Beginning of Payment Common Preferred Total Common Preferred Total Common Preferred IOE 02/19/16 02/29/16 Until 12/31/17 63,239 136,761 200,000 53,753 116,247 170,000 0.094411 0.103853 IOE 03/18/16 03/31/16 Until 12/31/17 106,559 230,441 337,000 90,575 195,875 286,450 0.159083 0.174992 IOE 04/18/16 04/29/16 Until 12/31/17 69,563 150,437 220,000 59,129 127,871 187,000 0.103853 0.114238 IOE 06/17/16 06/30/16 Until 12/31/17 50,908 110,092 161,000 43,272 93,578 136,850 0.076001 0.083601 IOE 09/19/16 09/30/16 Until 12/31/17 205,528 444,472 650,000 174,699 377,801 552,500 0.306837 0.337521 IOE 12/19/16 11/30/16 Until 12/31/17 191,029 413,116 604,145 162,375 351,149 513,523 0.285191 0.313710 Total 686,826 1,485,319 2,172,145 583,802 1,262,521 1,846,323 Dates Gross Amount Net Value Amount per Share (1) Nature Approval Credit Beginning of Payment Common Preferred Total Common Preferred Total Common Preferred Dividends 05/12/15 05/25/15 08/23/16 85,608 184,392 270,000 - - - 0.170179 0.187196 IOE 05/12/15 05/25/15 08/23/16 163,289 351,711 515,000 138,796 298,954 437,750 0.275910 0.303501 IOE 07/20/15 07/31/15 08/23/16 69,880 151,120 221,000 59,398 128,452 187,850 0.104325 0.114757 IOE 08/20/15 08/31/15 08/23/16 74,939 162,061 237,000 63,698 137,752 201,450 0.111878 0.123065 IOE 09/18/15 09/30/15 12/13/16 46,481 100,519 147,000 39,509 85,441 124,950 0.069392 0.076332 IOE 10/19/15 10/30/15 12/13/16 27,902 60,098 88,000 23,717 51,083 74,800 0.041541 0.045695 IOE 11/19/15 11/30/15 12/13/16 74,510 160,490 235,000 63,334 136,417 199,750 0.110934 0.122027 IOE 12/17/15 12/30/15 12/13/16 96,047 206,878 302,925 81,640 175,846 257,486 0.142998 0.157298 Total 638,656 1,377,269 2,015,925 470,091 1,013,945 1,484,036 The amounts of IOE are calculated and stated net of Withholding Income Tax (IRRF). The immune shareholders received the full IOE amount, without withholding income tax at source. e.3) Unclaimed dividends and interest on equity Pursuant to article 287, paragraph II, item “a” of Law No. 6404, of December 15, 1976, the dividends and interest on equity unclaimed by shareholders expire in 3 (three) years, as from the initial payment date. The Company reverses the amount of unclaimed dividends and IOE to equity upon expiry. For the years ended December 31, 2016 and 2015, the Company reversed unclaimed dividends and interest on equity amounting to R$189,471 and R$137,273, respectively, which were included in calculations for decisions on Company dividends. f) Other comprehensive income Financial instruments available for sale: These refer to changes in fair value of financial assets available for sale. Derivative financial instruments: These refer to the effective part of cash flow hedges up to the balance sheet date. The variation is mainly due to realization of derivatives related to the acquisition and payment of GVTPart. in May 2015 (Note 4). Currency translation effects for foreign investments: This refers to currency translation differences arising from the translation of financial statements of Aliança (jointly-controlled entity). Changes in other comprehensive income are as follows: Page 81 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Consolidated Classification Financial instruments available for sale Derivative financial instruments Currency translation effects - foreign investments Total Balances at 12/31/14 227,821 12,346 232,465 Exchange variation P&L - - 21,679 21,679 Losses from future contracts P&L - (5,600) - (5,600) Gains from future contracts P&L - 155,531 - 155,531 Reclassification of gains cash flow hedge for goodwill P&L - (377,373) - (377,373) Losses on financial assets available for sale P&L (1,234) - - (1,234) Balances at 12/31/15 379 34,025 25,468 Exchange variation P&L - - (17,232) (17,232) Gains from future contracts P&L - 42 - 42 Reclassification of losses cash flow hedge for capex P&L - 3,128 - 3,128 Gains on financial assets available for sale P&L 55 - - 55 Balances at 12/31/16 3,549 16,793 11,461 g) Company Share Repurchase Program In a meeting held on December 9, 2015, the Company’s Board of Directors, in accordance with article 17, item XV, of the Articles of Incorporation, approved the repurchase of common and preferred shares issued by the Company, under CVM Ruling No. 567, of September 17, 2015, for acquisition of common and preferred shares issued by the Company for subsequent cancellation, disposal or to be held in treasury, without decreasing capital. At December 31, 2016 and 2015, the Company had not acquired any shares under its repurchasing program to be held in treasury, for subsequent sale and/or cancellation. h) Earnings per share Basic and diluted earnings per share were calculated by dividing profit attributed to the Company’s shareholders by the weighted average number of outstanding common and preferred shares for the year. The table below sets out the calculation of earnings per share for the years ended December 31, 2016 and 2015: Company 12.31.16 12.31.15 Net income for the year attributable to shareholders: 4,085,242 3,420,249 Common shares 1,291,743 1,083,911 Preferred shares 2,793,499 2,336,338 Number of shares: 1,688,694 1,491,131 Weighted average number of outstanding common shares for the year 569,354 503,842 Weighted average number of outstanding preferred shares for the year 1,119,340 987,289 Basic and diluted earnings per share: Common shares (in R$) 2.27 2.15 Preferred shares (in R$) 2.50 2.37 Page 82 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 24) NET OPERATING REVENUE Company Consolidated 12.31.16 12.31.15 12.31.16 12.31.15 Gross operating revenue 59,633,012 51,279,650 65,006,728 60,997,496 Deductions from gross operating revenue Taxes (14,583,996) (12,611,977) (15,388,784) (14,163,869) Discounts granted and return of goods (4,663,904) (7,109,485) (6,546,812) Net operating revenue 38,625,395 34,003,769 42,508,459 40,286,815 (1) These include telephone services, use of interconnection network, data and SVA services, cable TV and other services. For the years ended December 31, 2016 and 2015, the amounts relating to infrastructure-related swap contracts, for which the Company acts as an agent under CPC 30 / IAS18, totaled R$392,277 and R$210,636, respectively (Note 25) . No one customer contributed more than 10% of gross operating revenue for the years ended December 31, 2016 and 2015. All amounts in net income are included in income and social contribution tax bases. 25) OPERATING COSTS AND EXPENSES Company 12.31.16 12.31.15 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Personnel (799,590) (2,046,505) (711,631) (3,557,726) (503,864) (1,723,124) (353,705) Third-party services (4,521,863) (6,070,348) (1,198,502) (11,790,713) (3,799,383) (5,866,065) (930,897) Interconnection and network use (1,889,632) - - (1,889,632) (2,522,227) - - Advertising and publicity - (1,014,120) - (1,014,120) - (953,845) - Rental, insurance, condominium and connection means (1) (131,312) (219,747) (2,571,240) (1,822,030) (131,576) (184,078) Taxes, charges and contributions (1,805,685) (4,699) (86,483) (1,896,867) (1,526,430) (3,851) (62,573) Estimated impairment losses on accounts receivable - (1,225,742) - (1,225,742) - (1,016,816) - Depreciation and amortization (5,429,820) (1,312,818) (423,539) (7,166,177) (4,381,418) (925,142) (351,086) Cost of goods sold (1,997,405) - - (1,997,405) (2,431,606) - - Materials and other operating costs and expenses (190,609) (45,464) (306,449) (75,795) (180,729) (5,539) Total Consolidated 12.31.16 12.31.15 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Personnel (976,233) (2,136,399) (747,156) (3,859,788) (813,612) (1,939,493) (468,557) Third-party services (5,705,098) (6,151,012) (1,254,187) (13,110,297) (5,300,820) (6,183,609) (1,044,272) Interconnection and network use (1,924,148) - - (1,924,148) (2,595,894) - - Advertising and publicity - (1,065,882) - (1,065,882) - (1,102,458) - Rental, insurance, condominium and connection means (1) (141,135) (220,655) (2,688,009) (2,051,055) (156,663) (186,691) Taxes, charges and contributions (1,861,237) (5,933) (92,394) (1,959,564) (1,616,920) (5,264) (65,599) Estimated impairment losses on accounts receivable - (1,348,221) - (1,348,221) - (1,230,675) - Depreciation and amortization (5,821,620) (1,408,866) (423,920) (7,654,406) (5,269,588) (1,181,216) (364,147) Cost of goods sold (2,118,940) - - (2,118,940) (2,597,088) - - Materials and other operating costs and expenses (197,918) (55,074) (342,511) (100,099) (206,099) (13,193) Total The amounts relating to infrastructure-related swap contracts, under the concept of agent under CPC 30/IAS18, which were not recognized as costs and revenues for the years ended December 31, 2016 and 2015, totaled R$392,277 and R$210,636, respectively (Note 24). (2) Includes R$46,647 and R$37,626, related to non-cumulative PIS and COFINS tax credits in 2016 and 2015, respectively. Page 83 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) 26) OTHER OPERATING INCOME (EXPENSES), NET Company Consolidated 12.31.16 12.31.15 12.31.16 12.31.15 Recovered expenses and fines 482,596 479,354 504,877 538,239 Provisions for labor, tax and civil contingencies (917,444) (985,176) (1,014,080) Net gain (loss) on asset disposal/loss (1) 456,920 24,590 463,602 (4,512) Other operating income (expenses) (2) (58,442) (57,392) (51,977) (73,852) Total Other operating income 939,516 503,944 968,479 538,239 Other operating expenses (1,011,445) (974,836) (1,037,153) (1,092,444) Total The amount shown for 2016 includes R$476,371 (net of residual values) from the Company's sale of 1,655 of transmission towers to Telxius Torres Brasil Ltda (former Towerco Latam Brasil Ltda (Note 29)). After the sale of these assets, a lease agreement for part of the towers sold was entered into, thus ensuring continued transmission of data for mobile services. The transaction was recognized as sale and leaseback as provided under IAS 17. Management analyzed each asset leased back and classified them as operating or finance leases in accordance with IAS 17 qualitative and quantitative criteria. Risks and benefits relating to these towers have been transferred to their purchasers, with the exception of several towers for which transfer of risks and benefits was not possible. For these items, the amount was recognized as deferred revenue (Note 20). In the same transaction described in item (1), the Company transferred assignment of current lease agreements for sites and sold sharing agreements (customer portfolio) for R$40,899. 27) FINANCIAL INCOME (EXPENSES) Company Consolidated 12.31.16 12.31.15 12.31.16 12.31.15 Financial Income Interest income 648,011 719,755 719,399 832,872 Interest receivable (customers, taxes and other) 78,189 74,044 104,837 87,023 Gain on derivative transactions 994,801 2,220,966 994,801 2,910,914 Foreign exchange variations on loans and financing 487,747 128,304 487,747 203,754 Other revenues from foreign exchange and monetary variation 372,186 528,047 374,169 569,698 Other financial income 73,640 92,761 100,406 124,404 Total 2,654,574 3,763,877 2,781,359 4,728,665 Financial Expenses Loan, financing, debenture and finance lease charges (786,963) (1,061,098) (921,019) Foreign exchange variation on loans and financing (415,977) (214,952) (1,365,133) Loss on derivative transactions (1,342,671) (1,883,445) (1,342,671) (2,011,855) Interest payable (financial institutions, provisions, trade accounts payable, taxes and other) (203,765) (278,175) (216,729) Other expenses with foreign exchange and monetary variation (655,268) (830,466) (704,438) IOF, Pis, Cofins and other financial expenses (293,776) (288,538) (357,669) Total 28) INCOME AND SOCIAL CONTRIBUTION TAXES The Company and its subsidiaries recognize income and social contribution taxes on a monthly basis, on an accrual basis, and pay the taxes based on estimates, in accordance with the trial balances for tax-reduction/tax-suspension purposes. Taxes calculated on profits until the month of the financial statements are recorded in liabilities or assets, as applicable. Page 84 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Reconciliation of the reported tax expense and the amounts calculated by applying the statutory tax rate of 34% (income tax of 25% and social contribution tax of 9%) is shown in the table below for the years ended December 31, 2016 and 2015. Company Consolidated 12.31.16 12.31.15 12.31.16 12.31.15 Income before taxes 4,701,427 4,054,307 5,134,722 4,393,456 Income and social contribution tax expenses, at the tax rate of 34% (1,378,464) (1,745,805) (1,493,775) Permanent and temporary differences Equity pickup, net of effects from interest on equity received and surplus value of the assets purchased attributed to the Company (Note 11) 287,563 254,499 423 692 Unclaimed interest on equity (11,432) (6,552) (11,432) (6,552) Non-deductible expenses, gifts, incentives (128,170) (88,916) (139,752) Tax benefit related to interest on equity allocated 738,529 593,615 738,529 593,615 Other (additions) exclusions 49,729 31,014 57,721 72,565 Tax debits Effective rate 13.1% 15.6% 20.4% 22.2% Current income and social contribution taxes 99,208 (457,008) (288,063) (939,500) Deferred income and social contribution taxes (177,050) (761,417) (33,707) (1) Current IRPJ and CSSL expenses in the Company were R$62,751 and R$488,170 at December 31, 2016 and 2015, respectively, and the Consolidated expenses were R$488,450 and R$970,671 at December 31, 2016 and 2015, respectively. These expenses were impacted by current income tax and social contribution adjustments of prior years. Any impacts on the reconciliation of effective rates were considered in the table above. Breakdown of gains and losses of deferred income and social contribution taxes on temporary differences is shown in Note 8.b). 29) BALANCES AND TRANSACTIONS WITH RELATED PARTIES a) Balances and transactions with related parties The main balances of assets and liabilities with related parties arises from transactions with companies related to the controlling group carried out at the prices and other commercial conditions agreed in contracts between the parties as follows: a) Fixed and mobile telephony services provided by Telefónica Group companies; b) Digital TV services provided by Media Networks Latino America; c) Lease and maintenance of safety equipment provided by Telefônica Inteligência e Segurança Brasil; d) Corporate services passed through at the cost effectively incurred for these services; e) Systems development and maintenance services provided by Telefónica Global Technology; f) International transmission infrastructure for several data circuits and roaming services provided by Telxius Cable Brasil (former Telefónica International Wholesale Brasil), Telefónica International Wholesale Services Espanha, Telefónica USA; and Media Net Br; g) Administrative and management services (financial, property, accounting and human resources services) provided by Telefônica Serviços Empresariais do Brasil; h) Logistics operator, messenger and motorcycle courier services provided by Telefônica Transportes e Logística. The amounts for the year of 2015 refer to the period from January to October 2015, the month in which this company was acquired by TData; Page 85 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) i) Content-related services provided by Terra Networks Brasil; j) Data communication services and integrated solutions provided by Telefónica International Wholesale Services Espanha and Telefónica USA; k) Long distance call and international roaming services provided by companies of Telefónica Group; l) Sundry expenses and costs to be reimbursed by companies of Telefónica Group; m) Brand Fee for assignment of rights to use the brand paid to Telefónica; n) Stock option plan for employees of the Company and its subsidiaries related to acquisition of Telefónica shares; o) Cost Sharing Agreement (CSA) for digital-business related expenses reimbursed to Telefónica Latino América Holding S.L. (former Telefónica Internacional) and Telefónica Digital; p) Leases/rentals of Telefónica Group companies’ buildings; q) Financial Clearing House roaming, inflows of funds for payments and receipts arising from roaming operation between group companies operated by Telfisa; r) Integrated e-learning, online education and training solutions provided by T.learning Services Brasil; s) Factoring transactions, credit facilities for services provided by the Group's suppliers; t) Social investment in Fundação Telefônica, innovative use of technology to enhance learning and knowledge, contributing to personal and social development; u) Contracts or agreements assigning user rights for cable ducts, optical fiber duct rental services, and right-of-way related occupancy agreements with several highway concessionaires provided by Companhia AIX; v) Adquira Sourcing platform - online solution provided by Telefónica Compras Electrónicas to transact purchase and sale of all types of goods and services; w) Digital media; marketing and sales, in-store and outdoor digital marketing services provided by Telefônica On The Spot Soluções Digitais Brasil; and x) Sale/transfer of the Company's towers and customer portfolio to Telxius Torres Brasil (former Towerco Latam Brasil). As described in note 32, the Company and its subsidiaries sponsor pension plans and other post-employment benefits to its employees with Visão Prev e Sistel. The following table summarizes the consolidated balances with related parties: Page 86 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Balance Sheet - Assets At 12/31/16 At 12/31/15 Current assets Noncurrent assets Current assets Noncurrent assets Companies Type of transaction Cash and cash equivalents Accounts receivable, net Other assets Other assets Cash and cash equivalents Accounts receivable, net Other assets Other assets Parent Companies SP Telecomunicações Participações d) / l) - 94 9,607 11 - 16 3,984 532 Telefónica LatinoAmerica Holding (former Telefónica Internacional) d) / l) - - 206,619 - - - 124,775 - Telefónica l) - - 633 - - - 3,248 6 - 94 216,859 11 - 16 132,007 538 Other Group companies Telefónica USA j) - 3,550 - - - 4,909 - - Telefónica Peru k) - 471 - - - 912 - - Telefônica Inteligência e Segurança Brasil (former Telefônica Engenharia de Segurança do Brasil) a) / d) / l) - 868 595 350 - 301 569 350 Telxius Cable Brasil (formar Telefónica International Wholesale Services Brasil) a) / d) / k / l) / p) - 11,513 2,602 76 - 10,416 172 76 Telefónica International Wholesale Services Espanha j) / k) - 82,613 - - - 117,356 - - Telefónica Moviles Del Espanha k) - 9,220 - - - 15,555 - - Telefônica Serviços Empresariais do Brasil a) / d) / l) / p) - 2,518 343 2,067 - 4,357 1,681 3,236 Terra Networks Brasil a) / d) / l) - 5,499 7,550 46 - 4,651 7,440 46 Telefónica Global Technology l) - 1,614 11,244 - - 1,934 9,353 - Telefônica Learning Services Brasil a) - 64 - - - 58 - - Companhia AIX de Participações a) - 37 - - - 8 - - Telefônica Factoring do Brasil a) / d) - 4,927 6 16 - 4 4 13 Fundação Telefônica a) / d) / l) - 49 96 Colombia Telecomunicaciones ESP k) - 2,641 3,900 - - 1,932 4,827 - Telefónica Moviles Argentina k) - 6,288 - - - 2,057 - - Telefónica Moviles Del Chile k) - 10,207 337 - - 8,708 417 - Pegaso PCS k) - 6,163 - - - 5,175 - - Otocel k) - 485 - - - 123 - - Telefónica Moviles Del Uruguay k) - 761 - - - 916 - - Telefonica UK LTD.(O2 UK LTD) k) - 8,809 - - - 15,615 - - T.O2 Germany GMBH CO. OHG k) - 9,849 - - - 6,811 - - Telcel Telecom. Celulares C. A. k) - 6,180 - - - 2,530 - - Telfisa q) 78,070 - - - 99,609 - - - Telxius Torres Brasil (former Towerco Latam Brasil (1)) x) - 13,842 3,709 - Telefónica Moviles Panama k) - 1,260 - - - 1,137 - - Other a) / d) / k) / l) / p) / w) - 1,433 718 250 - 1,476 870 564 78,070 190,812 31,004 2,805 99,609 206,941 25,382 4,381 Total 78,070 190,906 247,863 2,816 99,609 206,957 157,389 4,919 Page 87 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Balance Sheet - Liabilities At 12/31/16 At 12//31/15 Current liabilities Noncurrent liabilities Current liabilities Non-current liabilities Companies Type of transaction Trade accounts payable and other payables Other liabilities Other liabilities Trade accounts payable and other payables Other liabilities Other liabilities Parent Companies SP Telecomunicações Participações l) - 533 - - - 57 Telefónica LatinoAmerica Holding (Former Telefónica Internacional) l) / o) 109 - - 63,280 - - Telefónica l) / m) / n) 2,236 84,759 - 898 86,596 - 2,345 85,292 - 64,178 86,596 57 Other Group companies Telefónica USA f) 14,283 - 168 17,786 122 202 Telefónica Peru k) 976 - - 2,894 - - Telefônica Inteligência e Segurança Brasil (former Telefônica Engenharia de Segurança do Brasil) c) 26,516 19 8 5,234 - 8 Telxius Cable Brasil (former Telefónica International Wholesale Services Brasil) d) / f) / l) 52,210 1,690 378 35,299 1,673 378 Telefónica International Wholesale Services Espanha f) / k) 50,121 8 - 16,501 19,208 - Telefónica Moviles Del Espanha k) 4,671 - - 14,437 - - Telefônica Serviços Empresariais do Brasil g) / l) 112 803 239 1,904 2,115 1,745 Terra Networks Brasil i) 3,360 440 769 5,647 78 769 Telefónica Global Technology e) 15,169 - - 14,071 - - Telefônica Digital España o) 35,347 - - 30,311 - - Media Networks Latina America SAC b) 32,398 - - 45,866 - - Telefônica Learning Services Brasil r) 16,328 - - 10,607 - - Companhia AIX de Participações u) 1,835 - - 1,601 - - Telefônica Factoring do Brasil s) - 6,154 - - 8,400 - Fundação Telefônica t) - 52 - - 22 266 Colombia Telecomunicaciones S.A. ESP k) 2,675 - - 1,500 - - Telefónica Compras Electrónicas v) 24,196 - - 14,738 - - Telefónica Moviles Argentina k) 13,997 - - 8,027 - - Telefónica Moviles Del Chile k) 10,673 - - 9,758 - - Pegaso PCS k) 2,452 - - 354 - - Otocel k) 3,033 - - 3,056 - - Telefónica Moviles Del Uruguay k) 2,059 - - 1,342 - - Telefonica UK LTD.(O2 UK LTD) k) 3,868 - - 4,800 - - T.O2 Germany GMBH CO. OHG k) 4,409 - - 991 - - Telcel Telecom. Celulares C. A. k) 4,721 - - 416 - - Telxius Torres Brasil (former Towerco Latam Brasil (1)) x) 33,178 15,991 - Telefónica Moviles Panama k) 737 - - 362 - - Outras h) / k) 19,571 - 347 4,631 - 347 378,895 25,157 1,909 252,133 31,618 3,715 Total 381,240 110,449 1,909 316,311 118,214 3,772 Page 88 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Income statement Companies Type of transaction 12.31.16 12.31.15 Parent Companies SP Telecomunicações Participações d) / l) 67 (240) Telefónica LatinoAmerica Holding (former Telefónica Internacional) d) / l) / o) 91,874 120,575 Telefónica l) / m) / n) (329,435) (372,167) Other Group companies Telefónica USA f) / j) (12,321) (12,917) Telefónica Peru k) (1,677) (3,190) Telefônica Inteligência e Segurança Brasil (former Telefônica Engenharia de Segurança do Brasil) a) / c) / d) / l) (38,279) (24,660) Telxius Cable Brasil (former Telefónica International Wholesale Services Brasil) a) / d) / f) / k / l) / p) (228,727) (237,529) Telefónica International Wholesale Services Espanha f) / j) / k) 1,219 66,101 Telefónica Moviles Del Espanha k) (3,006) (885) Telefônica Serviços Empresariais do Brasil a) / d) / g) / l) / p) 942 (6,468) Telefônica Transportes e Logistica a) / d) / h) / l) / p) - (53,657) Terra Networks Brasil a) / d) / i) / l) (207) (20,123) Telefónica Global Technology, S.A.U. e) / l) (29,689) (9,456) Telefônica Digital España l) / o) (46,134) (52,296) Media Networks Latina America SAC b) (17,183) (39,234) T. learning Services Brasil a) / r) (46,231) (44,685) Companhia AIX de Participações a) / u) (21,249) (19,184) Telefônica Factoring do Brasil a) / d) / s) 241 124 Fundação Telefônica a) / d) / l) t) (10,530) (10,283) Colombia Telecomunicaciones S.A. ESP k) (3,554) (188) Telefónica Compras Electrónicas v) (42,889) (13,692) Telefónica Moviles Argentina k) (6,040) (7,675) Telefónica Moviles Del Chile k) (102) (3,405) Pegaso PCS k) (5,905) (2,503) Otocel k) (130) (635) Telefónica Moviles Del Uruguay k) (1,864) (1,705) Telefonica UK LTD.(O2 UK LTD) k) (989) 854 T.O2 Germany GMBH CO. OHG k) (4,482) (1,412) Telcel Telecom. Celulares C. A. k) (668) 1,920 Telxius Torres Brasil (former Towerco Latam Brasil (1)) x) (70,500) - Telefónica Moviles Panama k) (1,026) (480) Outras a) / d) / f) / h) / k) / l) / p) / w) (18,292) (4,133) Total In March 2016, the Company entered into a purchase and sale agreements for infrastructure and assignment of leases, pooling and other covenants ("Agreement") with Telxius Torres Brasil Ltda (former Towerco Latam Brasil Ltda) (a Telefónica subsidiary). The subject matter of the agreement is the purchase and sale of 1,655 tower structures, assignment of current rental agreements for their sites and shared-use/ pooling agreements. The total amount involved was R$760,000, comprising R$719,101 relating to the tower infrastructures and R$40,899 relating to the customer portfolio. The agreement's conditions were established taking into consideration (i) prior transactions of the same nature performed by the Company and other companies in the industry; (ii) a valuation report for the assets subject matter of the agreement, prepared by an independent appraiser; and (iii) internal business plan showing that the operation is profitable for the Company. The following table summarizes the aforementioned transaction: Impacts on the Balance Sheet Description Balance Sheet Group R$ thousands Amounts receivable from Telxius Torres Brasil Ltda (former Towerco Latam Brasil Ltda.) Related-party receivables 760,000 Amount of write-offs of residual values of towers Property, plan and equipment (note 13) (99,210) Value of towers classified as finance lease Finance lease (Note 21) 2,674 Value of towers awaiting for contractual conditions for transfer Deferred revenues (Note 20) 140,846 (1) On April 8, 2015, Telxius Torres Brasil Ltda (former Towerco Latam Brazil Ltda) settled the amount of R$760,000 in favor of the Company relating to this transaction, , which is classified in the statement of cash flows as cash received from sale of PP&E items. Page 89 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Impacts on the Statement of Income Description DRE Group R$ thousands Value of disposal of towers (except retention and financial lease) Other operating revenues (expenses), net (Note 26) 575,580 Value of write-off of residual amount Other operating revenues (expenses), net (Note 26) (99,210) Value of customer portfolio Other operating revenues (expenses), net (Note 26) 40,899 Amount of PIS and Cofins charged on customer portfolio Other operating revenues (expenses), net (Note 26) (3,783) Effect on operating income Amount of IR and CS levied on towers and customer portfolio Income and social contribution taxes (Note 28) (174,585) Net effect on transaction income Net effect on transaction income b) Management compensation Consolidated key management personnel compensation paid by the Company to its Board of Directors and Statutory Officers for the years ended December 31, 2016 and 2015 totaled R$109,314 and R$82,582, respectively. Of this amount, R$39,822 (R$40,328 at December 31, 2015) corresponds to salaries, benefits and social charges and R$69,492 (R$42,254 at December 31, 2015) to variable compensation. These amounts were recorded as expenses with personnel under the General and administrative expenses group of accounts (Note 25). For the years ended December 31, 2016 and 2015, the Company’s Directors and Officers did not receive any pension, retirement pension or other similar benefits. 30) INSURANCE COVERAGE The policy of the Company and its subsidiaries, as well as the Telefónica Group, includes contracting insurance coverage for all assets and liabilities involving significant and high-risk amounts, based on management’s judgment and following Telefónica corporate program guidelines. At December 31, 2016, maximum limits of claims (established pursuant to the agreements of each company consolidated by the Company) for significant assets, liabilities or interests covered by insurance and their respective amounts were R$1,047,826 for operational risks (with loss of profit) and R$75,000 for general civil liability. 31) SHARE-BASED PAYMENT PLANS Telefónica, as the Company's parent company, has different share-based payment plans based on the share quotes, which were also offered to management and employees of its subsidiaries, including Telefônica Brasil and the latter's subsidiaries. The fair value of these options is estimated on the grant date, based on a binomial pricing model reflecting terms and conditions of instruments granted. The Company and its subsidiaries reimburse Telefónica for the amount of the fair value of the benefits granted to management and employees on the grant date. The main plans in effect at December 31, 2016 and 2015 are detailed below: a) Performance & Investment Plan (“PIP”) Telefónica's General Shareholders’ Meeting held on May 18, 2011 approved a long-term program for using Telefónica stock options to reward senior management's global commitment, outstanding performance and high potential by awarding Telefónica S.A. shares. Participants are not required to pay for their initial stock options and may increase the number of shares to be received at the end of the plan if they decide to make a joint investment in their PIP, which requires a participant to buy the equivalent of 25% of the initial shares awarded by Telefónica and hold them until the end of the cycle, when Telefónica will add another 25% in addition to the initial amount of shares in their co-investment. Page 90 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Initially, the plan is expected to remain effective for 3 years. The cycles are independent of each other. The number of shares is reported at the beginning of each cycle and will be transferred to participants 3 years after the grant date assuming these professionals have met their targets. The granting of shares is conditional on: (i) maintenance of an active employment relationship within the Telefónica Group on the cycle consolidation date; and (ii) achievement, by Telefónica, of results representing fulfillment of the objectives established for the plan. The level of success is based on a comparison of the growth in shareholder earnings, considering stock quotations and dividends (Total Shareholder Return - TSR) with the growth in TSR for companies of the Group in an established basis of comparison. In 2014, the Company approved the extension of this program for another 3 cycles of 3 years each, beginning October 1, 2014 and extending to September 30, 2017. The number of shares is stated at the beginning of the cycle and three years after grant date, and shares are transferred to participants as long as TSR targets are met. The 2012-2015 cycle was completed in June 2015, achieving the TSR targets. Sixty eight (68) of the Company's executives obtained the right to receive 258,552 Telefónica shares. The 2013-2016 cycle takes place in June 2016 and the TSR was not achieved, therefore Telefónica shares were not awarded to the Company’s executives. The following cycles have been scheduled: · 4th cycle (October 1, 2014 to September 30, 2017): 66 active Company executives (including 3 executives appointed under the Company’s Articles of Incorporation) hold the right to potentially receive 365,215 Telefónica shares (includes initial amounts and co-investment). · 5th Cycle (October 1, 2015 the September 30, 2018): 106 active Company executives (including 3 executives appointed under the Articles of Incorporation) of the Company, hold the right to potentially receive 581,899 Telefónica shares (includes initial amounts and co-investment). At December 31, 2016, the value of Telefónica’ share price was Eur 8.82. b) Talent for the Future Share Plan (“TFSP”) Telefónica's 2014 General Shareholders’ Meeting approved a long-term program to reward the global commitment, outstanding performance and high potential of its executives by awarding Telefónica shares. Participants are not required to pay for their initial options. Initially, the plan is expected to remain effective for 3 years. The cycle began on October 1, 2014 and will be effective until September 30, 2017. The number of shares is reported at the beginning of the cycle and shares will be transferred to participants 3 years after grant date if their targets have been met. The granting of shares is conditional upon: (i) maintenance of an active employment relationship within the Telefónica Group on the cycle consolidation date; and (ii) achievement, by Telefónica, of results representing fulfillment of the objectives established for the plan. The level of success is based on a comparison of growth in Telefónica shareholder earnings, including their quotations and dividends (Total Shareholder Return - TSR) compared with the growth in TSR for Companies of the Group in an established basis of comparison. The following cycles have been scheduled: · 1st cycle (October 1, 2014 to September 30, 2017): with the right to potentially receive 58,000 Telefónica shares (includes initial amounts). · 2nd cycle (October 1, 2015 to September 30, 2018): with the right to potentially receive 90,000 Telefónica shares (includes initial amounts). Page 91 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) At December 31, 2016, the value of Telefónica’ share price was Eur 8.82. c) Global Employee Share Plan (“GESP”) At the Telefónica General Shareholders’ Meeting held on May 30, 2014, a share purchase plan under tax incentive was approved, intended for employees of Telefónica Group at the international level, including the employees of the Company and its subsidiaries. This plan offers the possibility of acquiring Telefónica shares with the commitment of the later to deliver free of charge to participants a given number of its shares, whenever certain requirements are met. Initially, the plan was expected to remain effective for 2 years. Employees enrolled in the plan were able to acquire Telefónica shares by making monthly contributions of 25 to 150 euros (or the equivalent in local currency) totaling at most 1,800 euros over 12 months (acquisition period). Shares will be transferred on the plan's vesting date, at July 31, 2017 and is subject to the following conditions: (i) the permanence in the Company during the 2-year program period (vesting period), subject to certain special conditions related to terminations; and (ii) the exact number of shares to be granted at the end of the vesting period depends on the number of shares acquired and held by employees. Thus, employees enrolled with the plan, who remained in the Telefónica Group and who have held the shares acquired for an additional period of over 12 months after the end of the purchase period, will be entitled to receive one free share for each share they have acquired and held until the end of the vesting period. d) Changes Changes (quantities) of share-based compensation plans described above, for the years ended December 31, 2016 and 2015, are as follows: Consolidated Number / Plans TFSP PIP Total Outstanding shares at 12.31.14 73,500 1,994,430 2,067,930 Shares granted in the year 81,000 771,058 852,058 Shares expired in the year (7,000) (1,092,323) (1,099,323) Shares exercised in the year - (258,552) (258,552) Outstanding shares at 12.31.15 147,500 1,414,613 1,562,113 Shares granted in the year 23,500 - 23,500 Shares expired in the year (23,000) (467,499) (490,499) Shares exercised in the year - - - Outstanding shares at 12.31.16 148,000 947,114 1,095,114 The expenses of the Company and its subsidiaries with the share-based compensation plans described above, where applicable, are recorded as personnel expenses, divided into the groups Cost of Services, Selling expenses and General and Administrative Expenses (Note 25), corresponding to R$21,952 and R$15,406 for the years ended December 31, 2016 and 2015. 32) PENSION PLANS AND OTHER POST-EMPLOYMENT BENEFITS The plans sponsored by the Company and related benefit types are as follows: Plan Type Entity Sponsor PBS-A Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás PAMA / PCE Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás Healthcare - Law No. 9656/98 Defined benefit (DB) Telefônica Brasil Telefônica Brasil CTB Defined benefit (DB) Telefônica Brasil Telefônica Brasil Telefônica BD Defined benefit (DB) VisãoPrev Telefônica Brasil PREV Hybrid VisãoPrev Telefônica Brasil VISÃO Defined contribution (DC) / Hybrid VisãoPrev Telefônica Brasil, TData and TGLog Page 92 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The actuarial valuation of the plans was made in December 2016 and 2015, based on members registered at July 31, 2016 for the plans administered by VisãoPrev and Sistel (except for registered health care plan members - Law No. 9656/98, at August 31, 2016), both projected for December 31, 2016 and based on members registered at July 31, 2015 for the plans administered by VisãoPrev and Sistel (except for registered health care plan members - Law No. 9656/98, at April 30, 2015), both projected for December 31, 2015. The Company has participation in the decisions that directly affect the governance of the plans, with members nominated for both the Deliberative Council and the Fiscal Council of the administrators Sistel and VisãoPrev. Sistel, as of December 31, 2016, had 12 members, 2 members appointed by the Company as part of its Deliberative Council. On the same date, Sistel had as part of its Fiscal Council, composed of 6 members, one member appointed by the Company. VisãoPrev, as of December 31, 2016, had as part of its Deliberative Council, composed of 8 members, 5 members appointed by the Company. On that same date, VisãoPrev had as its Fiscal Council, composed of 8 members, 5 members appointed by the Company. The actuarial gains and losses generated in each year are immediately recognized in equity (in other comprehensive income). The defined benefit obligation is made up of different components, according to the pension characteristic of each plan, and may include the actuarial liabilities of supplementary pension liabilities, health care benefits to retirees and dependents or compensation for death or disability of members. This liability is exposed to economic and demographic risks, such as: (i) increases in medical costs that could impact the cost of health care plans; (ii) salary growth; (iii) long-term inflation rate; (iv) nominal discount rate; and (v) life expectancy of members and pensioners. The fair value of plan assets is primarily comprised of fixed income investments (NTN's, LFT, LTN's, repurchase agreements, CDBs, debentures, letters of guarantee and FIDC shares) and equity investments (highly liquid, well regarded, large company shares and investments in market indices). Due to the concentration of fixed income and floating rate investments plan assets are mainly exposed to the risks inherent in the financial market and economic environment such as: (i) market risk in the economic sectors where variable income investments are concentrated; (ii) risk events that impact the economic environment and market indices where variable income investments are concentrated; and (iii) the long-term inflation rate that may erode the profitability of fixed-income investments at fixed rates. The companies that administer post-employment benefits plans sponsored by the Company (VisãoPrev and Sistel) seek to meet the flows of assets and liabilities through the acquisition of fixed income securities and other long-term assets. With the exception of the CTB deficit plans and the healthcare plan under Law No. 9656/98 all other plan benefits have a surplus position. The economic benefit recorded in the Company's assets or that of its subsidiaries does not reflect the total surplus determined in these plans. The economic benefit stated under assets considers only the portion of the surplus that is actually recoverable. The means of plan surplus recovery is solely through reductions in future contributions and given that not all plans currently receive enough contributions for full recovery of surpluses, the economic benefit recorded under assets is limited to the total possible recovery amount in accordance with projected future contributions. The position of plan assets is at December 31, 2016 and 2015, respectively, and plan assets were apportioned based on the company’s actuarial liabilities in relation to the total actuarial liabilities of the plan. The following is a summary of the pension plans and other post-employment benefits: Page 93 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) a) Post-retirement Health Plans a.1) Healthcare Plan to Retirees and Special Coverage Program (PAMA and PAMA-PCE) The Company, together with other companies of the former Telebrás System, at shared cost, sponsor health care plans (PAMA and PAMA-PCE) for retirees. These plans are managed by Fundação Sistel and are closed plans, not admitting new members. Contributions to the plans are determined based on actuarial valuations prepared by independent actuaries, in accordance with the rules in force in Brazil. The funding procedure is the capitalization method and the sponsor’s contribution is at the fixed percentage of 1.5% of payroll of employees covered by the Telefônica BD plan. Sistel’s ordinary Deliberative Board’s Meeting of September 30, 2015, approved the setting up of a compensation and solvency fund, formed by the resources of the special reserve of the PBS-A plan, to cover exclusively PAMA’s financial insufficiency, for the sole purpose of abiding by a final unappeasable court decision. This court ruling obliges sponsors (including the Company) to maintain the PAMA plan with the original coverage conditions and renegotiate the existing deficit. In function of the extinction of the deficit related to the PAMA in December 2015, the Company wrote-off the actuarial liability related to PAMA in the amount of R$430,335, matched against other comprehensive income (R$284,021 net of taxes). a.2) Health care plan – Law No. 9656/98 The Company manages and individually sponsors a health care plan to retired employees and former employees with fixed contributions to the plan, in accordance with Law No. 9656/98. As provided for in articles 30 and 31 of said law, participants shall have the right to the health care plan in which they participated while they were active employees. Benefitted participants are classified as retirees and their dependents and dismissed employees and their dependents. Retirees and dismissed employees, in order to keep their right to the benefits, must make contributions to the plan in accordance with the contribution tables by age bracket established by carriers and/or insurance companies. b) Post-Employment Pension Plans They include the PBS Assisted Plans (“PBS-A"), CTB, Telefônica DB, Prev and Visão, described below: Contributions to the CTB and Telefônica DB plans are determined based on actuarial valuations prepared by independent actuaries, in accordance with the rules in force in Brazil. The funding procedure is the capitalization method and the sponsor’s contribution is a fixed percentage of payroll of employees covered by the plan. b.1) PBS Assisted Plan (PBS-A) The PBS-A plan is a defined benefit private pension plan managed by Sistel and sponsored by the Company jointly with the other telecommunications companies originating in the privatization of the Telebrás system. The plan is subject to funding by sponsors in case of any asset insufficiency to ensure pension supplementation of participants in the future. The PBS-A plan comprises assisted participants of the Sistel Benefit Plan who were already retirees on January 31, 2000, from all the participating sponsors, with joint liability of all sponsors to the plan and Sistel. Although the PBS-A plan has assets in excess of actuarial liabilities at December 31, 2016 and 2015, such surplus was not recognized due to lack of legal provision in relation to refund thereof, in addition, since it is not a contributive plan, it is not possible to make any deduction from future contributions. Page 94 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) Sistel’s ordinary Deliberative Board’s meeting of September 30, 2015, approved the discontinuation of the special reserve in connection with the review of the PBS-A plan, referring to 2009, 2010 and 2011, with the consequent formation of the Compensation and Solvency Fund. The Compensation and Solvency Fund was destined by Sistel’s Executive Board to cover PAMA financial insufficiency, exclusively to abide by a final unappeasable court decision. This court ruling obliges sponsors (including the Company) to keep PAMA with the original coverage conditions and even up the existing deficit. Thereafter, Sistel must determine in the annual actuarial assessments of the PBS-A plan any existing exceeding amounts, in addition to the contingent reserve of 25%, to meet PAMA cash needs. b.2) CTB Plan The Company also individually manages and sponsors the CTB Plan, originally provided to former employees of Companhia Telefônica Brasileira (“CTB”) who were in the Company in 1977, with whom an individual retirement concession agreement was executed to encourage their resignation. This is an informal pension supplementation benefit paid to former employees directly by the Company. In the event that the former employee is deceased, the spouse will be entitled to 50% of the benefit amount upon death. These plans are closed, and no other members are admitted. b.3) Telefônica DB Plan The Company individually sponsors defined benefit retirement plan, the Telefônica DB Plan (former PBS Telesp plan). In order to improve allocation of Telefôncia DB plan assets and analyze the coverage ratio of plan obligations in future years, a stochastic ALM study was prepared by Visão Prev and Willis Towers Watson. This ALM study aimed at projecting the ratio between coverage of liabilities (solvency ratio) and the risk of mismatching measured by the standard deviation of the solvency ratio. The study concluded that the PBS plans present sustainable projection of their coverage ratio with the current investments portfolio. Visão Prev obtained approval from the National Superintendence of Supplementary Pension (“PREVIC”) for plan merger to simplify structures and unify regulations. On January 27, 2015, PREVIC approved merger of PBS Tele Sudeste Celular plan with the Telefônica BD plan. On December 28, 2015, PREVIC approved the process of incorporation of the PBS Telemig Celular plan by the Telefônica DB plan. b.4) PREV Plans The Company individually sponsors hybrid defined benefit and defined contribution retirement plans, the PREV plans, managed by Visão Prev. PREV plans include: (i) Vivoprev Plan; and (ii) Tcoprev Plan. Contributions to PREV plans are: (i) basic contribution: percentage of participation salary, where the sponsor also contributes the amount equivalent to the basic contribution of the participant; (ii) supplementary or voluntary contribution : percentage over the participation salary, in which there is no counterpart contribution from the sponsor; and (iii) sporadic contribution: with amount value and periodicity defined by the participant, in which there is no counterpart contribution from the sponsor. In addition to these contributions, the sponsor may make occasional voluntary contributions, apportioned in proportion to the basic contribution of the participant. In order to improve allocation of Tcoprev plan assets and analyze the coverage ratio of plan obligations in future years, a stochastic ALM study was prepared by Visão Prev and Willis Towers Watson. This ALM study aimed at projecting the ratio between coverage of liabilities (solvency ratio) and the risk of mismatching measured by the standard deviation of the solvency ratio. The study concluded that the Tcoprev plan present sustainable projection of its coverage ratio with the current investments portfolio. On September 21, 2015, PREVIC approved merger of the Tcpprev and Celprev Telemig plans with Visão Telefônica plan. Page 95 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) b.5) VISÃO Plans The Visão Telefôncia, Visão Multi and Visão Tgestiona plans will hereinafter be shown jointly under the name VISÃO, due to their similarity. The Company and its subsidiaries sponsor defined contribution pension plans with defined benefit components (hybrid plans), i.e. the VISÃO Plans, managed by Visão Prev. The VISÃO plans include: i) Visão Telefônica Plan; (ii) Multi Visão Plan and (iii) Visão Tgestiona Plan. The contribution is attributed to each subsidiary in the economic and demographic proportion of its respective obligation to the plan. The contributions made by the Company related to defined contribution plans totaled R$37,879 at December 31, 2016 (R$20,092 at December 31, 2015). The contributions to the VISÃO plans are the following: Visão Telefônica Plan: (i) basic contribution: percentage of participation salary, where the sponsor contributes the amount equivalent to the basic contribution of the participant; (ii) additional contribution: percentage over the participation salary, where the sponsor contributes the amount equivalent to the basic contribution of the participant; (iii) sporadic contribution: percentage of the participant's choice of participation salary, in which there is no counterpart contribution from the sponsor; (iv) specific contribution: percentage on bonuses, participation in profits and results or any other payment made by the sponsor, in which there is no counterpart contribution from the sponsor; and (v) additional contribution: with amount and periodicity defined by the participant, in which there is no counterpart contribution from the sponsor. In addition to these contributions, the sponsor may make occasional voluntary contributions, apportioned in proportion to the basic contribution of the participant. Multi Visão Plan: (i) basic contribution: percentage of the participation salary, where the sponsor also contributes the amount in proportion to the employee's time of admission with the amount equivalent to the basic contribution of the participant; (ii) additional contribution: additional contribution: percentage over the participation salary, where the sponsor also contributes the amount proportionally to the amount equivalent to the time of admission of the basic contribution of the participating employee; (iii) sporadic contribution: sporadic contribution: with value and periodicity defined by the percentage of the participant's choice, in which there is no counterpart contribution from the sponsor; and (iv) specific contribution: percentage on bonuses, profit sharing or any other payment made by the sponsor, in which there is no counterpart contribution from the sponsor. In addition to these contributions, the sponsor may make occasional voluntary contributions, apportioned in proportion to the basic contribution of the participant. Visão Tgestiona Plan: The subsidiary TGLOG sponsors, together with other sponsors, the Visão Tgestiona Plan. This plan has the features of the VISÃO plans, it is a defined contribution pension plan with defined benefit components (hybrid plans), and is managed by Visão Prev. The participant can contribute to the Visão Tgestiona plan as follows: (i) basic contribution: percentage of 2% of participation salary for participants with membership up to 11/30/2008 and 1% of participation salary for participants with 11/30/2008; (ii) additional contribution: optional contribution with a percentage of 0% to 7% over the portion of the participation salary that exceeds 9 (nine) Standard Reference Units of the plan for participants with membership up to 11/30/2008 and a percentage of 0 % to 5% on the portion of the participation salary that exceeds the 9 (nine) Standard Reference Units of the plan for participants with membership after 11/30/2008; (iii) specific contribution: full percentage applicable to bonuses, profit sharing and any other payment made by the sponsor; and (iv) additional contribution: with value and periodicity defined by the participant. Page 96 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) The sponsor also contributes with 100% of the basic contribution and the additional contribution made by the participants with adhesion until 11/30/2008. For participants joining after 11/30/2008, the sponsor also contributes in return for the basic and additional contributions of the participants, in different proportions, according to the time of admission of the employee, being: up to 5 years of service, contribution of 30 % of the participant's contributions; 5 to 10 years of service, contribution of 60% of the participant's contributions; and over 10 years of service, contribution of 100% of the participant's contributions. For the specific and supplementary contributions there is no counterpart contribution from the sponsor. In addition to these contributions, the sponsor may make the voluntary contribution, of an sporadic nature, being apportioned in proportion to the basic contribution of the participant. On September 21, 2015, PREVIC approved the merger of the Visão Telerj Celular, Visão Telest Celular, Visão Telebahia Celular, Visão Telergipe Celular and Visão Celular CRT by the Visão Telefônica Plan. c) Consolidated Information on Pension Plans and Other Post-Employment Benefits c.1) Reconciliation of assets and liabilities: Net liabilities (assets) at 12.31.16 Net liabilities (assets) at 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Present value of DB plan obligations 1,763,866 767,642 1,503,966 402,927 Fair value of plan assets 2,703,593 667,993 2,178,182 529,485 Net liabilities (assets) Asset limitation 993,754 164,953 721,123 156,270 Noncurrent assets - - Current liabilities - - - Noncurrent liabilities c.2) Total expenses recognized in the income statement: 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Current service cost 2,811 2,761 2,682 5,720 Net interest on net actuarial assets/liabilities 5,278 2,986 4,525 36,763 Total c.3) Amounts recognized in other comprehensive income (loss) 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Actuarial (gains) losses (174,496) 240,072 (87,306) 76,868 Asset limitation effect 182,088 (10,897) (541,596) 150,541 Total c.4) Changes in amount net of liability (asset) of defined benefit, net 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Net interest on net defined benefit liability (asset) at the beginning of the year Business combinations - - - (25) - Expenses 8,089 5,747 7,207 42,483 Sponsor contributions (8,562) (31) (9,136) (3,893) Amounts recognized in OCI 7,593 229,174 (628,902) 227,409 Transfer of reserves between plans - - - 632,941 (632,941) - Net interest on net defined benefit liability (asset) at the end of the year Actuarial assets per balance sheet (9,041) - (8,724) - Actuarial liabilities per balance sheet 63,068 264,602 55,631 29,712 Page 97 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) c.5) Changes in defined benefit liability 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Defined benefit liability at the beginning of the year 1,503,966 402,927 1,559,008 453,344 Liability assumed after acquisition of company - - - 82 - 82 Current service costs 2,811 2,761 2,682 5,720 Interest on actuarial liabilities 179,496 48,420 167,819 53,879 Benefits paid (156,056) (24,229) (149,994) (23,550) Member contributions paid 174 - 94 - 94 Actuarial losses (gains) adjusted by experience 78,373 298,403 82,913 (32,368) Actuarial losses (gains) adjusted by demographic assumptions - (81,144) - - 0 Actuarial losses (gains) adjusted by financial assumptions 155,102 120,504 (158,638) (54,098) Defined benefit liability at the end of the year c.6) Changes in the fair value of plan assets 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Fair value of plan assets at the beginning of the year 2,178,182 529,485 2,647,155 56,690 Asset acquired on acquisition of company - - - 2,083 - Benefits paid (149,521) (24,229) (142,965) (19,688) Participants contributions paid 174 - 94 - 94 Sponsor contributions paid 2,027 31 2,106 31 Interest income on plan assets 264,761 65,015 291,069 22,845 Return on plan assets excluding interest income 407,970 97,691 11,581 (163,334) Transfers of reserves between plans - - - (632,941) 632,941 - Fair value of plan assets at the end of the year c.7) Changes in assets limitation 12.31.16 12.31.15 Post-retirement pension plans Post-retirement health plans Total Post-retirement pension plans Post-retirement health plans Total Asset Limitation at the beginning of the year 721,123 156,270 1,132,969 - Interest on the asset limitation 90,543 19,580 127,779 5,729 Changes in the assets limitation, except interest 182,088 (10,897) (541,596) 150,541 Effect generated by company acquisition - - - 1,971 - Asset Limitation at the end of the year c.8) Results projected for 2017 Post-retirement pension plans Post-retirement health plans Total Current service cost 2,977 7,042 Net interest on net defined benefit liability/asset 5,291 29,236 Total c.9) Sponsoring company contributions projected for 2017 Post-retirement pension plans Post-retirement health plans Total Sponsor contributions 2,722 33 Benefits paid directly by the sponsor 6,826 4,162 Total c.10) Average weighted duration of defined benefit liability Post-retirement pension plans Post-retirement health plans In 2016 8.9 years 12.7 years In 2015 9 years 13.5 years Page 98 Telefônica Brasil S.A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2016 and 2015 (In thousands of reais, unless otherwise stated) c.11 ) Actuarial assumptions Post-retirement pension plans Post-retirement health plans Discount rate to present value of defined benefit liability Vivoprev and Visão: 10.9%
